UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-00537 Franklin Custodian Funds (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 9/30 Date of reporting period: 6/30/15 Item 1. Proxy Voting Records. Franklin DynaTech Fund ABBOTT LABORATORIES Meeting Date:APR 24, 2015 Record Date:FEB 25, 2015 Meeting Type:ANNUAL Ticker:ABT Security ID:002824100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Alpern Management For For 1.2 Elect Director Roxanne S. Austin Management For For 1.3 Elect Director Sally E. Blount Management For For 1.4 Elect Director W. James Farrell Management For For 1.5 Elect Director Edward M. Liddy Management For For 1.6 Elect Director Nancy McKinstry Management For For 1.7 Elect Director Phebe N. Novakovic Management For For 1.8 Elect Director William A. Osborn Management For For 1.9 Elect Director Samuel C. Scott, III Management For For 1.10 Elect Director Glenn F. Tilton Management For For 1.11 Elect Director Miles D. White Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Products Containing GE Ingredients Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against For ACTAVIS PLC Meeting Date:MAR 10, 2015 Record Date:JAN 22, 2015 Meeting Type:SPECIAL Ticker:ACT Security ID:G0083B108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For ACTAVIS PLC Meeting Date:JUN 05, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:ACT Security ID:G0083B108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Paul M. Bisaro Management For For 1b Elect Director Nesli Basgoz Management For For 1c Elect Director James H. Bloem Management For For 1d Elect Director Christopher W. Bodine Management For For 1e Elect Director Christopher J. Coughlin Management For For 1f Elect Director Michael R. Gallagher Management For For 1g Elect Director Catherine M. Klema Management For For 1h Elect Director Peter J. McDonnell Management For For 1i Elect Director Patrick J. O'Sullivan Management For For 1j Elect Director Brenton L. Saunders Management For For 1k Elect Director Ronald R. Taylor Management For For 1l Elect Director Fred G. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Change Company Name from Actavis plc to Allergan plc Management For For 5 Amend Omnibus Stock Plan Management For For 6 Report on Sustainability Shareholder Against For 7 Stock Retention/Holding Period Shareholder Against For ACUITY BRANDS, INC. Meeting Date:JAN 07, 2015 Record Date:NOV 12, 2014 Meeting Type:ANNUAL Ticker:AYI Security ID:00508Y102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director W. Patrick Battle Management For For 1.2 Elect Director Peter C. Browning Management For For 1.3 Elect Director James H. Hance, Jr. Management For Withhold 1.4 Elect Director Ray M. Robinson Management For For 1.5 Elect Director Norman H. Wesley Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ADOBE SYSTEMS INCORPORATED Meeting Date:APR 09, 2015 Record Date:FEB 13, 2015 Meeting Type:ANNUAL Ticker:ADBE Security ID:00724F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Amy L. Banse Management For For 1b Elect Director Kelly J. Barlow Management For For 1c Elect Director Edward W. Barnholt Management For For 1d Elect Director Robert K. Burgess Management For For 1e Elect Director Frank A. Calderoni Management For For 1f Elect Director Michael R. Cannon Management For For 1g Elect Director James E. Daley Management For For 1h Elect Director Laura B. Desmond Management For For 1i Elect Director Charles M. Geschke Management For For 1j Elect Director Shantanu Narayen Management For For 1k Elect Director Daniel L. Rosensweig Management For For 1l Elect Director Robert Sedgewick Management For For 1m Elect Director John E. Warnock Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ALEXION PHARMACEUTICALS, INC. Meeting Date:MAY 06, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:ALXN Security ID:015351109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leonard Bell Management For For 1.2 Elect Director David R. Brennan Management For For 1.3 Elect Director M. Michele Burns Management For For 1.4 Elect Director Christopher J. Coughlin Management For For 1.5 Elect Director David L. Hallal Management For For 1.6 Elect Director John T. Mollen Management For For 1.7 Elect Director R. Douglas Norby Management For For 1.8 Elect Director Alvin S. Parven Management For For 1.9 Elect Director Andreas Rummelt Management For For 1.10 Elect Director Ann M. Veneman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Proxy Access Shareholder Against For 6 Amend Charter Call Special Meetings Shareholder Against For ALNYLAM PHARMACEUTICALS, INC. Meeting Date:SEP 25, 2014 Record Date:AUG 15, 2014 Meeting Type:ANNUAL Ticker:ALNY Security ID:02043Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John M. Maraganore Management For For 1.2 Elect Director Paul R. Schimmel Management For For 1.3 Elect Director Phillip A. Sharp Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ALNYLAM PHARMACEUTICALS, INC. Meeting Date:MAY 01, 2015 Record Date:MAR 04, 2015 Meeting Type:ANNUAL Ticker:ALNY Security ID:02043Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. Ausiello Management For For 1.2 Elect Director John K. Clarke Management For For 1.3 Elect Director Marsha H. Fanucci Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For AMAZON.COM, INC. Meeting Date:JUN 10, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:AMZN Security ID:023135106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jeffrey P. Bezos Management For For 1b Elect Director Tom A. Alberg Management For For 1c Elect Director John Seely Brown Management For For 1d Elect Director William B. Gordon Management For For 1e Elect Director Jamie S. Gorelick Management For For 1f Elect Director Judith A. McGrath Management For For 1g Elect Director Alain Monie Management For For 1h Elect Director Jonathan J. Rubinstein Management For For 1i Elect Director Thomas O. Ryder Management For Against 1j Elect Director Patricia Q. Stonesifer Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Adopt Proxy Access Right Shareholder Against Against 4 Report on Political Contributions Shareholder Against For 5 Report on Sustainability, Including GHG Goals Shareholder Against For 6 Report on Human Rights Risk Assessment Process Shareholder Against Against AMERICAN TOWER CORPORATION Meeting Date:MAY 20, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:AMT Security ID:03027X100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Raymond P. Dolan Management For For 1b Elect Director Carolyn F. Katz Management For For 1c Elect Director Gustavo Lara Cantu Management For For 1d Elect Director Craig Macnab Management For For 1e Elect Director JoAnn A. Reed Management For For 1f Elect Director Pamela D.A. Reeve Management For For 1g Elect Director David E. Sharbutt Management For For 1h Elect Director James D. Taiclet, Jr. Management For For 1i Elect Director Samme L. Thompson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AMGEN INC. Meeting Date:MAY 14, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:AMGN Security ID:031162100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David Baltimore Management For For 1.2 Elect Director Frank J. Biondi, Jr. Management For For 1.3 Elect Director Robert A. Bradway Management For For 1.4 Elect Director Francois de Carbonnel Management For For 1.5 Elect Director Vance D. Coffman Management For For 1.6 Elect Director Robert A. Eckert Management For For 1.7 Elect Director Greg C. Garland Management For For 1.8 Elect Director Rebecca M. Henderson Management For For 1.9 Elect Director Frank C. Herringer Management For For 1.10 Elect Director Tyler Jacks Management For For 1.11 Elect Director Judith C. Pelham Management For For 1.12 Elect Director Ronald D. Sugar Management For For 1.13 Elect Director R. Sanders Williams Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Vote Counting to Exclude Abstentions Shareholder Against Against AMPHENOL CORPORATION Meeting Date:MAY 20, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:APH Security ID:032095101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald P. Badie Management For For 1.2 Elect Director Stanley L. Clark Management For For 1.3 Elect Director David P. Falck Management For For 1.4 Elect Director Edward G. Jepsen Management For For 1.5 Elect Director Randall D. Ledford Management For For 1.6 Elect Director Andrew E. Lietz Management For For 1.7 Elect Director Martin H. Loeffler Management For For 1.8 Elect Director John R. Lord Management For For 1.9 Elect Director R. Adam Norwitt Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Increase Authorized Common Stock Management For For ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 12, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Anthony R. Chase Management For For 1.1b Elect Director Kevin P. Chilton Management For For 1.1c Elect Director H. Paulett Eberhart Management For For 1.1d Elect Director Peter J. Fluor Management For For 1.1e Elect Director Richard L. George Management For For 1.1f Elect Director Joseph W. Gorder Management For For 1.1g Elect Director John R. Gordon Management For For 1.1h Elect Director Mark C. McKinley Management For For 1.1i Elect Director Eric D. Mullins Management For For 1.1j Elect Director R. A. Walker Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Proxy Access Right Shareholder Against For 5 Report on Plans to Address Stranded Carbon Asset Risks Shareholder Against Against ANSYS, INC. Meeting Date:MAY 14, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:ANSS Security ID:03662Q105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bradford C. Morley Management For For 1.2 Elect Director Patrick J. Zilvitis Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For APPLE INC. Meeting Date:MAR 10, 2015 Record Date:JAN 09, 2015 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tim Cook Management For For 1.2 Elect Director Al Gore Management For For 1.3 Elect Director Bob Iger Management For For 1.4 Elect Director Andrea Jung Management For For 1.5 Elect Director Art Levinson Management For For 1.6 Elect Director Ron Sugar Management For For 1.7 Elect Director Sue Wagner Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Report on Risks Associated with Repeal of Climate Change Policies Shareholder Against Against 6 Adopt Proxy Access Right Shareholder Against Against ARM HOLDINGS PLC Meeting Date:APR 30, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:ARM Security ID:042068106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For Against 4 Elect John Liu as Director Management For For 5 Re-elect Stuart Chambers as Director Management For For 6 Re-elect Simon Segars as Director Management For For 7 Re-elect Andy Green as Director Management For For 8 Re-elect Larry Hirst as Director Management For For 9 Re-elect Mike Muller as Director Management For For 10 Re-elect Kathleen O'Donovan as Director Management For For 11 Re-elect Janice Roberts as Director Management For For 12 Re-elect Tim Score as Director Management For For 13 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ASML HOLDING NV Meeting Date:APR 22, 2015 Record Date:FEB 24, 2015 Meeting Type:ANNUAL Ticker:ASML Security ID:N07059210 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Discuss the Company's Business, Financial Situation and Sustainability Management None None 3 Discuss Remuneration Policy for Management Board Members Management None None 4 Adopt Financial Statements and Statutory Reports Management For For 5 Approve Discharge of Management Board Management For For 6 Approve Discharge of Supervisory Board Management For For 7 Receive Explanation on Company's Reserves and Dividend Policy Management None None 8 Approve Dividends of EUR 0.70 Per Ordinary Share Management For For 9 Approve Adjustments to the Remuneration Policy Management For For 10 Approve Performance Share Arrangement According to Remuneration Policy Management For For 11 Approve Number of Stock Options, Respectively Shares, for Employees Management For For 12 Discussion of Updated Supervisory Board Profile Management None None 13a Elect Annet Aris to Supervisory Board Management For For 13b Elect Gerard Kleisterlee to Supervisory Board Management For For 13c Elect Rolf-Dieter Schwalb to Supervisory Board Management For For 14 Discuss Vacancies on the Board Arising in 2016 Management None None 15 Ratify KPMG as Auditors Re: Financial Year 2016 Management For For 16a Grant Board Authority to Issue Shares Up To 5 Percent of Issued Capital Management For For 16b Authorize Board to Exclude Preemptive Rights from Share Issuances Re: Item 16a Management For For 16c Grant Board Authority to Issue Shares Up To 5 Percent in Case of Takeover/Merger Management For For 16d Authorize Board to Exclude Preemptive Rights from Share Issuances Re: Item 16c Management For For 17a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 17b Authorize Additional Repurchase of Up to 10 Percent of Issued Share Capital Management For For 18 Authorize Cancellation of Repurchased Shares Management For For 19 Other Business (Non-Voting) Management None None 20 Close Meeting Management None None ASPEN TECHNOLOGY, INC. Meeting Date:DEC 04, 2014 Record Date:OCT 10, 2014 Meeting Type:ANNUAL Ticker:AZPN Security ID:045327103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joan C. McArdle Management For For 1.2 Elect Director Simon J. Orebi Gann Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ATHENAHEALTH, INC. Meeting Date:JUN 10, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:ATHN Security ID:04685W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jacqueline B. Kosecoff Management For For 1.2 Elect Director David E. Robinson Management For Withhold 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against AVAGO TECHNOLOGIES LIMITED Meeting Date:APR 08, 2015 Record Date:FEB 11, 2015 Meeting Type:ANNUAL Ticker:AVGO Security ID:Y0486S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Hock E. Tan Management For For 1b Elect Director John T. Dickson Management For For 1c Elect Director James V. Diller Management For For 1d Elect Director Lewis C. Eggebrecht Management For For 1e Elect Director Bruno Guilmart Management For For 1f Elect Director Kenneth Y. Hao Management For For 1g Elect Director Justine F. Lien Management For For 1h Elect Director Donald Macleod Management For For 1i Elect Director Peter J. Marks Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Issuance of Shares with or without Preemptive Rights Management For For 4 Approve Repurchase of up to 10 Percent of Issued Capital Management For For 5 Approve Cash Compensation to Directors Management For For BIOGEN INC. Meeting Date:JUN 10, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:BIIB Security ID:09062X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alexander J. Denner Management For For 1.2 Elect Director Caroline D. Dorsa Management For For 1.3 Elect Director Nancy L. Leaming Management For For 1.4 Elect Director Richard C. Mulligan Management For For 1.5 Elect Director Robert W. Pangia Management For For 1.6 Elect Director Stelios Papadopoulos Management For For 1.7 Elect Director Brian S. Posner Management For For 1.8 Elect Director Eric K. Rowinsky Management For Against 1.9 Elect Director George A. Scangos Management For For 1.10 Elect Director Lynn Schenk Management For For 1.11 Elect Director Stephen A. Sherwin Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Amend Non-Employee Director Omnibus Stock Plan Management For For BIOMARIN PHARMACEUTICAL INC. Meeting Date:JUN 09, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:BMRN Security ID:09061G101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jean-Jacques Bienaime Management For For 1.2 Elect Director Michael Grey Management For For 1.3 Elect Director Elaine J. Heron Management For For 1.4 Elect Director Pierre Lapalme Management For For 1.5 Elect Director V. Bryan Lawlis Management For For 1.6 Elect Director Richard A. Meier Management For For 1.7 Elect Director Alan J. Lewis Management For For 1.8 Elect Director William D. Young Management For For 1.9 Elect Director Kenneth M. Bate Management For For 1.10 Elect Director Dennis J. Slamon Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify KPMG LLP as Auditors Management For For 5 Report on Sustainability Shareholder Against Against BLUEBIRD BIO, INC. Meeting Date:JUN 04, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:BLUE Security ID:09609G100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel S. Lynch Management For For 1.2 Elect Director John M. Maraganore Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Ratify Ernst & Young LLP as Auditors Management For For BRISTOL-MYERS SQUIBB COMPANY Meeting Date:MAY 05, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:BMY Security ID:110122108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1A Elect Director Lamberto Andreotti Management For For 1.1B Elect Director Giovanni Caforio Management For For 1.1C Elect Director Lewis B. Campbell Management For For 1.1D Elect Director Laurie H. Glimcher Management For For 1.1E Elect Director Michael Grobstein Management For For 1.1F Elect Director Alan J. Lacy Management For For 1.1G Elect Director Thomas J. Lynch, Jr. Management For For 1.1H Elect Director Dinesh C. Paliwal Management For For 1.1I Elect Director Vicki L. Sato Management For For 1.1J Elect Director Gerald L. Storch Management For For 1.1K Elect Director Togo D. West, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against 5 Remove Supermajority Vote Requirement Applicable to Preferred Stock Management For For 6 Provide Right to Act by Written Consent Shareholder Against For CAVIUM, INC. Meeting Date:JUN 18, 2015 Record Date:APR 22, 2015 Meeting Type:ANNUAL Ticker:CAVM Security ID:14964U108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sanjay Mehrotra Management For For 1.2 Elect Director Madhav V. Rajan Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CELGENE CORPORATION Meeting Date:JUN 17, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Hugin Management For For 1.2 Elect Director Richard W. Barker Management For For 1.3 Elect Director Michael W. Bonney Management For For 1.4 Elect Director Michael D. Casey Management For For 1.5 Elect Director Carrie S. Cox Management For For 1.6 Elect Director Michael A. Friedman Management For For 1.7 Elect Director Gilla Kaplan Management For For 1.8 Elect Director James J. Loughlin Management For For 1.9 Elect Director Ernest Mario Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Report on Specialty Drug Pricing Risks Shareholder Against Against CELLDEX THERAPEUTICS, INC. Meeting Date:JUN 10, 2015 Record Date:APR 22, 2015 Meeting Type:ANNUAL Ticker:CLDX Security ID:15117B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Ellberger Management For For 1.2 Elect Director Anthony S. Marucci Management For For 1.3 Elect Director Herbert J. Conrad Management For For 1.4 Elect Director George O. Elston Management For For 1.5 Elect Director Harry H. Penner, Jr. Management For For 1.6 Elect Director Karen L. Shoos Management For For 1.7 Elect Director Richard A. van den Broek Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CERNER CORPORATION Meeting Date:MAY 22, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL Ticker:CERN Security ID:156782104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mitchell E. Daniels, Jr. Management For For 1b Elect Director Clifford W. Illig Management For For 1c Elect Director William B. Neaves Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For COGNEX CORPORATION Meeting Date:APR 17, 2015 Record Date:FEB 20, 2015 Meeting Type:ANNUAL Ticker:CGNX Security ID:192422103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Shillman Management For For 1.2 Elect Director Jeffrey B. Miller Management For For 1.3 Elect Director Reuben Wasserman Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Require a Majority Vote for the Election of Directors Shareholder None For CYBERARK SOFTWARE LTD. Meeting Date:DEC 18, 2014 Record Date:NOV 17, 2014 Meeting Type:SPECIAL Ticker:CYBR Security ID:M2682V108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Ron Gutler as External Director For Three Year Term Management For For 1.2 Elect Kim Perdikou as External Director For Three Year Term Management For For 2 Approve Compensation Policy for the Directors and Officers of the Company Management For Against 3 Transact Other Business (Non-Voting) Management None None A Vote FOR if you are a controlling shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against CYBERARK SOFTWARE LTD. Meeting Date:JUN 10, 2015 Record Date:MAY 08, 2015 Meeting Type:ANNUAL Ticker:CYBR Security ID:M2682V108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Reelect Ehud (Udi) Mokady, President and CEO, as Class I Director For a Three Year Term Management For For 1.2 Reelect David Schaeffer as Class I Director For a Three Year Term Management For For 2 Approve Increase To Base Salary of Ehud (Udi) Mokady, President, Director and CEO, and Approve a One Time Grant of 125,270 Options and 50,108 RSUs Management For Against 3 Amend Company's 2014 Share Incentive Plan Management For Against 4 Approve One-Time Increase to Number of Shares Available Under the Company's 2014 Share Incentive Plan Management For Against 5 Reappoint Kost Forer Gabbay & Kasierer as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Transact Other Business (Non-Voting) Management None None CYTEC INDUSTRIES INC. Meeting Date:APR 16, 2015 Record Date:FEB 20, 2015 Meeting Type:ANNUAL Ticker:CYT Security ID:232820100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David P. Hess Management For For 1b Elect Director Barry C. Johnson Management For For 1c Elect Director Carol P. Lowe Management For For 1d Elect Director Thomas W. Rabaut Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DEMANDWARE, INC. Meeting Date:MAY 20, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:DWRE Security ID:24802Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lawrence S. Bohn Management For For 1.2 Elect Director Jill Granoff Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For DEXCOM, INC. Meeting Date:MAY 28, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:DXCM Security ID:252131107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Terrance H. Gregg Management For For 1b Elect Director Kevin Sayer Management For For 1c Elect Director Nicholas Augustinos Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Omnibus Stock Plan Management For Against 5 Approve Qualified Employee Stock Purchase Plan Management For For EDWARDS LIFESCIENCES CORPORATION Meeting Date:MAY 14, 2015 Record Date:MAR 19, 2015 Meeting Type:ANNUAL Ticker:EW Security ID:28176E108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John T. Cardis Management For For 1b Elect Director Kieran T. Gallahue Management For For 1c Elect Director Barbara J. McNeil Management For For 1d Elect Director Michael A. Mussallem Management For For 1e Elect Director Nicholas J. Valeriani Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 6 Provide Right to Act by Written Consent Shareholder Against For FACEBOOK, INC. Meeting Date:JUN 11, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:FB Security ID:30303M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc L. Andreessen Management For Withhold 1.2 Elect Director Erskine B. Bowles Management For For 1.3 Elect Director Susan D. Desmond-Hellmann Management For For 1.4 Elect Director Reed Hastings Management For For 1.5 Elect Director Jan Koum Management For For 1.6 Elect Director Sheryl K. Sandberg Management For For 1.7 Elect Director Peter A. Thiel Management For For 1.8 Elect Director Mark Zuckerberg Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 5 Report on Sustainability Shareholder Against For 6 Report on Human Rights Risk Assessment Process Shareholder Against Against FEDEX CORPORATION Meeting Date:SEP 29, 2014 Record Date:AUG 04, 2014 Meeting Type:ANNUAL Ticker:FDX Security ID:31428X106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Barksdale Management For For 1.2 Elect Director John A. Edwardson Management For For 1.3 Elect Director Marvin R. Ellison Management For For 1.4 Elect Director Kimberly A. Jabal Management For For 1.5 Elect Director Shirley Ann Jackson Management For For 1.6 Elect Director Gary W. Loveman Management For For 1.7 Elect Director R. Brad Martin Management For For 1.8 Elect Director Joshua Cooper Ramo Management For For 1.9 Elect Director Susan C. Schwab Management For For 1.10 Elect Director Frederick W. Smith Management For For 1.11 Elect Director David P. Steiner Management For For 1.12 Elect Director Paul S. Walsh Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Adopt Proxy Access Right Shareholder Against Against 5 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 6 Adopt Policy Prohibiting Hedging and Pledging Transactions Shareholder Against Against 7 Adopt Policy Prohibiting Tax Payments on Restricted Stock Awards Shareholder Against Against 8 Report on Political Contributions Shareholder Against For FLOWSERVE CORPORATION Meeting Date:MAY 21, 2015 Record Date:MAR 26, 2015 Meeting Type:ANNUAL Ticker:FLS Security ID:34354P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark A. Blinn Management For For 1.2 Elect Director Leif E. Darner Management For For 1.3 Elect Director Gayla J. Delly Management For For 1.4 Elect Director Lynn L. Elsenhans Management For For 1.5 Elect Director Roger L. Fix Management For For 1.6 Elect Director John R. Friedery Management For For 1.7 Elect Director Joe E. Harlan Management For For 1.8 Elect Director Rick J. Mills Management For For 1.9 Elect Director Charles M. Rampacek Management For For 1.10 Elect Director David E. Roberts Management For For 1.11 Elect Director William C. Rusnack Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Provide Right to Act by Written Consent Shareholder Against For FMC TECHNOLOGIES, INC. Meeting Date:MAY 06, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:FTI Security ID:30249U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mike R. Bowlin Management For For 1b Elect Director Clarence P. Cazalot, Jr. Management For For 1c Elect Director Eleazar de Carvalho Filho Management For For 1d Elect Director C. Maury Devine Management For For 1e Elect Director Claire S. Farley Management For For 1f Elect Director John T. Gremp Management For For 1g Elect Director Thomas M. Hamilton Management For For 1h Elect Director Peter Mellbye Management For For 1i Elect Director Joseph H. Netherland Management For For 1j Elect Director Peter Oosterveer Management For For 1k Elect Director Richard A. Pattarozzi Management For For 1l Elect Director James M. Ringler Management For For 2 Ratify KPMG LLP as Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GILEAD SCIENCES, INC. Meeting Date:MAY 06, 2015 Record Date:MAR 11, 2015 Meeting Type:ANNUAL Ticker:GILD Security ID:375558103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John F. Cogan Management For For 1b Elect Director Etienne F. Davignon Management For For 1c Elect Director Carla A. Hills Management For For 1d Elect Director Kevin E. Lofton Management For For 1e Elect Director John W. Madigan Management For For 1f Elect Director John C. Martin Management For For 1g Elect Director Nicholas G. Moore Management For For 1h Elect Director Richard J. Whitley Management For For 1i Elect Director Gayle E. Wilson Management For For 1j Elect Director Per Wold-Olsen Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Provide Right to Act by Written Consent Shareholder Against Against 6 Require Independent Board Chairman Shareholder Against Against 7 Report on Sustainability Shareholder Against Against 8 Report on Specialty Drug Pricing Risks Shareholder Against Against GOOGLE INC. Meeting Date:JUN 03, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:GOOG Security ID:38259P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For Withhold 1.5 Elect Director Diane B. Greene Management For For 1.6 Elect Director John L. Hennessy Management For Withhold 1.7 Elect Director Ann Mather Management For For 1.8 Elect Director Alan R. Mulally Management For For 1.9 Elect Director Paul S. Otellini Management For For 1.10 Elect Director K. Ram Shriram Management For For 1.11 Elect Director Shirley M. Tilghman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Require a Majority Vote for the Election of Directors Shareholder Against For 7 Report on Costs of Renewable Energy Investments Shareholder Against Against 8 Report on Risks Associated with Repeal of Climate Change Policies Shareholder Against Against GRUBHUB INC. Meeting Date:MAY 20, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:GRUB Security ID:400110102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. William Gurley Management For For 1.2 Elect Director Matthew Maloney Management For For 1.3 Elect Director Brian McAndrews Management For For 2 Ratify Crowe Horwath LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For GUIDEWIRE SOFTWARE, INC. Meeting Date:DEC 04, 2014 Record Date:OCT 08, 2014 Meeting Type:ANNUAL Ticker:GWRE Security ID:40171V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew Brown Management For For 1.2 Elect Director Craig Cornway Management For For 1.3 Elect Director Clifton Thomas Weatherford Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year HEARTWARE INTERNATIONAL, INC. Meeting Date:JUN 04, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL Ticker:HTWR Security ID:422368100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cynthia Feldmann Management For For 1.2 Elect Director Denis Wade Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Increase Authorized Common Stock Management For For 4 Amend Omnibus Stock Plan Management For Against 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against HUBSPOT, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:HUBS Security ID:443573100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian Halligan Management For For 1.2 Elect Director Ron Gill Management For For 1.3 Elect Director Larry Bohn Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For IDEXX LABORATORIES, INC. Meeting Date:MAY 06, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:IDXX Security ID:45168D104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William T. End Management For For 1.2 Elect Director Barry C. Johnson Management For For 1.3 Elect Director Daniel M. Junius Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ILLUMINA, INC. Meeting Date:MAY 27, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:ILMN Security ID:452327109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director A. Blaine Bowman Management For For 1b Elect Director Karin Eastham Management For For 1c Elect Director Jay T. Flatley Management For For 1d Elect Director Jeffrey T. Huber Management For For 1e Elect Director William H. Rastetter Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For INCYTE CORPORATION Meeting Date:MAY 22, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:INCY Security ID:45337C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Julian C. Baker Management For For 1.2 Elect Director Jean-Jacques Bienaime Management For For 1.3 Elect Director Paul A. Brooke Management For For 1.4 Elect Director Paul J. Clancy Management For For 1.5 Elect Director Wendy L. Dixon Management For Withhold 1.6 Elect Director Paul A. Friedman Management For For 1.7 Elect Director Herve Hoppenot Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Ernst & Young LLP as Auditors Management For For INTEL CORPORATION Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:INTC Security ID:458140100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charlene Barshefsky Management For For 1b Elect Director Aneel Bhusri Management For For 1c Elect Director Andy D. Bryant Management For For 1d Elect Director Susan L. Decker Management For For 1e Elect Director John J. Donahoe Management For For 1f Elect Director Reed E. Hundt Management For For 1g Elect Director Brian M. Krzanich Management For For 1h Elect Director James D. Plummer Management For For 1i Elect Director David S. Pottruck Management For For 1j Elect Director Frank D. Yeary Management For For 1k Elect Director David B. Yoffie Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Adopt Holy Land Principles Shareholder Against Against 7 Require Independent Board Chairman Shareholder Against Against 8 Provide Vote Counting to Exclude Abstentions Shareholder Against Against INTERCONTINENTAL EXCHANGE, INC. Meeting Date:MAY 15, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:ICE Security ID:45866F104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charles R. Crisp Management For For 1b Elect Director Jean-Marc Forneri Management For For 1c Elect Director Fred W. Hatfield Management For For 1d Elect Director Terrence F. Martell Management For For 1e Elect Director Callum McCarthy Management For For 1f Elect Director Robert Reid Management For For 1g Elect Director Frederic V. Salerno Management For For 1h Elect Director Jeffrey C. Sprecher Management For For 1i Elect Director Judith A. Sprieser Management For For 1j Elect Director Vincent Tese Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Article to Delete Provisions not Applicable following the Sale of Euronext Management For For KARYOPHARM THERAPEUTICS INC. Meeting Date:MAY 22, 2015 Record Date:MAR 26, 2015 Meeting Type:ANNUAL Ticker:KPTI Security ID:48576U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Deepika R. Pakianathan Management For For 1.2 Elect Director Kenneth E. Weg Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For KEYSIGHT TECHNOLOGIES, INC. Meeting Date:MAR 19, 2015 Record Date:JAN 20, 2015 Meeting Type:ANNUAL Ticker:KEYS Security ID:49338L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald S. Nersesian Management For For 1.2 Elect Director Charles J. Dockendorff Management For Against 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote on Say on Pay Frequency Management One Year One Year KITE PHARMA, INC. Meeting Date:JUN 08, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:KITE Security ID:49803L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Arie Belldegrun Management For For 1.2 Elect Director David Bonderman Management For Withhold 1.3 Elect Director Jonathan M. Peacock Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For LAM RESEARCH CORPORATION Meeting Date:NOV 06, 2014 Record Date:SEP 08, 2014 Meeting Type:ANNUAL Ticker:LRCX Security ID:512807108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martin B. Anstice Management For For 1.2 Elect Director Eric K. Brandt Management For For 1.3 Elect Director Michael R. Cannon Management For For 1.4 Elect Director Youssef A. El-Mansy Management For For 1.5 Elect Director Christine A. Heckart Management For For 1.6 Elect Director Grant M. Inman Management For For 1.7 Elect Director Catherine P. Lego Management For For 1.8 Elect Director Stephen G. Newberry Management For For 1.9 Elect Director Krishna C. Saraswat Management For For 1.10 Elect Director William R. Spivey Management For For 1.11 Elect Director Abhijit Y. Talwalkar Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For LIBERTY BROADBAND CORPORATION Meeting Date:JUN 02, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:LBRDA Security ID:530307107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director J. David Wargo Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year 5 Amend Omnibus Stock Plan Management For For LIBERTY INTERACTIVE CORPORATION Meeting Date:AUG 04, 2014 Record Date:JUN 19, 2014 Meeting Type:ANNUAL Ticker:LINTA Security ID:53071M880 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Evan D. Malone Management For For 1.2 Elect Director David E. Rapley Management For Withhold 1.3 Elect Director Larry E. Romrell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For LIBERTY INTERACTIVE CORPORATION Meeting Date:JUN 02, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:QVCA Security ID:53071M880 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael A. George Management For For 1.2 Elect Director Gregory B. Maffei Management For For 1.3 Elect Director M. LaVoy Robison Management For Withhold 2 Approve the Group Name Change Proposal Management For For 3 Increase Authorized Common Stock Management For Against 4 Ratify KPMG LLP as Auditors Management For For LIBERTY MEDIA CORPORATION Meeting Date:AUG 04, 2014 Record Date:JUN 19, 2014 Meeting Type:ANNUAL Ticker:LMCA Security ID:531229102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Evan D. Malone Management For For 1.2 Elect Director David E. Rapley Management For Withhold 1.3 Elect Director Larry E. Romrell Management For For 2 Ratify Auditors Management For For LIBERTY MEDIA CORPORATION Meeting Date:JUN 02, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:LMCA Security ID:531229102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian M. Deevy Management For For 1.2 Elect Director Gregory B. Maffei Management For For 1.3 Elect Director Andrea L. Wong Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against LINKEDIN CORPORATION Meeting Date:JUN 03, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:LNKD Security ID:53578A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leslie Kilgore Management For For 1.2 Elect Director Jeffrey Weiner Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Report on Plans to Increase Board Diversity Shareholder None For MASTERCARD INCORPORATED Meeting Date:JUN 09, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:MA Security ID:57636Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard Haythornthwaite Management For For 1b Elect Director Ajay Banga Management For For 1c Elect Director Silvio Barzi Management For For 1d Elect Director David R. Carlucci Management For For 1e Elect Director Steven J. Freiberg Management For For 1f Elect Director Julius Genachowski Management For For 1g Elect Director Merit E. Janow Management For For 1h Elect Director Nancy J. Karch Management For For 1i Elect Director Marc Olivie Management For For 1j Elect Director Rima Qureshi Management For For 1k Elect Director Jose Octavio Reyes Lagunes Management For For 1l Elect Director Jackson P. Tai Management For For 1m Elect Director Edward Suning Tian Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For MCKESSON CORPORATION Meeting Date:JUL 30, 2014 Record Date:JUN 02, 2014 Meeting Type:ANNUAL Ticker:MCK Security ID:58155Q103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Andy D. Bryant Management For For 1b Elect Director Wayne A. Budd Management For For 1c Elect Director N. Anthony Coles Management For For 1d Elect Director John H. Hammergren Management For For 1e Elect Director Alton F. Irby, III Management For For 1f Elect Director M. Christine Jacobs Management For For 1g Elect Director Marie L. Knowles Management For For 1h Elect Director David M. Lawrence Management For For 1i Elect Director Edward A. Mueller Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Report on Political Contributions Shareholder Against For 6 Pro-rata Vesting of Equity Awards Shareholder Against Against MEDIVATION, INC. Meeting Date:JUN 16, 2015 Record Date:APR 29, 2015 Meeting Type:ANNUAL Ticker:MDVN Security ID:58501N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kim D. Blickenstaff Management For For 1.2 Elect Director Kathryn E. Falberg Management For For 1.3 Elect Director David T. Hung Management For For 1.4 Elect Director C. Patrick Machado Management For For 1.5 Elect Director Dawn Svoronos Management For For 1.6 Elect Director W. Anthony Vernon Management For For 1.7 Elect Director Wendy L. Yarno Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Increase Authorized Common Stock Management For For MERCADOLIBRE, INC. Meeting Date:JUN 12, 2015 Record Date:APR 17, 2015 Meeting Type:ANNUAL Ticker:MELI Security ID:58733R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A.1 Elect Director Nicolas Galperin Management For For 1A.2 Elect Director Meyer "Micky" Malka Rais Management For For 1A.3 Elect Director Javier Olivan Management For For 1B.4 Elect Director Roberto Balls Sallouti Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Co. S.A. as Auditors Management For For MERCK KGAA Meeting Date:APR 17, 2015 Record Date:MAR 26, 2015 Meeting Type:ANNUAL Ticker:MRK Security ID:D5357W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2013 (Non-Voting) Management None None 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.00 per Share Management For For 4 Approve Discharge of Management Board for Fiscal 2014 Management For For 5 Approve Discharge of Supervisory Board for Fiscal 2014 Management For For 6 Ratify KPMG as Auditors for Fiscal 2014 Management For For 7 Approve Affiliation Agreements with Subsidiaries Management For For MICRON TECHNOLOGY, INC. Meeting Date:JAN 22, 2015 Record Date:NOV 21, 2014 Meeting Type:ANNUAL Ticker:MU Security ID:595112103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert L. Bailey Management For For 1.2 Elect Director Richard M. Beyer Management For For 1.3 Elect Director Patrick J. Byrne Management For For 1.4 Elect Director D. Mark Durcan Management For For 1.5 Elect Director D. Warren A. East Management For For 1.6 Elect Director Mercedes Johnson Management For For 1.7 Elect Director Lawrence N. Mondry Management For Against 1.8 Elect Director Robert E. Switz Management For Against 2 Amend Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Eliminate Cumulative Voting Management For For 5 Approve Executive Incentive Bonus Plan Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MOBILEYE N.V. Meeting Date:DEC 12, 2014 Record Date:NOV 14, 2014 Meeting Type:ANNUAL Ticker:MBLY Security ID:N51488117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Managing Director Vivian Rinat Management For For 3 Approve Discharge of Former Supervisory Board Members for the Fiscal Year Ended Dec. 31, 2013 Management For For 4 Amend Articles Re: Majority Requirements for Acquisition Management For For 5 Receive Explanation on Company's Reserves and Dividend Policy Management None None MOBILEYE N.V. Meeting Date:JUN 25, 2015 Record Date:MAY 28, 2015 Meeting Type:ANNUAL Ticker:MBLY Security ID:N51488117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Discuss Disclosure Concerning Compensation of Present and Former Directors Management None None 2 Adopt Financial Statements and Statutory Reports Management For For 3 Approve Discharge of Current Board Members Management For For 4 Approve Discharge of Previous Board Members Management For For 5a Elect Ammon Shashua as Executive Director Management For For 5b Elect Ziv Aviram as Executive Director Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Ratify PricewaterhouseCoopers Accountants N.V. as Auditors Management For For 8 eceive Explanation on Company's Reserves and Dividend Policy Management None None MONSANTO COMPANY Meeting Date:JAN 30, 2015 Record Date:DEC 02, 2014 Meeting Type:ANNUAL Ticker:MON Security ID:61166W101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory H. Boyce Management For For 1b Elect Director Janice L. Fields Management For For 1c Elect Director Hugh Grant Management For For 1d Elect Director Laura K. Ipsen Management For For 1e Elect Director Marcos M. Lutz Management For For 1f Elect Director C. Steven McMillan Management For For 1g Elect Director William U. Parfet Management For For 1h Elect Director George H. Poste Management For For 1i Elect Director Robert J. Stevens Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Adopt Proxy Access Right Shareholder Against For 6 Require Independent Board Chairman Shareholder Against Against MOODY'S CORPORATION Meeting Date:APR 14, 2015 Record Date:FEB 20, 2015 Meeting Type:ANNUAL Ticker:MCO Security ID:615369105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jorge A. Bermudez Management For For 1.2 Elect Director Kathryn M. Hill Management For For 1.3 Elect Director Leslie F. Seidman Management For For 1.4 Elect Director Ewald Kist Management For For 1.5 Elect Director Henry A. McKinnell, Jr. Management For For 1.6 Elect Director John K. Wulff Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NAVER CORP. Meeting Date:MAR 20, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:035420 Security ID:Y62579100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Lee Hae-Jin as Inside Director Management For For 3.2 Elect Lee Jong-Woo as Outside Director Management For For 4 Elect Lee Jong-Woo as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For NETFLIX, INC. Meeting Date:JUN 09, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:NFLX Security ID:64110L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard N. Barton Management For For 1.2 Elect Director Bradford L. Smith Management For For 1.3 Elect Director Anne M. Sweeney Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Increase Authorized Common Stock Management For For 5 Adopt Proxy Access Right Shareholder Against Against 6 Adopt Simple Majority Vote Shareholder Against Against 7 Declassify the Board of Directors Shareholder Against Against NETSUITE INC. Meeting Date:JUN 10, 2015 Record Date:APR 14, 2015 Meeting Type:ANNUAL Ticker:N Security ID:64118Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Evan Goldberg Management For For 1.2 Elect Director Steven J. Gomo Management For For 1.3 Elect Director Catherine R. Kinney Management For For 2 Approve Qualified Employee Stock Purchase Plan Management For For 3 Ratify KPMG LLP as Auditors Management For For NEVRO CORP. Meeting Date:MAY 28, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:NVRO Security ID:64157F103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael DeMane Management For For 1.2 Elect Director Nathan B. Pliam Management For For 1.3 Elect Director Brad Vale Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For NIKE, INC. Meeting Date:SEP 18, 2014 Record Date:JUL 18, 2014 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Michelle A. Peluso Management For For 1.4 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For NXP SEMICONDUCTORS NV Meeting Date:JUN 02, 2015 Record Date:MAY 05, 2015 Meeting Type:ANNUAL Ticker:NXPI Security ID:N6596X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Discussion of the implementation of the remuneration policy Management None None 2b Discussion on Company's Reserves and Dividend Policy Management None None 2c Adopt Financial Statements and Statutory Reports Management For For 2d Approve Discharge of Board Members Management For For 3a Reelect Richard L. Clemmer as Executive Director Management For For 3b Reelect Peter Bonfield as Non-Executive Director Management For For 3c Reelect Johannes P. Huth as Non-Executive Director Management For For 3d Reelect Kenneth A. Goldman as Non-Executive Director Management For For 3e Reelect Marion Helmes as Non-Executive Director Management For For 3f Reelect Joseph Kaeser as Non-Executive Director Management For For 3g Reelect I. Loring as Non-Executive Director Management For For 3h Reelect Eric Meurice as Non-Executive Director Management For For 3i Reelect Julie Southern as Non-Executive Director Management For For 3j Reelect Rick Tsai as Non-Executive Director Management For For 4a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 4b Authorize Board to Exclude Preemptive Rights from Issuance Under Item 4a Management For For 5 Authorize Repurchase of Shares Management For For 6 Approve Cancellation of Ordinary Shares Management For For 7 Ratify KPMG Accountants N.V. as Auditors Management For For PALO ALTO NETWORKS, INC. Meeting Date:DEC 12, 2014 Record Date:OCT 15, 2014 Meeting Type:ANNUAL Ticker:PANW Security ID:697435105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carl Eschenbach Management For For 1b Elect Director Daniel J. Warmenhoven Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PERRIGO COMPANY PLC Meeting Date:NOV 04, 2014 Record Date:SEP 05, 2014 Meeting Type:ANNUAL Ticker:PRGO Security ID:G97822103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laurie Brlas Management For For 1.2 Elect Director Gary M. Cohen Management For For 1.3 Elect Director Jacqualyn A. Fouse Management For For 1.4 Elect Director David T. Gibbons Management For Against 1.5 Elect Director Ran Gottfried Management For For 1.6 Elect Director Ellen R. Hoffing Management For For 1.7 Elect Director Michael J. Jandernoa Management For Against 1.8 Elect Director Gary K. Kunkle, Jr. Management For For 1.9 Elect Director Herman Morris, Jr. Management For For 1.10 Elect Director Donal O'Connor Management For For 1.11 Elect Director Joseph C. Papa Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Authorize Share Repurchase Program Management For For 5 Determine Price Range for Reissuance of Treasury Shares Management For For 6 Approve Creation of Distributable Reserves Management For For PIONEER NATURAL RESOURCES COMPANY Meeting Date:MAY 20, 2015 Record Date:MAR 26, 2015 Meeting Type:ANNUAL Ticker:PXD Security ID:723787107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edison C. Buchanan Management For For 1.2 Elect Director Andrew F. Cates Management For For 1.3 Elect Director Timothy L. Dove Management For For 1.4 Elect Director Phillip A. Gobe Management For For 1.5 Elect Director Larry R. Grillot Management For For 1.6 Elect Director Stacy P. Methvin Management For For 1.7 Elect Director Royce W. Mitchell Management For For 1.8 Elect Director Frank A. Risch Management For For 1.9 Elect Director Scott D. Sheffield Management For For 1.10 Elect Director J. Kenneth Thompson Management For For 1.11 Elect Director Phoebe A. Wood Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Proxy Access Right Shareholder Against For PRECISION CASTPARTS CORP. Meeting Date:AUG 12, 2014 Record Date:JUN 10, 2014 Meeting Type:ANNUAL Ticker:PCP Security ID:740189105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark Donegan Management For For 1b Elect Director Don R. Graber Management For For 1c Elect Director Lester L. Lyles Management For For 1d Elect Director Daniel J. Murphy Management For For 1e Elect Director Vernon E. Oechsle Management For For 1f Elect Director Ulrich Schmidt Management For For 1g Elect Director Richard L. Wambold Management For For 1h Elect Director Timothy A. Wicks Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Pro-rata Vesting of Equity Awards Shareholder Against Against PUMA BIOTECHNOLOGY, INC. Meeting Date:JUN 09, 2015 Record Date:APR 17, 2015 Meeting Type:ANNUAL Ticker:PBYI Security ID:74587V107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan H. Auerbach Management For For 1.2 Elect Director Thomas R. Malley Management For For 1.3 Elect Director Jay M. Moyes Management For Withhold 1.4 Elect Director Troy E. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify PKF Certified Public Accountants as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For QUALCOMM INCORPORATED Meeting Date:MAR 09, 2015 Record Date:JAN 12, 2015 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barbara T. Alexander Management For For 1b Elect Director Donald G. Cruickshank Management For For 1c Elect Director Raymond V. Dittamore Management For For 1d Elect Director Susan Hockfield Management For For 1e Elect Director Thomas W. Horton Management For For 1f Elect Director Paul E. Jacobs Management For For 1g Elect Director Sherry Lansing Management For For 1h Elect Director Harish Manwani Management For For 1i Elect Director Steven M. Mollenkopf Management For For 1j Elect Director Duane A. Nelles Management For For 1k Elect Director Clark T. 'Sandy' Randt, Jr. Management For For 1l Elect Director Francisco Ros Management For For 1m Elect Director Jonathan J. Rubinstein Management For For 1n Elect Director Brent Scowcroft Management For For 1o Elect Director Marc I. Stern Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For REGENERON PHARMACEUTICALS, INC. Meeting Date:JUN 12, 2015 Record Date:APR 16, 2015 Meeting Type:ANNUAL Ticker:REGN Security ID:75886F107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles A. Baker Management For For 1.2 Elect Director Arthur F. Ryan Management For For 1.3 Elect Director George L. Sing Management For For 1.4 Elect Director Marc Tessier-Lavigne Management For Withhold 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Increase Authorized Common Stock Management For For 5 Proxy Access Shareholder Against For SALESFORCE.COM, INC. Meeting Date:JUN 04, 2015 Record Date:APR 09, 2015 Meeting Type:ANNUAL Ticker:CRM Security ID:79466L302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Marc R. Benioff Management For For 1b Elect Director Keith G. Block Management For For 1c Elect Director Craig A. Conway Management For For 1d Elect Director Alan G. Hassenfeld Management For For 1e Elect Director Colin L. Powell Management For For 1f Elect Director Sanford R. Robertson Management For For 1g Elect Director John V. Roos Management For For 1h Elect Director Lawrence J. Tomlinson Management For For 1i Elect Director Robin L. Washington Management For For 1j Elect Director Maynard G. Webb Management For For 1k Elect Director Susan D. Wojcicki Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For Against 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against SBA COMMUNICATIONS CORPORATION Meeting Date:MAY 21, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:SBAC Security ID:78388J106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Brian C. Carr Management For For 1b Elect Director Mary S. Chan Management For For 1c Elect Director George R. Krouse, Jr. Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For Against 5 Proxy Access Shareholder Against For SCHLUMBERGER LIMITED Meeting Date:APR 08, 2015 Record Date:FEB 11, 2015 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Peter L.S. Currie as Director Management For For 1b Elect K. Vaman Kamath as Director Management For For 1c Elect V. Maureen Kempston Darkes as Director Management For For 1d Elect Paal Kibsgaard as Director Management For For 1e Elect Nikolay Kudryavtsev as Director Management For For 1f Elect Michael E. Marks as Director Management For For 1g Elect Indra K. Nooyi as Director Management For For 1h Elect Lubna S. Olayan as Director Management For For 1i Elect Leo Rafael Reif as Director Management For For 1j Elect Tore I. Sandvold as Director Management For For 1k Elect Henri Seydoux as Director Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For SERVICENOW, INC. Meeting Date:JUL 08, 2014 Record Date:MAY 12, 2014 Meeting Type:ANNUAL Ticker:NOW Security ID:81762P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Susan L. Bostrom Management For For 1.2 Elect Director Charles H. Giancarlo Management For For 1.3 Elect Director Anita M. Sands Management For For 1.4 Elect Director William L. Strauss Management For Withhold 2 Advisory Vote on Say on Pay Frequency Management One Year One Year 3 Ratify Auditors Management For For SERVICENOW, INC. Meeting Date:JUN 10, 2015 Record Date:APR 21, 2015 Meeting Type:ANNUAL Ticker:NOW Security ID:81762P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas M. Leone Management For For 1.2 Elect Director Frederic B. Luddy Management For For 1.3 Elect Director Jeffrey A. Miller Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For SPLUNK INC. Meeting Date:JUN 11, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:SPLK Security ID:848637104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Stephen Newberry Management For For 1b Elect Director Graham Smith Management For For 1c Elect Director Godfrey Sullivan Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STERICYCLE, INC. Meeting Date:MAY 27, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:SRCL Security ID:858912108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark C. Miller Management For For 1b Elect Director Jack W. Schuler Management For For 1c Elect Director Charles A. Alutto Management For For 1d Elect Director Lynn D. Bleil Management For For 1e Elect Director Thomas D. Brown Management For For 1f Elect Director Thomas F. Chen Management For For 1g Elect Director Rod F. Dammeyer Management For For 1h Elect Director William K. Hall Management For For 1i Elect Director John Patience Management For For 1j Elect Director Mike S. Zafirovski Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For STRYKER CORPORATION Meeting Date:APR 29, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:SYK Security ID:863667101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Howard E. Cox, Jr. Management For For 1.1b Elect Director Srikant M. Datar Management For For 1.1c Elect Director Roch Doliveux Management For For 1.1d Elect Director Louise L. Francesconi Management For For 1.1e Elect Director Allan C. Golston Management For For 1.1f Elect Director Kevin A. Lobo Management For For 1.1g Elect Director William U. Parfet Management For For 1.1h Elect Director Andrew K. Silvernail Management For For 1.1i Elect Director Ronda E. Stryker Management For For 2 Ratify Ernst & Young LLP as Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TENCENT HOLDINGS LTD. Meeting Date:MAY 13, 2015 Record Date:MAY 08, 2015 Meeting Type:ANNUAL Ticker:00700 Security ID:G87572163 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1a Elect Li Dong Sheng as Director Management For Against 3.1b Elect Iain Ferguson Bruce as Director Management For Against 3.2 Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Auditor and Authorize Board to Fix Their Remuneration Management For Against 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against THE ADVISORY BOARD COMPANY Meeting Date:SEP 04, 2014 Record Date:JUL 18, 2014 Meeting Type:ANNUAL Ticker:ABCO Security ID:00762W107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sanju K. Bansal Management For For 1.2 Elect Director David L. Felsenthal Management For For 1.3 Elect Director Peter J. Grua Management For For 1.4 Elect Director Nancy Killefer Management For For 1.5 Elect Director Kelt Kindick Management For For 1.6 Elect Director Robert W. Musslewhite Management For For 1.7 Elect Director Mark R. Neaman Management For For 1.8 Elect Director Leon D. Shapiro Management For For 1.9 Elect Director Frank J. Williams Management For For 1.10 Elect Director LeAnne M. Zumwalt Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE BOEING COMPANY Meeting Date:APR 27, 2015 Record Date:FEB 26, 2015 Meeting Type:ANNUAL Ticker:BA Security ID:097023105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David L. Calhoun Management For For 1b Elect Director Arthur D. Collins, Jr. Management For For 1c Elect Director Kenneth M. Duberstein Management For For 1d Elect Director Edmund P. Giambastiani, Jr. Management For For 1e Elect Director Lawrence W. Kellner Management For For 1f Elect Director Edward M. Liddy Management For For 1g Elect Director W. James McNerney, Jr. Management For For 1h Elect Director Susan C. Schwab Management For For 1i Elect Director Ronald A. Williams Management For For 1j Elect Director Mike S. Zafirovski Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Claw-back of Payments under Restatements Shareholder Against For 5 Require Independent Board Chairman Shareholder Against Against 6 Provide Right to Act by Written Consent Shareholder Against For 7 Report on Lobbying Payments and Policy Shareholder Against For THE PRICELINE GROUP INC. Meeting Date:JUN 04, 2015 Record Date:APR 09, 2015 Meeting Type:ANNUAL Ticker:PCLN Security ID:741503403 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy M. Armstrong Management For For 1.2 Elect Director Howard W. Barker, Jr. Management For For 1.3 Elect Director Jeffery H. Boyd Management For For 1.4 Elect Director Jan L. Docter Management For For 1.5 Elect Director Jeffrey E. Epstein Management For For 1.6 Elect Director James M. Guyette Management For For 1.7 Elect Director Darren R. Huston Management For For 1.8 Elect Director Charles H. Noski Management For For 1.9 Elect Director Nancy B. Peretsman Management For For 1.10 Elect Director Thomas E. Rothman Management For For 1.11 Elect Director Craig W. Rydin Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Adopt Proxy Access Right Shareholder Against For THE SPECTRANETICS CORPORATION Meeting Date:JUN 12, 2015 Record Date:APR 16, 2015 Meeting Type:ANNUAL Ticker:SPNC Security ID:84760C107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R. John Fletcher Management For For 1.2 Elect Director B. Kristine Johnson Management For For 1.3 Elect Director Todd C. Schermerhorn Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For THE ULTIMATE SOFTWARE GROUP, INC. Meeting Date:MAY 18, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:ULTI Security ID:90385D107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Marc D. Scherr Management For For 1b Elect Director Rick A. Wilber Management For For 1c Elect Director James A. FitzPatrick, Jr. Management For Against 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against THERMO FISHER SCIENTIFIC INC. Meeting Date:MAY 20, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:TMO Security ID:883556102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Marc N. Casper Management For For 1b Elect Director Nelson J. Chai Management For For 1c Elect Director C. Martin Harris Management For For 1d Elect Director Tyler Jacks Management For For 1e Elect Director Judy C. Lewent Management For For 1f Elect Director Thomas J. Lynch Management For For 1g Elect Director Jim P. Manzi Management For For 1h Elect Director William G. Parrett Management For For 1i Elect Director Lars R. Sorensen Management For For 1j Elect Director Scott M. Sperling Management For For 1k Elect Director Elaine S. Ullian Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For TWITTER, INC. Meeting Date:JUN 03, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:TWTR Security ID:90184L102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David Rosenblatt Management For For 1.2 Elect Director Evan Williams Management For For 2 Advisory Vote on Say on Pay Frequency Management One Year One Year 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For UNDER ARMOUR, INC. Meeting Date:APR 29, 2015 Record Date:FEB 25, 2015 Meeting Type:ANNUAL Ticker:UA Security ID:904311107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin A. Plank Management For For 1.2 Elect Director Byron K. Adams, Jr. Management For For 1.3 Elect Director George W. Bodenheimer Management For For 1.4 Elect Director Douglas E. Coltharp Management For For 1.5 Elect Director Anthony W. Deering Management For For 1.6 Elect Director Karen W. Katz Management For For 1.7 Elect Director A.B. Krongard Management For For 1.8 Elect Director William R. McDermott Management For For 1.9 Elect Director Eric T. Olson Management For For 1.10 Elect Director Harvey L. Sanders Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For UNITEDHEALTH GROUP INCORPORATED Meeting Date:JUN 01, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:UNH Security ID:91324P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William C. Ballard, Jr. Management For For 1b Elect Director Edson Bueno Management For For 1c Elect Director Richard T. Burke Management For For 1d Elect Director Robert J. Darretta Management For For 1e Elect Director Stephen J. Hemsley Management For For 1f Elect Director Michele J. Hooper Management For For 1g Elect Director Rodger A. Lawson Management For For 1h Elect Director Glenn M. Renwick Management For For 1i Elect Director Kenneth I. Shine Management For For 1j Elect Director Gail R. Wilensky Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Change State of Incorporation from Minnesota to Delaware Management For Against 5 Ratify Deloitte & Touche LLP as Auditors Management For For 6 Require Independent Board Chairman Shareholder Against Against VEEVA SYSTEMS INC. Meeting Date:JUN 17, 2015 Record Date:APR 28, 2015 Meeting Type:ANNUAL Ticker:VEEV Security ID:922475108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark Armenante Management For For 1.2 Elect Director Gordon Ritter Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year VERIFONE SYSTEMS, INC. Meeting Date:MAR 26, 2015 Record Date:JAN 30, 2015 Meeting Type:ANNUAL Ticker:PAY Security ID:92342Y109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert W. Alspaugh Management For For 1.2 Elect Director Karen Austin Management For For 1.3 Elect Director Paul Galant Management For For 1.4 Elect Director Alex W. (Pete) Hart Management For For 1.5 Elect Director Robert B. Henske Management For For 1.6 Elect Director Wenda Harris Millard Management For For 1.7 Elect Director Eitan Raff Management For For 1.8 Elect Director Jonathan I. Schwartz Management For For 1.9 Elect Director Jane J. Thompson Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Ratify Ernst & Young LLP as Auditors Management For For VERINT SYSTEMS INC. Meeting Date:JUN 25, 2015 Record Date:MAY 01, 2015 Meeting Type:ANNUAL Ticker:VRNT Security ID:92343X100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dan Bodner Management For For 1.2 Elect Director Victor DeMarines Management For For 1.3 Elect Director John Egan Management For Withhold 1.4 Elect Director Larry Myers Management For For 1.5 Elect Director Richard Nottenburg Management For For 1.6 Elect Director Howard Safir Management For For 1.7 Elect Director Earl Shanks Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VIPSHOP HOLDINGS LTD. Meeting Date:SEP 15, 2014 Record Date:AUG 25, 2014 Meeting Type:ANNUAL Ticker:VIPS Security ID:92763W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Alteration of Share Capital and Voting Power Management For Against 2 Approve the Conversion of Securities Management For Against 3 Authorize Board to Ratify and Execute Approved Resolutions Management For Against VISA INC. Meeting Date:JAN 28, 2015 Record Date:DEC 01, 2014 Meeting Type:ANNUAL Ticker:V Security ID:92826C839 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mary B. Cranston Management For Against 1b Elect Director Francisco Javier Fernandez-Carbajal Management For For 1c Elect Director Alfred F. Kelly, Jr. Management For For 1d Elect Director Robert W. Matschullat Management For For 1e Elect Director Cathy E. Minehan Management For For 1f Elect Director Suzanne Nora Johnson Management For For 1g Elect Director David J. Pang Management For For 1h Elect Director Charles W. Scharf Management For For 1i Elect Director William S. Shanahan Management For For 1j Elect Director John A. C. Swainson Management For For 1k Elect Director Maynard G. Webb, Jr. Management For For 2 Approve Amendments to the Certificate of Incorporation to Facilitate Stock Splits Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5a Remove Supermajority Vote Requirement for Exiting Core Payment Business Management For For 5b Remove Supermajority Vote Requirement for Future Amendments to Certain Sections of Company's Certificate of Incorporation Management For For 5c Remove Supermajority Vote Requirement for Approval of Exceptions to Transfer Certifications Management For For 5d Remove Supermajority Vote Requirement for Removal of Directors Management For For 5e Remove Supermajority Vote Requirement for Future Amendments to the Advance Notice Provision in the Bylaws Management For For 6 Ratify Auditors Management For For VWR CORPORATION Meeting Date:MAY 12, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:VWR Security ID:91843L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nicholas W. Alexos Management For For 1.2 Elect Director Robert P. DeCresce Management For For 1.3 Elect Director Carlos del Salto Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year WATERS CORPORATION Meeting Date:MAY 12, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:WAT Security ID:941848103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joshua Bekenstein Management For For 1.2 Elect Director Michael J. Berendt Management For For 1.3 Elect Director Douglas A. Berthiaume Management For For 1.4 Elect Director Edward Conard Management For For 1.5 Elect Director Laurie H. Glimcher Management For For 1.6 Elect Director Christopher A. Kuebler Management For For 1.7 Elect Director William J. Miller Management For For 1.8 Elect Director JoAnn A. Reed Management For For 1.9 Elect Director Thomas P. Salice Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WORKDAY, INC. Meeting Date:JUN 03, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:WDAY Security ID:98138H101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Aneel Bhusri Management For For 1.2 Elect Director David A. Duffield Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year YELP INC. Meeting Date:MAY 20, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:YELP Security ID:985817105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Geoff Donaker Management For For 1.2 Elect Director Robert Gibbs Management For For 1.3 Elect Director Jeremy Stoppelman Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ZENDESK, INC. Meeting Date:MAY 12, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:ZEN Security ID:98936J101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Caryn Marooney Management For For 1.2 Elect Director Michelle Wilson Management For Withhold 2 Ratify Ernst & Young LLP as Auditors Management For For Franklin Growth Fund 3M COMPANY Meeting Date:MAY 12, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:MMM Security ID:88579Y101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda G. Alvarado Management For For 1b Elect Director Sondra L. Barbour Management For For 1c Elect Director Thomas 'Tony' K. Brown Management For For 1d Elect Director Vance D. Coffman Management For For 1e Elect Director Michael L. Eskew Management For For 1f Elect Director Herbert L. Henkel Management For For 1g Elect Director Muhtar Kent Management For For 1h Elect Director Edward M. Liddy Management For For 1i Elect Director Inge G. Thulin Management For For 1j Elect Director Robert J. Ulrich Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ABB LTD. Meeting Date:APR 30, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:ABBN Security ID:000375204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1 Approve Allocation of Income and Dividends of CHF 0.55 per Share from Capital Contribution Reserves Management For For 4.2 Approve CHF 394 Million Reduction in Share Capital and Repayment of CHF 0.17 per Share Management For For 5 Amend Articles to Reflect Changes in Capital If Item 4.2 is Approved Management For For 6 Approve Creation of CHF 200 Million Pool of Capital without Preemptive Rights Management For For 7.1 Approve Remuneration of Directors in the Amount of CHF 4.2 Million Management For For 7.2 Approve Remuneration of Executive Committee in the Amount of CHF 52 Million Management For For 8.1 Reelect Roger Agnelli as Director Management For Against 8.2 Reelect Matti Alahuhta as Director Management For For 8.3 Elect David Constable as Director Management For For 8.4 Reelect Louis Hughes as Director Management For Against 8.5 Reelect Michel de Rosen as Director Management For For 8.6 Reelect Jacob Wallenberg as Director Management For Against 8.7 Reelect Ying Yeh as Director Management For For 8.8 Elect Peter Voser as Director and Board Chairman Management For For 9.1 Appoint David Constable as Member of the Compensation Committee Management For For 9.2 Appoint Michel de Rosen as Member of the Compensation Committee Management For For 9.3 Appoint Ying Yeh as Member of the Compensation Committee Management For For 10 Designate Hans Zehnder as Independent Proxy Management For For 11 Ratify Ernst & Young AG as Auditors Management For For ABBOTT LABORATORIES Meeting Date:APR 24, 2015 Record Date:FEB 25, 2015 Meeting Type:ANNUAL Ticker:ABT Security ID:002824100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Alpern Management For For 1.2 Elect Director Roxanne S. Austin Management For For 1.3 Elect Director Sally E. Blount Management For For 1.4 Elect Director W. James Farrell Management For For 1.5 Elect Director Edward M. Liddy Management For For 1.6 Elect Director Nancy McKinstry Management For For 1.7 Elect Director Phebe N. Novakovic Management For For 1.8 Elect Director William A. Osborn Management For For 1.9 Elect Director Samuel C. Scott, III Management For For 1.10 Elect Director Glenn F. Tilton Management For For 1.11 Elect Director Miles D. White Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Products Containing GE Ingredients Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against For ABBVIE INC. Meeting Date:MAY 08, 2015 Record Date:MAR 11, 2015 Meeting Type:ANNUAL Ticker:ABBV Security ID:00287Y109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roxanne S. Austin Management For For 1.2 Elect Director Richard A. Gonzalez Management For For 1.3 Elect Director Glenn F. Tilton Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ACTAVIS PLC Meeting Date:JUN 05, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:ACT Security ID:G0083B108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Paul M. Bisaro Management For For 1b Elect Director Nesli Basgoz Management For For 1c Elect Director James H. Bloem Management For For 1d Elect Director Christopher W. Bodine Management For For 1e Elect Director Christopher J. Coughlin Management For For 1f Elect Director Michael R. Gallagher Management For For 1g Elect Director Catherine M. Klema Management For For 1h Elect Director Peter J. McDonnell Management For For 1i Elect Director Patrick J. O'Sullivan Management For For 1j Elect Director Brenton L. Saunders Management For For 1k Elect Director Ronald R. Taylor Management For For 1l Elect Director Fred G. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Change Company Name from Actavis plc to Allergan plc Management For For 5 Amend Omnibus Stock Plan Management For For 6 Report on Sustainability Shareholder Against For 7 Stock Retention/Holding Period Shareholder Against For AETNA INC. Meeting Date:MAY 15, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:AET Security ID:00817Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Fernando Aguirre Management For For 1b Elect Director Mark T. Bertolini Management For For 1c Elect Director Frank M. Clark Management For For 1d Elect Director Betsy Z. Cohen Management For For 1e Elect Director Molly J. Coye Management For Against 1f Elect Director Roger N. Farah Management For For 1g Elect Director Barbara Hackman Franklin Management For For 1h Elect Director Jeffrey E. Garten Management For For 1i Elect Director Ellen M. Hancock Management For For 1j Elect Director Richard J. Harrington Management For For 1k Elect Director Edward J. Ludwig Management For For 1l Elect Director Joseph P. Newhouse Management For For 1m Elect Director Olympia J. Snowe Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4A Amend Policy to Disclose Payments to Tax-Exempt Organizations Shareholder Against Against 4B Adopt Share Retention Policy For Senior Executives Shareholder Against Against AFLAC INCORPORATED Meeting Date:MAY 04, 2015 Record Date:FEB 25, 2015 Meeting Type:ANNUAL Ticker:AFL Security ID:001055102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel P. Amos Management For For 1b Elect Director Paul S. Amos, II Management For For 1c Elect Director W. Paul Bowers Management For For 1d Elect Director Kriss Cloninger, III Management For For 1e Elect Director Elizabeth J. Hudson Management For For 1f Elect Director Douglas W. Johnson Management For For 1g Elect Director Robert B. Johnson Management For For 1h Elect Director Thomas J. Kenny Management For For 1i Elect Director Charles B. Knapp Management For For 1j Elect Director Joseph L. Moskowitz Management For For 1k Elect Director Barbara K. Rimer Management For For 1l Elect Director Melvin T. Stith Management For For 1m Elect Director Takuro Yoshida Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For AGILENT TECHNOLOGIES, INC. Meeting Date:MAR 18, 2015 Record Date:JAN 20, 2015 Meeting Type:ANNUAL Ticker:A Security ID:00846U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Herbold Management For For 1.2 Elect Director Koh Boon Hwee Management For For 1.3 Elect Director Michael R. McMullen Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Declassify the Board of Directors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against AIR PRODUCTS AND CHEMICALS, INC. Meeting Date:JAN 22, 2015 Record Date:NOV 28, 2014 Meeting Type:ANNUAL Ticker:APD Security ID:009158106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan K. Carter Management For For 1b Elect Director Seifollah (Seifi) Ghasemi Management For For 1c Elect Director David H. Y. Ho Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ALASKA AIR GROUP, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:ALK Security ID:011659109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patricia M. Bedient Management For For 1.2 Elect Director Marion C. Blakey Management For For 1.3 Elect Director Phyllis J. Campbell Management For For 1.4 Elect Director Dhiren R. Fonseca Management For For 1.5 Elect Director Jessie J. Knight, Jr. Management For For 1.6 Elect Director Dennis F. Madsen Management For For 1.7 Elect Director Helvi K. Sandvik Management For For 1.8 Elect Director Katherine J. Savitt Management For For 1.9 Elect Director J. Kenneth Thompson Management For For 1.10 Elect Director Bradley D. Tilden Management For For 1.11 Elect Director Eric K. Yeaman Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For ALLEGIANT TRAVEL COMPANY Meeting Date:JUN 18, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:ALGT Security ID:01748X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Montie R. Brewer Management For For 1b Elect Director Gary Ellmer Management For For 1c Elect Director Maurice J. Gallagher, Jr. Management For For 1d Elect Director Linda A. Marvin Management For For 1e Elect Director Charles W. Pollard Management For For 1f Elect Director John Redmond Management For For 2 Ratify Ernst & Young, LLP as Auditors Management For For 3 Pro-rata Vesting of Equity Awards Shareholder Against Against ALLEGION PLC Meeting Date:JUN 10, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:ALLE Security ID:G0176J109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael J. Chesser Management For For 1b Elect Director Carla Cico Management For For 1c Elect Director Kirk S. Hachigian Management For For 1d Elect Director David D. Petratis Management For For 1e Elect Director Dean I. Schaffer Management For For 1f Elect Director Martin E. Welch, III Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For ALLERGAN, INC. Meeting Date:MAR 10, 2015 Record Date:JAN 22, 2015 Meeting Type:SPECIAL Ticker:AGN Security ID:018490102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For AMAZON.COM, INC. Meeting Date:JUN 10, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:AMZN Security ID:023135106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jeffrey P. Bezos Management For For 1b Elect Director Tom A. Alberg Management For For 1c Elect Director John Seely Brown Management For For 1d Elect Director William B. Gordon Management For For 1e Elect Director Jamie S. Gorelick Management For For 1f Elect Director Judith A. McGrath Management For For 1g Elect Director Alain Monie Management For For 1h Elect Director Jonathan J. Rubinstein Management For For 1i Elect Director Thomas O. Ryder Management For Against 1j Elect Director Patricia Q. Stonesifer Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Adopt Proxy Access Right Shareholder Against Against 4 Report on Political Contributions Shareholder Against For 5 Report on Sustainability, Including GHG Goals Shareholder Against For 6 Report on Human Rights Risk Assessment Process Shareholder Against Against AMERICAN EXPRESS COMPANY Meeting Date:MAY 11, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:AXP Security ID:025816109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charlene Barshefsky Management For Against 1b Elect Director Ursula M. Burns Management For For 1c Elect Director Kenneth I. Chenault Management For For 1d Elect Director Peter Chernin Management For For 1e Elect Director Anne Lauvergeon Management For For 1f Elect Director Michael O. Leavitt Management For For 1g Elect Director Theodore J. Leonsis Management For For 1h Elect Director Richard C. Levin Management For For 1i Elect Director Samuel J. Palmisano Management For For 1j Elect Director Daniel L. Vasella Management For For 1k Elect Director Robert D. Walter Management For For 1l Elect Director Ronald A. Williams Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Prepare Employment Diversity Report Shareholder Against Against 5 Report on Board Oversight of Privacy and Data Security and Requests for Customer Information Shareholder Against Against 6 Provide Right to Act by Written Consent Shareholder Against For 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Require Independent Board Chairman Shareholder Against For AMERICAN TOWER CORPORATION Meeting Date:MAY 20, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:AMT Security ID:03027X100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Raymond P. Dolan Management For For 1b Elect Director Carolyn F. Katz Management For For 1c Elect Director Gustavo Lara Cantu Management For For 1d Elect Director Craig Macnab Management For For 1e Elect Director JoAnn A. Reed Management For For 1f Elect Director Pamela D.A. Reeve Management For For 1g Elect Director David E. Sharbutt Management For For 1h Elect Director James D. Taiclet, Jr. Management For For 1i Elect Director Samme L. Thompson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AMERICAN WATER WORKS COMPANY, INC. Meeting Date:JUN 01, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:AWK Security ID:030420103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Julie A. Dobson Management For For 1b Elect Director Paul J. Evanson Management For For 1c Elect Director Martha Clark Goss Management For For 1d Elect Director Richard R. Grigg Management For For 1e Elect Director Julia L. Johnson Management For For 1f Elect Director Karl F. Kurz Management For For 1g Elect Director George MacKenzie Management For For 1h Elect Director William J. Marrazzo Management For For 1i Elect Director Susan N. Story Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For For 6 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against AMGEN INC. Meeting Date:MAY 14, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:AMGN Security ID:031162100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David Baltimore Management For For 1.2 Elect Director Frank J. Biondi, Jr. Management For For 1.3 Elect Director Robert A. Bradway Management For For 1.4 Elect Director Francois de Carbonnel Management For For 1.5 Elect Director Vance D. Coffman Management For For 1.6 Elect Director Robert A. Eckert Management For For 1.7 Elect Director Greg C. Garland Management For For 1.8 Elect Director Rebecca M. Henderson Management For For 1.9 Elect Director Frank C. Herringer Management For For 1.10 Elect Director Tyler Jacks Management For For 1.11 Elect Director Judith C. Pelham Management For For 1.12 Elect Director Ronald D. Sugar Management For For 1.13 Elect Director R. Sanders Williams Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Vote Counting to Exclude Abstentions Shareholder Against Against ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 12, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Anthony R. Chase Management For For 1.1b Elect Director Kevin P. Chilton Management For For 1.1c Elect Director H. Paulett Eberhart Management For For 1.1d Elect Director Peter J. Fluor Management For For 1.1e Elect Director Richard L. George Management For For 1.1f Elect Director Joseph W. Gorder Management For For 1.1g Elect Director John R. Gordon Management For For 1.1h Elect Director Mark C. McKinley Management For For 1.1i Elect Director Eric D. Mullins Management For For 1.1j Elect Director R. A. Walker Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Proxy Access Right Shareholder Against For 5 Report on Plans to Address Stranded Carbon Asset Risks Shareholder Against Against APPLE INC. Meeting Date:MAR 10, 2015 Record Date:JAN 09, 2015 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tim Cook Management For For 1.2 Elect Director Al Gore Management For For 1.3 Elect Director Bob Iger Management For For 1.4 Elect Director Andrea Jung Management For For 1.5 Elect Director Art Levinson Management For For 1.6 Elect Director Ron Sugar Management For For 1.7 Elect Director Sue Wagner Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Report on Risks Associated with Repeal of Climate Change Policies Shareholder Against Against 6 Adopt Proxy Access Right Shareholder Against Against ARCBEST CORPORATION Meeting Date:MAY 01, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:ARCB Security ID:03937C105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John W. Alden Management For Withhold 1.2 Elect Director Fred A. Allardyce Management For For 1.3 Elect Director William M. Legg Management For For 1.4 Elect Director Judy R. McReynolds Management For For 1.5 Elect Director John H. Morris Management For For 1.6 Elect Director Craig E. Philip Management For For 1.7 Elect Director Steven L. Spinner Management For For 1.8 Elect Director Janice E. Stipp Management For For 1.9 Elect Director Robert A. Young, III Management For For 2 Ratify Ernst & Young LLP as Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For ASML HOLDING NV Meeting Date:APR 22, 2015 Record Date:FEB 24, 2015 Meeting Type:ANNUAL Ticker:ASML Security ID:N07059210 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Discuss the Company's Business, Financial Situation and Sustainability Management None None 3 Discuss Remuneration Policy for Management Board Members Management None None 4 Adopt Financial Statements and Statutory Reports Management For For 5 Approve Discharge of Management Board Management For For 6 Approve Discharge of Supervisory Board Management For For 7 Receive Explanation on Company's Reserves and Dividend Policy Management None None 8 Approve Dividends of EUR 0.70 Per Ordinary Share Management For For 9 Approve Adjustments to the Remuneration Policy Management For For 10 Approve Performance Share Arrangement According to Remuneration Policy Management For For 11 Approve Number of Stock Options, Respectively Shares, for Employees Management For For 12 Discussion of Updated Supervisory Board Profile Management None None 13a Elect Annet Aris to Supervisory Board Management For For 13b Elect Gerard Kleisterlee to Supervisory Board Management For For 13c Elect Rolf-Dieter Schwalb to Supervisory Board Management For For 14 Discuss Vacancies on the Board Arising in 2016 Management None None 15 Ratify KPMG as Auditors Re: Financial Year 2016 Management For For 16a Grant Board Authority to Issue Shares Up To 5 Percent of Issued Capital Management For For 16b Authorize Board to Exclude Preemptive Rights from Share Issuances Re: Item 16a Management For For 16c Grant Board Authority to Issue Shares Up To 5 Percent in Case of Takeover/Merger Management For For 16d Authorize Board to Exclude Preemptive Rights from Share Issuances Re: Item 16c Management For For 17a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 17b Authorize Additional Repurchase of Up to 10 Percent of Issued Share Capital Management For For 18 Authorize Cancellation of Repurchased Shares Management For For 19 Other Business (Non-Voting) Management None None 20 Close Meeting Management None None AUTODESK, INC. Meeting Date:JUN 10, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:ADSK Security ID:052769106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carl Bass Management For For 1b Elect Director Crawford W. Beveridge Management For For 1c Elect Director J. Hallam Dawson Management For For 1d Elect Director Thomas Georgens Management For For 1e Elect Director Per-Kristian Halvorsen Management For For 1f Elect Director Mary T. McDowell Management For For 1g Elect Director Lorrie M. Norrington Management For For 1h Elect Director Betsy Rafael Management For For 1i Elect Director Stacy J. Smith Management For For 1j Elect Director Steven M. West Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For AUTOMATIC DATA PROCESSING, INC. Meeting Date:NOV 11, 2014 Record Date:SEP 12, 2014 Meeting Type:ANNUAL Ticker:ADP Security ID:053015103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ellen R. Alemany Management For For 1.2 Elect Director Leslie A. Brun Management For For 1.3 Elect Director Richard T. Clark Management For For 1.4 Elect Director Eric C. Fast Management For For 1.5 Elect Director Linda R. Gooden Management For For 1.6 Elect Director Michael P. Gregoire Management For For 1.7 Elect Director R. Glenn Hubbard Management For For 1.8 Elect Director John P. Jones Management For For 1.9 Elect Director Carlos A. Rodriguez Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For BAXTER INTERNATIONAL INC. Meeting Date:MAY 05, 2015 Record Date:MAR 11, 2015 Meeting Type:ANNUAL Ticker:BAX Security ID:071813109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Uma Chowdhry Management For For 1b Elect Director James R. Gavin, III Management For For 1c Elect Director Peter S. Hellman Management For For 1d Elect Director K. J. Storm Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Omnibus Stock Plan Management For For 5 Pro-rata Vesting of Equity Awards Shareholder Against Against 6 Require Independent Board Chairman Shareholder Against For BERKSHIRE HATHAWAY INC. Meeting Date:MAY 02, 2015 Record Date:MAR 04, 2015 Meeting Type:ANNUAL Ticker:BRK.B Security ID:084670108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Warren E. Buffett Management For For 1.2 Elect Director Charles T. Munger Management For For 1.3 Elect Director Howard G. Buffett Management For For 1.4 Elect Director Stephen B. Burke Management For For 1.5 Elect Director Susan L. Decker Management For For 1.6 Elect Director William H. Gates, III Management For For 1.7 Elect Director David S. Gottesman Management For For 1.8 Elect Director Charlotte Guyman Management For For 1.9 Elect Director Thomas S. Murphy Management For For 1.10 Elect Director Ronald L. Olson Management For For 1.11 Elect Director Walter Scott, Jr. Management For For 1.12 Elect Director Meryl B. Witmer Management For For BIOGEN INC. Meeting Date:JUN 10, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:BIIB Security ID:09062X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alexander J. Denner Management For For 1.2 Elect Director Caroline D. Dorsa Management For For 1.3 Elect Director Nancy L. Leaming Management For For 1.4 Elect Director Richard C. Mulligan Management For For 1.5 Elect Director Robert W. Pangia Management For For 1.6 Elect Director Stelios Papadopoulos Management For For 1.7 Elect Director Brian S. Posner Management For For 1.8 Elect Director Eric K. Rowinsky Management For Against 1.9 Elect Director George A. Scangos Management For For 1.10 Elect Director Lynn Schenk Management For For 1.11 Elect Director Stephen A. Sherwin Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Amend Non-Employee Director Omnibus Stock Plan Management For For BLACKROCK, INC. Meeting Date:MAY 28, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:BLK Security ID:09247X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Abdlatif Yousef Al-Hamad Management For For 1b Elect Director Mathis Cabiallavetta Management For For 1c Elect Director Pamela Daley Management For For 1d Elect Director William S. Demchak Management For For 1e Elect Director Jessica P. Einhorn Management For For 1f Elect Director Laurence D. Fink Management For For 1g Elect Director Fabrizio Freda Management For For 1h Elect Director Murry S. Gerber Management For For 1i Elect Director James Grosfeld Management For For 1j Elect Director Robert S. Kapito Management For For 1k Elect Director David H. Komansky Management For For 1l Elect Director Sir Deryck Maughan Management For For 1m Elect Director Cheryl D. Mills Management For For 1n Elect Director Thomas H. O'Brien Management For For 1o Elect Director Ivan G. Seidenberg Management For For 1p Elect Director Marco Antonio Slim Domit Management For For 1q Elect Director John S. Varley Management For For 1r Elect Director Susan L. Wagner Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against BORGWARNER INC. Meeting Date:APR 29, 2015 Record Date:MAR 03, 2015 Meeting Type:ANNUAL Ticker:BWA Security ID:099724106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alexis P. Michas Management For For 1b Elect Director Richard O. Schaum Management For For 1c Elect Director Thomas T. Stallkamp Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Reduce Supermajority Vote Requirement Management For For 6 Provide Right to Call Special Meeting Management For For 7 Amend Bylaws to Call Special Meetings Shareholder Against Against BUNGE LIMITED Meeting Date:MAY 20, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL Ticker:BG Security ID:G16962105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Andrew Ferrier as Director Management For For 1.2 Elect Kathleen Hyle as Director Management For For 1.3 Elect John E. McGlade as Director Management For For 2 Ratify Deloitte & Touche LLP s Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Adopt Goals to Reduce Deforestation in Supply Chain Shareholder Against Against C.H. ROBINSON WORLDWIDE, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 11, 2015 Meeting Type:ANNUAL Ticker:CHRW Security ID:12541W209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Scott P. Anderson Management For For 1b Elect Director Robert Ezrilov Management For For 1c Elect Director Wayne M. Fortun Management For For 1d Elect Director Mary J. Steele Guilfoile Management For For 1e Elect Director Jodee A. Kozlak Management For For 1f Elect Director ReBecca Koenig Roloff Management For For 1g Elect Director Brian P. Short Management For Against 1h Elect Director James B. Stake Management For For 1i Elect Director John P. Wiehoff Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For CABOT OIL & GAS CORPORATION Meeting Date:APR 23, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:COG Security ID:127097103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Rhys J. Best Management For For 1.1b Elect Director Dan O. Dinges Management For For 1.1c Elect Director James R. Gibbs Management For For 1.1d Elect Director Robert L. Keiser Management For For 1.1e Elect Director Robert Kelley Management For For 1.1f Elect Director W. Matt Ralls Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Disclosure Shareholder Against Against 5 Proxy Access Shareholder Against Against CANADIAN NATIONAL RAILWAY COMPANY Meeting Date:APR 21, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker:CNR Security ID:136375102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald J. Carty Management For For 1.2 Elect Director Gordon D. Giffin Management For For 1.3 Elect Director Edith E. Holiday Management For For 1.4 Elect Director V. Maureen Kempston Darkes Management For For 1.5 Elect Director Denis Losier Management For For 1.6 Elect Director Kevin G. Lynch Management For For 1.7 Elect Director Claude Mongeau Management For For 1.8 Elect Director James E. O'Connor Management For For 1.9 Elect Director Robert Pace Management For For 1.10 Elect Director Robert L. Phillips Management For For 1.11 Elect Director Laura Stein Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For CANADIAN PACIFIC RAILWAY LIMITED Meeting Date:MAY 14, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:CP Security ID:13645T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify Deloitte LLP as Auditors Management For For 2 Advisory Vote on Executive Compensation Approach Management For For 3.1 Elect Director William A. Ackman Management For For 3.2 Elect Director John Baird Management For For 3.3 Elect Director Gary F. Colter Management For For 3.4 Elect Director Isabelle Courville Management For For 3.5 Elect Director Keith E. Creel Management For For 3.6 Elect Director E. Hunter Harrison Management For For 3.7 Elect Director Paul C. Hilal Management For For 3.8 Elect Director Krystyna T. Hoeg Management For For 3.9 Elect Director Rebecca MacDonald Management For For 3.10 Elect Director Anthony R. Melman Management For For 3.11 Elect Director Linda J. Morgan Management For For 3.12 Elect Director Andrew F. Reardon Management For For 3.13 Elect Director Stephen C. Tobias Management For For 4 Approve Advance Notice Policy Management For For 5 Allow Meetings to be held at Such Place Within Canada or the United States of America Management For For CARDINAL HEALTH, INC. Meeting Date:NOV 05, 2014 Record Date:SEP 10, 2014 Meeting Type:ANNUAL Ticker:CAH Security ID:14149Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David J. Anderson Management For For 1.2 Elect Director Colleen F. Arnold Management For For 1.3 Elect Director George S. Barrett Management For For 1.4 Elect Director Carrie S. Cox Management For For 1.5 Elect Director Calvin Darden Management For For 1.6 Elect Director Bruce L. Downey Management For For 1.7 Elect Director Patricia A. Hemingway Hall Management For For 1.8 Elect Director Clayton M. Jones Management For For 1.9 Elect Director Gregory B. Kenny Management For For 1.10 Elect Director David P. King Management For For 1.11 Elect Director Richard C. Notebaert Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Report on Political Contributions Shareholder Against For CAREFUSION CORPORATION Meeting Date:NOV 05, 2014 Record Date:SEP 08, 2014 Meeting Type:ANNUAL Ticker:CFN Security ID:14170T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jacqueline B. Kosecoff Management For For 1b Elect Director Michael D. O'Halleran Management For For 1c Elect Director Supratim Bose Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CAREFUSION CORPORATION Meeting Date:JAN 21, 2015 Record Date:DEC 18, 2014 Meeting Type:SPECIAL Ticker:CFN Security ID:14170T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For CARNIVAL CORPORATION Meeting Date:APR 14, 2015 Record Date:FEB 13, 2015 Meeting Type:ANNUAL Ticker:CCL Security ID:143658300 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Micky Arison As A Director Of Carnival Corporation and As A Director Of Carnival Plc. Management For For 2 Re-elect Jonathon Band as Director of Carnival Corporation and as a Director of Carnival plc. Management For For 3 Re-elect Arnold W. Donald as Director of Carnival Corporation and as a Director of Carnival plc. Management For For 4 Re-elect Richard J. Glasier as Director of Carnival Corporation and as a Director of Carnival plc. Management For For 5 Re-elect Debra Kelly-Ennis as Director of Carnival Corporation and as a Director of Carnival plc. Management For For 6 Re-elect John Parker as Director of Carnival Corporation and as a Director of Carnival plc. Management For For 7 Re-elect Stuart Subotnick as Director of Carnival Corporation and as a Director of Carnival plc. Management For For 8 Re-elect Laura Weil as Director of Carnival Corporation and as a Director of Carnival plc. Management For For 9 Re-elect Randall J. Weisenburger as Director of Carnival Corporation and as a Director of Carnival plc. Management For For 10 Reappoint The UK Firm Of PricewaterhouseCoopers LLP As Independent Auditors For Carnival Plc And Ratify The U.S. Firm Of PricewaterhouseCoopers LLP As The Independent Auditor For Carnival Corporation Management For For 11 Authorize The Audit Committee Of Carnival Plc To Fix Remuneration Of The Independent Auditors Of Carnival Plc Management For For 12 Receive The UK Accounts And Reports Of The Directors And Auditors Of Carnival Plc For The Year Ended November 30, 2014 Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Approve Remuneration Report of Executive Directors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorize Share Repurchase Program Management For For CATERPILLAR INC. Meeting Date:JUN 10, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:CAT Security ID:149123101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David L. Calhoun Management For For 1.2 Elect Director Daniel M. Dickinson Management For For 1.3 Elect Director Juan Gallardo Management For For 1.4 Elect Director Jesse J. Greene, Jr. Management For For 1.5 Elect Director Jon M. Huntsman, Jr. Management For For 1.6 Elect Director Dennis A. Muilenburg Management For For 1.7 Elect Director Douglas R. Oberhelman Management For For 1.8 Elect Director William A. Osborn Management For For 1.9 Elect Director Debra L. Reed Management For For 1.10 Elect Director Edward B. Rust, Jr. Management For For 1.11 Elect Director Susan C. Schwab Management For For 1.12 Elect Director Miles D. White Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Require Independent Board Chairman Shareholder Against For 5 Provide Right to Act by Written Consent Shareholder Against For 6 Review and Amend Human Rights Policies Shareholder Against Against 7 Amend Policies to Allow Employees to Participate in Political Process with No Retribution Shareholder Against Against CELANESE CORPORATION Meeting Date:APR 23, 2015 Record Date:FEB 23, 2015 Meeting Type:ANNUAL Ticker:CE Security ID:150870103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James E. Barlett Management For For 1b Elect Director Edward G. Galante Management For For 1c Elect Director David F. Hoffmeister Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For CELGENE CORPORATION Meeting Date:JUN 17, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Hugin Management For For 1.2 Elect Director Richard W. Barker Management For For 1.3 Elect Director Michael W. Bonney Management For For 1.4 Elect Director Michael D. Casey Management For For 1.5 Elect Director Carrie S. Cox Management For For 1.6 Elect Director Michael A. Friedman Management For For 1.7 Elect Director Gilla Kaplan Management For For 1.8 Elect Director James J. Loughlin Management For For 1.9 Elect Director Ernest Mario Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Report on Specialty Drug Pricing Risks Shareholder Against Against CHECK POINT SOFTWARE TECHNOLOGIES LTD. Meeting Date:JUN 09, 2015 Record Date:MAY 01, 2015 Meeting Type:ANNUAL Ticker:CHKP Security ID:M22465104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Reelect Gil Shwed as Director Until the End of the Next Annual General Meeting Management For For 1.2 Reelect Marius Nacht as Director Until the End of the Next Annual General Meeting Management For For 1.3 Reelect Jerry Ungerman as Director Until the End of the Next Annual General Meeting Management For For 1.4 Reelect Dan Propper as Director Until the End of the Next Annual General Meeting Management For For 1.5 Reelect David Rubner as Director Until the End of the Next Annual General Meeting Management For For 1.6 Reelect Tal Shavit as Director Until the End of the Next Annual General Meeting Management For For 2.1 Reelect Yoav Chelouche as External Director for an Additional Three Year Term Management For For 2.2 Reelect Guy Gecht as External Director for an Additional Three Year Term Management For For 3 Reappoint Kost Forer Gabbay & Kasierer as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Amend and Extend Employee Stock Purchase Plan Management For For 5 Increase Coverage of Comapny D&O Policy Management For For 6 Approve Employment Terms of Gil Shwed, CEO and Chairman Management For For 7 Authorize Board Chairman to Serve as CEO Management For For A Vote FOR if you are a controlling shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against CISCO SYSTEMS, INC. Meeting Date:NOV 20, 2014 Record Date:SEP 22, 2014 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director M. Michele Burns Management For For 1c Elect Director Michael D. Capellas Management For For 1d Elect Director John T. Chambers Management For For 1e Elect Director Brian L. Halla Management For For 1f Elect Director John L. Hennessy Management For Against 1g Elect Director Kristina M. Johnson Management For For 1h Elect Director Roderick C. McGeary Management For For 1i Elect Director Arun Sarin Management For For 1j Elect Director Steven M. West Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For 5 Establish Public Policy Board Committee Shareholder Against Against 6 Adopt Proxy Access Right Shareholder Against Against 7 Report on Political Contributions Shareholder Against For COMPUTER SCIENCES CORPORATION Meeting Date:AUG 13, 2014 Record Date:JUN 16, 2014 Meeting Type:ANNUAL Ticker:CSC Security ID:205363104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David J. Barram Management For For 1b Elect Director Erik Brynjolfsson Management For For 1c Elect Director Rodney F. Chase Management For For 1d Elect Director Bruce B. Churchill Management For For 1e Elect Director Nancy Killefer Management For For 1f Elect Director J. Michael Lawrie Management For For 1g Elect Director Brian P. MacDonald Management For For 1h Elect Director Sean O'Keefe Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For COVANCE INC. Meeting Date:FEB 18, 2015 Record Date:JAN 15, 2015 Meeting Type:SPECIAL Ticker:CVD Security ID:222816100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For COVIDIEN PLC Meeting Date:JAN 06, 2015 Record Date:NOV 18, 2014 Meeting Type:SPECIAL Ticker:COV Security ID:G2554F113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For 2 Approve Reduction of Share Premium Account Management For For 3 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 4 Amendment to Articles of Association Management For For 5 Creation of Distributable Reserves of New Medtronic Management For For 6 Advisory Vote on Golden Parachutes Management For For COVIDIEN PLC Meeting Date:JAN 06, 2015 Record Date:NOV 18, 2014 Meeting Type:COURT Ticker:COV Security ID:G2554F105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For CVS HEALTH CORPORATION Meeting Date:MAY 07, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:CVS Security ID:126650100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard M. Bracken Management For For 1b Elect Director C. David Brown, II Management For For 1c Elect Director Alecia A. DeCoudreaux Management For For 1d Elect Director Nancy-Ann M. DeParle Management For For 1e Elect Director David W. Dorman Management For For 1f Elect Director Anne M. Finucane Management For For 1g Elect Director Larry J. Merlo Management For For 1h Elect Director Jean-Pierre Millon Management For For 1i Elect Director Richard J. Swift Management For For 1j Elect Director William C. Weldon Management For For 1k Elect Director Tony L. White Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Report on Consistency Between Corporate Values and Political Contributions Shareholder Against Against CYTEC INDUSTRIES INC. Meeting Date:APR 16, 2015 Record Date:FEB 20, 2015 Meeting Type:ANNUAL Ticker:CYT Security ID:232820100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David P. Hess Management For For 1b Elect Director Barry C. Johnson Management For For 1c Elect Director Carol P. Lowe Management For For 1d Elect Director Thomas W. Rabaut Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DANAHER CORPORATION Meeting Date:MAY 07, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:DHR Security ID:235851102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald J. Ehrlich Management For Against 1.2 Elect Director Linda Hefner Filler Management For For 1.3 Elect Director Thomas P. Joyce, Jr. Management For For 1.4 Elect Director Teri List-Stoll Management For For 1.5 Elect Director Walter G. Lohr, Jr. Management For For 1.6 Elect Director Mitchell P. Rales Management For For 1.7 Elect Director Steven M. Rales Management For For 1.8 Elect Director John T. Schwieters Management For For 1.9 Elect Director Alan G. Spoon Management For Against 1.10 Elect Director Elias A. Zerhouni Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Political Contributions Shareholder Against For DEERE & COMPANY Meeting Date:FEB 25, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:DE Security ID:244199105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Samuel R. Allen Management For For 1b Elect Director Crandall C. Bowles Management For For 1c Elect Director Vance D. Coffman Management For For 1d Elect Director Charles O. Holliday, Jr. Management For For 1e Elect Director Dipak C. Jain Management For For 1f Elect Director Michael O. Johanns Management For For 1g Elect Director Clayton M. Jones Management For For 1h Elect Director Joachim Milberg Management For For 1i Elect Director Richard B. Myers Management For For 1j Elect Director Gregory R. Page Management For For 1k Elect Director Thomas H. Patrick Management For For 1l Elect Director Sherry M. Smith Management For For 2 Provide Right to Call Special Meeting Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Ratify Deloitte & Touche LLP as Auditors Management For For ECOLAB INC. Meeting Date:MAY 07, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:ECL Security ID:278865100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas M. Baker, Jr. Management For For 1.2 Elect Director Barbara J. Beck Management For For 1.3 Elect Director Leslie S. Biller Management For For 1.4 Elect Director Carl M. Casale Management For For 1.5 Elect Director Stephen I. Chazen Management For For 1.6 Elect Director Jeffrey M. Ettinger Management For For 1.7 Elect Director Jerry A. Grundhofer Management For For 1.8 Elect Director Arthur J. Higgins Management For For 1.9 Elect Director Joel W. Johnson Management For For 1.10 Elect Director Michael Larson Management For For 1.11 Elect Director Jerry W. Levin Management For For 1.12 Elect Director Robert L. Lumpkins Management For For 1.13 Elect Director Tracy B. McKibben Management For For 1.14 Elect Director Victoria J. Reich Management For For 1.15 Elect Director Suzanne M. Vautrinot Management For For 1.16 Elect Director John J. Zillmer Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For EDWARDS LIFESCIENCES CORPORATION Meeting Date:MAY 14, 2015 Record Date:MAR 19, 2015 Meeting Type:ANNUAL Ticker:EW Security ID:28176E108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John T. Cardis Management For For 1b Elect Director Kieran T. Gallahue Management For For 1c Elect Director Barbara J. McNeil Management For For 1d Elect Director Michael A. Mussallem Management For For 1e Elect Director Nicholas J. Valeriani Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 6 Provide Right to Act by Written Consent Shareholder Against For ELI LILLY AND COMPANY Meeting Date:MAY 04, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Katherine Baicker Management For For 1.1b Elect Director J. Erik Fyrwald Management For For 1.1c Elect Director Ellen R. Marram Management For For 1.1d Elect Director Jackson P. Tai Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For EMC CORPORATION Meeting Date:APR 30, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:EMC Security ID:268648102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Jose E. Almeida Management For For 1.1b Elect Director Michael W. Brown Management For For 1.1c Elect Director Donald J. Carty Management For For 1.1d Elect Director Randolph L. Cowen Management For For 1.1e Elect Director James S. DiStasio Management For For 1.1f Elect Director John R. Egan Management For For 1.1g Elect Director William D. Green Management For For 1.1h Elect Director Edmund F. Kelly Management For For 1.1i Elect Director Jami Miscik Management For For 1.1j Elect Director Paul Sagan Management For For 1.1k Elect Director David N. Strohm Management For For 1.1l Elect Director Joseph M. Tucci Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Require Independent Board Chairman Shareholder Against For EMERSON ELECTRIC CO. Meeting Date:FEB 03, 2015 Record Date:NOV 25, 2014 Meeting Type:ANNUAL Ticker:EMR Security ID:291011104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. F. Golden Management For For 1.2 Elect Director W. R. Johnson Management For For 1.3 Elect Director C. Kendle Management For For 1.4 Elect Director J. S. Turley Management For For 1.5 Elect Director A. A. Busch, III Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Ratify Auditors Management For For 6 Report on Sustainability, Including GHG Goals Shareholder Against Against 7 Report on Political Contributions Shareholder Against Against 8 Report on Lobbying Payments and Policy Shareholder Against For ENVISION HEALTHCARE HOLDINGS, INC. Meeting Date:MAY 21, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:EVHC Security ID:29413U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carol J. Burt Management For Withhold 1.2 Elect Director Leonard M. Riggs, Jr. Management For For 1.3 Elect Director James D. Shelton Management For For 2 Approve Qualified Employee Stock Purchase Plan Management For For 3 Approve Nonqualified Employee Stock Purchase Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For EQUIFAX INC. Meeting Date:MAY 01, 2015 Record Date:MAR 04, 2015 Meeting Type:ANNUAL Ticker:EFX Security ID:294429105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director James E. Copeland, Jr. Management For For 1.1b Elect Director Robert D. Daleo Management For For 1.1c Elect Director Walter W. Driver, Jr. Management For For 1.1d Elect Director Mark L. Feidler Management For For 1.1e Elect Director L. Phillip Humann Management For For 1.1f Elect Director Robert D. Marcus Management For For 1.1g Elect Director Siri S. Marshall Management For For 1.1h Elect Director John A. McKinley Management For For 1.1i Elect Director Richard F. Smith Management For For 1.1j Elect Director Mark B. Templeton Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EXPEDIA, INC. Meeting Date:JUN 16, 2015 Record Date:APR 17, 2015 Meeting Type:ANNUAL Ticker:EXPE Security ID:30212P303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. George 'Skip' Battle Management For For 1.2 Elect Director Pamela L. Coe Management For For 1.3 Elect Director Barry Diller Management For For 1.4 Elect Director Jonathan L. Dolgen Management For For 1.5 Elect Director Craig A. Jacobson Management For For 1.6 Elect Director Victor A. Kaufman Management For For 1.7 Elect Director Peter M. Kern Management For For 1.8 Elect Director Dara Khosrowshahi Management For For 1.9 Elect Director John C. Malone Management For Withhold 1.10 Elect Director Jose A. Tazon Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For EXPEDITORS INTERNATIONAL OF WASHINGTON, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:EXPD Security ID:302130109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert R. Wright Management For Against 1.2 Elect Director Mark A. Emmert Management For For 1.3 Elect Director Dan P. Kourkoumelis Management For For 1.4 Elect Director Michael J. Malone Management For Against 1.5 Elect Director Richard B. McCune Management For For 1.6 Elect Director John W. Meisenbach Management For Against 1.7 Elect Director Jeffrey S. Musser Management For For 1.8 Elect Director Liane J. Pelletier Management For For 1.9 Elect Director James L.K. Wang Management For For 1.10 Elect Director Tay Yoshitani Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Approve Stock Option Plan Management For For 4 Ratify KPMG LLP as Auditors Management For For 5 Provide Proxy Access Right Management For For 6 Proxy Access Shareholder Against Against 7 Require Shareholder Approval of Specific Performance Metrics in Equity Compensation Plans Shareholder Against Against 8 Pro-rata Vesting of Equity Awards Shareholder Against For 9 Stock Retention Shareholder Against Against 10 Clawback of Incentive Payments Shareholder Against Against EXPRESS SCRIPTS HOLDING COMPANY Meeting Date:MAY 06, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:ESRX Security ID:30219G108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gary G. Benanav Management For For 1b Elect Director Maura C. Breen Management For For 1c Elect Director William J. DeLaney Management For For 1d Elect Director Elder Granger Management For For 1e Elect Director Nicholas J. LaHowchic Management For For 1f Elect Director Thomas P. Mac Mahon Management For For 1g Elect Director Frank Mergenthaler Management For For 1h Elect Director Woodrow A. Myers, Jr. Management For For 1i Elect Director Roderick A. Palmore Management For For 1j Elect Director George Paz Management For For 1k Elect Director William L. Roper Management For For 1l Elect Director Seymour Sternberg Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against For FACEBOOK, INC. Meeting Date:JUN 11, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:FB Security ID:30303M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc L. Andreessen Management For Withhold 1.2 Elect Director Erskine B. Bowles Management For For 1.3 Elect Director Susan D. Desmond-Hellmann Management For For 1.4 Elect Director Reed Hastings Management For For 1.5 Elect Director Jan Koum Management For For 1.6 Elect Director Sheryl K. Sandberg Management For For 1.7 Elect Director Peter A. Thiel Management For For 1.8 Elect Director Mark Zuckerberg Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 5 Report on Sustainability Shareholder Against For 6 Report on Human Rights Risk Assessment Process Shareholder Against Against FMC TECHNOLOGIES, INC. Meeting Date:MAY 06, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:FTI Security ID:30249U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mike R. Bowlin Management For For 1b Elect Director Clarence P. Cazalot, Jr. Management For For 1c Elect Director Eleazar de Carvalho Filho Management For For 1d Elect Director C. Maury Devine Management For For 1e Elect Director Claire S. Farley Management For For 1f Elect Director John T. Gremp Management For For 1g Elect Director Thomas M. Hamilton Management For For 1h Elect Director Peter Mellbye Management For For 1i Elect Director Joseph H. Netherland Management For For 1j Elect Director Peter Oosterveer Management For For 1k Elect Director Richard A. Pattarozzi Management For For 1l Elect Director James M. Ringler Management For For 2 Ratify KPMG LLP as Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FORD MOTOR COMPANY Meeting Date:MAY 14, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:F Security ID:345370860 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Stephen G. Butler Management For For 2 Elect Director Kimberly A. Casiano Management For For 3 Elect Director Anthony F. Earley, Jr. Management For For 4 Elect Director Mark Fields Management For For 5 Elect Director Edsel B. Ford II Management For For 6 Elect Director William Clay Ford, Jr. Management For For 7 Elect Director James P. Hackett Management For For 8 Elect Director James H. Hance, Jr. Management For For 9 Elect Director William W. Helman Iv Management For For 10 Elect Director Jon M. Huntsman, Jr. Management For For 11 Elect Director William E. Kennard Management For For 12 Elect Director John C. Lechleiter Management For For 13 Elect Director Ellen R. Marram Management For For 14 Elect Director Gerald L. Shaheen Management For For 15 Elect Director John L. Thornton Management For For 16 Ratify PricewaterhouseCoopers LLPas Auditors Management For For 17 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 18 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 19 Amend Bylaws to Call Special Meetings Shareholder Against For FORTINET, INC. Meeting Date:JUN 19, 2015 Record Date:APR 22, 2015 Meeting Type:ANNUAL Ticker:FTNT Security ID:34959E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ken Xie Management For For 1.2 Elect Director Hong Liang Lu Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FORWARD AIR CORPORATION Meeting Date:MAY 12, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:FWRD Security ID:349853101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce A. Campbell Management For For 1.2 Elect Director C. Robert Campbell Management For For 1.3 Elect Director C. John Langley, Jr. Management For For 1.4 Elect Director Tracy A. Leinbach Management For For 1.5 Elect Director Larry D. Leinweber Management For For 1.6 Elect Director G. Michael Lynch Management For For 1.7 Elect Director Gary L. Paxton Management For For 1.8 Elect Director Ronald W. Allen Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FREEPORT-MCMORAN INC. Meeting Date:JUN 10, 2015 Record Date:APR 16, 2015 Meeting Type:ANNUAL Ticker:FCX Security ID:35671D857 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Adkerson Management For For 1.2 Elect Director Robert J. Allison, Jr. Management For For 1.3 Elect Director Alan R. Buckwalter, III Management For For 1.4 Elect Director Robert A. Day Management For For 1.5 Elect Director James C. Flores Management For For 1.6 Elect Director Gerald J. Ford Management For For 1.7 Elect Director Thomas A. Fry, III Management For For 1.8 Elect Director H. Devon Graham, Jr. Management For For 1.9 Elect Director Lydia H. Kennard Management For For 1.10 Elect Director Charles C. Krulak Management For For 1.11 Elect Director Bobby Lee Lackey Management For For 1.12 Elect Director Jon C. Madonna Management For For 1.13 Elect Director Dustan E. McCoy Management For For 1.14 Elect Director James R. Moffett Management For For 1.15 Elect Director Stephen H. Siegele Management For For 1.16 Elect Director Frances Fragos Townsend Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adopt Proxy Access Right Shareholder Against For GENERAL DYNAMICS CORPORATION Meeting Date:MAY 06, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker:GD Security ID:369550108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary T. Barra Management For For 1.2 Elect Director Nicholas D. Chabraja Management For For 1.3 Elect Director James S. Crown Management For For 1.4 Elect Director Rudy F. deLeon Management For For 1.5 Elect Director William P. Fricks Management For For 1.6 Elect Director John M. Keane Management For For 1.7 Elect Director Lester L. Lyles Management For For 1.8 Elect Director James N. Mattis Management For For 1.9 Elect Director Phebe N. Novakovic Management For For 1.10 Elect Director William A. Osborn Management For For 1.11 Elect Director Laura J. Schumacher Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Require Independent Board Chairman Shareholder Against For GENERAL ELECTRIC COMPANY Meeting Date:APR 22, 2015 Record Date:FEB 23, 2015 Meeting Type:ANNUAL Ticker:GE Security ID:369604103 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Elect Director W. Geoffrey Beattie Management For For A2 Elect Director John J. Brennan Management For For A3 Elect Director James I. Cash, Jr. Management For For A4 Elect Director Francisco D'Souza Management For For A5 Elect Director Marijn E. Dekkers Management For For A6 Elect Director Susan J. Hockfield Management For For A7 Elect Director Jeffrey R. Immelt Management For For A8 Elect Director Andrea Jung Management For For A9 Elect Director Robert W. Lane Management For For A10 Elect Director Rochelle B. Lazarus Management For For A11 Elect Director James J. Mulva Management For For A12 Elect Director James E. Rohr Management For For A13 Elect Director Mary L. Schapiro Management For For A14 Elect Director Robert J. Swieringa Management For For A15 Elect Director James S. Tisch Management For For A16 Elect Director Douglas A. Warner, III Management For For B1 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For B2 Ratify KPMG LLP as Auditors Management For For C1 Provide for Cumulative Voting Shareholder Against Against C2 Provide Right to Act by Written Consent Shareholder Against Against C3 Select One Director from Ranks of Retirees Shareholder Against Against C4 Adopt Holy Land Principles Shareholder Against Against C5 Pro-rata Vesting on Equity Plans Shareholder Against Against GENERAL MOTORS COMPANY Meeting Date:JUN 09, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:GM Security ID:37045V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Joseph J. Ashton Management For For 1b Elect Director Mary T. Barra Management For For 1c Elect Director Stephen J. Girsky Management For For 1d Elect Director Linda R. Gooden Management For For 1e Elect Director Joseph Jimenez, Jr. Management For For 1f Elect Director Kathryn V. Marinello Management For For 1g Elect Director Michael G. Mullen Management For For 1h Elect Director James J. Mulva Management For For 1i Elect Director Patricia F. Russo Management For For 1j Elect Director Thomas M. Schoewe Management For For 1k Elect Director Theodore M. Solso Management For For 1l Elect Director Carol M. Stephenson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Provide for Cumulative Voting Shareholder Against Against GILEAD SCIENCES, INC. Meeting Date:MAY 06, 2015 Record Date:MAR 11, 2015 Meeting Type:ANNUAL Ticker:GILD Security ID:375558103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John F. Cogan Management For For 1b Elect Director Etienne F. Davignon Management For For 1c Elect Director Carla A. Hills Management For For 1d Elect Director Kevin E. Lofton Management For For 1e Elect Director John W. Madigan Management For For 1f Elect Director John C. Martin Management For For 1g Elect Director Nicholas G. Moore Management For For 1h Elect Director Richard J. Whitley Management For For 1i Elect Director Gayle E. Wilson Management For For 1j Elect Director Per Wold-Olsen Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Provide Right to Act by Written Consent Shareholder Against Against 6 Require Independent Board Chairman Shareholder Against Against 7 Report on Sustainability Shareholder Against Against 8 Report on Specialty Drug Pricing Risks Shareholder Against Against GOOGLE INC. Meeting Date:JUN 03, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:GOOG Security ID:38259P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For Withhold 1.5 Elect Director Diane B. Greene Management For For 1.6 Elect Director John L. Hennessy Management For Withhold 1.7 Elect Director Ann Mather Management For For 1.8 Elect Director Alan R. Mulally Management For For 1.9 Elect Director Paul S. Otellini Management For For 1.10 Elect Director K. Ram Shriram Management For For 1.11 Elect Director Shirley M. Tilghman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Require a Majority Vote for the Election of Directors Shareholder Against For 7 Report on Costs of Renewable Energy Investments Shareholder Against Against 8 Report on Risks Associated with Repeal of Climate Change Policies Shareholder Against Against GRAHAM HOLDINGS COMPANY Meeting Date:MAY 14, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:GHC Security ID:384637104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher C. Davis Management For For 1.2 Elect Director Thomas S. Gayner Management For For 1.3 Elect Director Anne M. Mulcahy Management For For 1.4 Elect Director Larry D. Thompson Management For For HAEMONETICS CORPORATION Meeting Date:JUL 23, 2014 Record Date:JUN 06, 2014 Meeting Type:ANNUAL Ticker:HAE Security ID:405024100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian P. Concannon Management For For 1.2 Elect Director Ronald L. Merriman Management For For 1.3 Elect Director Charles J. Dockendorff Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Ratify Auditors Management For For HALLIBURTON COMPANY Meeting Date:MAR 27, 2015 Record Date:FEB 17, 2015 Meeting Type:SPECIAL Ticker:HAL Security ID:406216101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For HALLIBURTON COMPANY Meeting Date:MAY 20, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:HAL Security ID:406216101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Abdulaziz F. Al Khayyal Management For For 1.2 Elect Director Alan M. Bennett Management For For 1.3 Elect Director James R. Boyd Management For For 1.4 Elect Director Milton Carroll Management For Against 1.5 Elect Director Nance K. Dicciani Management For For 1.6 Elect Director Murry S. Gerber Management For For 1.7 Elect Director Jose C. Grubisich Management For For 1.8 Elect Director David J. Lesar Management For For 1.9 Elect Director Robert A. Malone Management For For 1.10 Elect Director J. Landis Martin Management For For 1.11 Elect Director Jeffrey A. Miller Management For For 1.12 Elect Director Debra L. Reed Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For HARLEY-DAVIDSON, INC. Meeting Date:APR 25, 2015 Record Date:FEB 26, 2015 Meeting Type:ANNUAL Ticker:HOG Security ID:412822108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R. John Anderson Management For For 1.2 Elect Director Richard I. Beattie Management For For 1.3 Elect Director Michael J. Cave Management For For 1.4 Elect Director George H. Conrades Management For For 1.5 Elect Director Donald A. James Management For Withhold 1.6 Elect Director Matthew S. Levatich Management For For 1.7 Elect Director Sara L. Levinson Management For For 1.8 Elect Director N. Thomas Linebarger Management For For 1.9 Elect Director George L. Miles, Jr. Management For For 1.10 Elect Director James A. Norling Management For For 1.11 Elect Director Jochen Zeitz Management For For 2 Adopt Majority Voting for Uncontested Election of Directors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Ernst & Young LLP as Auditors Management For Against HEARTLAND EXPRESS, INC. Meeting Date:MAY 14, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:HTLD Security ID:422347104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Gerdin Management For For 1.2 Elect Director Larry J. Gordon Management For For 1.3 Elect Director Benjamin J. Allen Management For For 1.4 Elect Director Lawrence D. Crouse Management For Withhold 1.5 Elect Director James G. Pratt Management For For 1.6 Elect Director Tahira K. Hira Management For Withhold 2 Ratify KPMG LLP as Auditors Management For For HENRY SCHEIN, INC. Meeting Date:JUN 22, 2015 Record Date:APR 23, 2015 Meeting Type:ANNUAL Ticker:HSIC Security ID:806407102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barry J. Alperin Management For For 1b Elect Director Lawrence S. Bacow Management For For 1c Elect Director Gerald A. Benjamin Management For For 1d Elect Director Stanley M. Bergman Management For For 1e Elect Director James P. Breslawski Management For For 1f Elect Director Paul Brons Management For For 1g Elect Director Donald J. Kabat Management For For 1h Elect Director Philip A. Laskawy Management For For 1i Elect Director Norman S. Matthews Management For For 1j Elect Director Mark E. Mlotek Management For For 1k Elect Director Steven Paladino Management For Against 1l Elect Director Carol Raphael Management For For 1m Elect Director E. Dianne Rekow Management For For 1n Elect Director Bradley T. Sheares Management For For 1o Elect Director Louis W. Sullivan Management For For 2 Amend Non-Employee Director Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify BDO USA, LLP as Auditors Management For For HEWLETT-PACKARD COMPANY Meeting Date:MAR 18, 2015 Record Date:JAN 20, 2015 Meeting Type:ANNUAL Ticker:HPQ Security ID:428236103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Marc L. Andreessen Management For For 1b Elect Director Shumeet Banerji Management For For 1c Elect Director Robert R. Bennett Management For For 1d Elect Director Rajiv L. Gupta Management For For 1e Elect Director Klaus Kleinfeld Management For For 1f Elect Director Raymond J. Lane Management For For 1g Elect Director Ann M. Livermore Management For For 1h Elect Director Raymond E. Ozzie Management For For 1i Elect Director Gary M. Reiner Management For For 1j Elect Director Patricia F. Russo Management For For 1k Elect Director James A. Skinner Management For For 1l Elect Director Margaret C. Whitman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against Against HILL-ROM HOLDINGS, INC. Meeting Date:MAR 04, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:HRC Security ID:431475102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rolf A. Classon Management For For 1.2 Elect Director William G. Dempsey Management For For 1.3 Elect Director James R. Giertz Management For For 1.4 Elect Director Charles E. Golden Management For For 1.5 Elect Director John J. Greisch Management For For 1.6 Elect Director William H. Kucheman Management For For 1.7 Elect Director Ronald A. Malone Management For For 1.8 Elect Director Eduardo R. Menasce Management For For 1.9 Elect Director Stacy Enxing Seng Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For HOSPIRA, INC. Meeting Date:MAY 06, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:HSP Security ID:441060100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Irving W. Bailey, II Management For For 1.1b Elect Director F. Michael Ball Management For For 1.1c Elect Director Barbara L. Bowles Management For Against 1.1d Elect Director William G. Dempsey Management For For 1.1e Elect Director Dennis M. Fenton Management For For 1.1f Elect Director Roger W. Hale Management For For 1.1g Elect Director Heino von Prondzynski Management For For 1.1h Elect Director Jacque J. Sokolov Management For For 1.1i Elect Director John C. Staley Management For For 1.1j Elect Director Mark F. Wheeler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Provide Right to Act by Written Consent Shareholder Against For HOSPIRA, INC. Meeting Date:MAY 13, 2015 Record Date:APR 08, 2015 Meeting Type:SPECIAL Ticker:HSP Security ID:441060100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For For HSN, INC. Meeting Date:MAY 19, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:HSNI Security ID:404303109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William Costello Management For For 1.2 Elect Director James M. Follo Management For For 1.3 Elect Director Mindy Grossman Management For For 1.4 Elect Director Stephanie Kugelman Management For For 1.5 Elect Director Arthur C. Martinez Management For For 1.6 Elect Director Thomas J. Mclnerney Management For For 1.7 Elect Director John B. (Jay) Morse, Jr. Management For For 1.8 Elect Director Matthew E. Rubel Management For For 1.9 Elect Director Ann Sarnoff Management For For 1.10 Elect Director Courtnee Ulrich Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For HUNTINGTON INGALLS INDUSTRIES, INC. Meeting Date:APR 30, 2015 Record Date:MAR 06, 2015 Meeting Type:ANNUAL Ticker:HII Security ID:446413106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul D. Miller Management For For 1.2 Elect Director C. Michael Petters Management For For 1.3 Elect Director Karl M. von der Heyden Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For IAC/INTERACTIVECORP Meeting Date:JUN 24, 2015 Record Date:APR 29, 2015 Meeting Type:ANNUAL Ticker:IACI Security ID:44919P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edgar Bronfman, Jr. Management For Withhold 1.2 Elect Director Chelsea Clinton Management For For 1.3 Elect Director Sonali De Rycker Management For For 1.4 Elect Director Barry Diller Management For For 1.5 Elect Director Michael D. Eisner Management For For 1.6 Elect Director Bonnie S. Hammer Management For For 1.7 Elect Director Victor A. Kaufman Management For For 1.8 Elect Director Bryan Lourd Management For For 1.9 Elect Director David Rosenblatt Management For For 1.10 Elect Director Alan G. Spoon Management For For 1.11 Elect Director Alexander von Furstenberg Management For For 1.12 Elect Director Richard F. Zannino Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For IHS INC. Meeting Date:APR 08, 2015 Record Date:FEB 13, 2015 Meeting Type:ANNUAL Ticker:IHS Security ID:451734107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ruann F. Ernst Management For For 1.2 Elect Director Christoph von Grolman Management For For 1.3 Elect Director Richard W. Roedel Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ILLINOIS TOOL WORKS INC. Meeting Date:MAY 08, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:ITW Security ID:452308109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel J. Brutto Management For For 1b Elect Director Susan Crown Management For For 1c Elect Director James W. Griffith Management For For 1d Elect Director Richard H. Lenny Management For For 1e Elect Director Robert S. Morrison Management For For 1f Elect Director E. Scott Santi Management For For 1g Elect Director James A. Skinner Management For For 1h Elect Director David B. Smith, Jr. Management For For 1i Elect Director Pamela B. Strobel Management For For 1j Elect Director Kevin M. Warren Management For For 1k Elect Director Anre D. Williams Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Amend Bylaws to Call Special Meetings Shareholder For For ILLUMINA, INC. Meeting Date:MAY 27, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:ILMN Security ID:452327109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director A. Blaine Bowman Management For For 1b Elect Director Karin Eastham Management For For 1c Elect Director Jay T. Flatley Management For For 1d Elect Director Jeffrey T. Huber Management For For 1e Elect Director William H. Rastetter Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For INFORMATICA CORPORATION Meeting Date:JUN 23, 2015 Record Date:MAY 06, 2015 Meeting Type:SPECIAL Ticker:INFA Security ID:45666Q102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For INGERSOLL-RAND PLC Meeting Date:JUN 04, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL Ticker:IR Security ID:G47791101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ann C. Berzin Management For For 1b Elect Director John Bruton Management For For 1c Elect Director Elaine L. Chao Management For For 1d Elect Director Jared L. Cohon Management For For 1e Elect Director Gary D. Forsee Management For For 1f Elect Director Constance J. Horner Management For For 1g Elect Director Linda P. Hudson Management For For 1h Elect Director Michael W. Lamach Management For For 1i Elect Director Myles P. Lee Management For For 1j Elect Director John P. Surma Management For For 1k Elect Director Richard J. Swift Management For For 1l Elect Director Tony L. White Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Auditors Management For For 4 Renew Directors' Authority to Issue Shares Management For For 5 Renew Directors' Authority to Issue Shares for Cash Management For For 6 Authorize Reissuance of Repurchased Shares Management For For INTEL CORPORATION Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:INTC Security ID:458140100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charlene Barshefsky Management For For 1b Elect Director Aneel Bhusri Management For For 1c Elect Director Andy D. Bryant Management For For 1d Elect Director Susan L. Decker Management For For 1e Elect Director John J. Donahoe Management For For 1f Elect Director Reed E. Hundt Management For For 1g Elect Director Brian M. Krzanich Management For For 1h Elect Director James D. Plummer Management For For 1i Elect Director David S. Pottruck Management For For 1j Elect Director Frank D. Yeary Management For For 1k Elect Director David B. Yoffie Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Adopt Holy Land Principles Shareholder Against Against 7 Require Independent Board Chairman Shareholder Against Against 8 Provide Vote Counting to Exclude Abstentions Shareholder Against Against INTERNATIONAL BUSINESS MACHINES CORPORATION Meeting Date:APR 28, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:IBM Security ID:459200101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alain J.P. Belda Management For For 1.2 Elect Director William R. Brody Management For For 1.3 Elect Director Kenneth I. Chenault Management For For 1.4 Elect Director Michael L. Eskew Management For Against 1.5 Elect Director David N. Farr Management For For 1.6 Elect Director Alex Gorsky Management For For 1.7 Elect Director Shirley Ann Jackson Management For Against 1.8 Elect Director Andrew N. Liveris Management For For 1.9 Elect Director W. James McNerney, Jr. Management For For 1.10 Elect Director James W. Owens Management For For 1.11 Elect Director Virginia M. Rometty Management For For 1.12 Elect Director Joan E. Spero Management For For 1.13 Elect Director Sidney Taurel Management For For 1.14 Elect Director Peter R. Voser Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For 6 Pro-rata Vesting of Equity Awards Shareholder Against Against 7 Establish Public Policy Board Committee Shareholder Against Against INTUIT INC. Meeting Date:JAN 22, 2015 Record Date:NOV 24, 2014 Meeting Type:ANNUAL Ticker:INTU Security ID:461202103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William V. Campbell Management For For 1b Elect Director Scott D. Cook Management For For 1c Elect Director Richard L. Dalzell Management For For 1d Elect Director Diane B. Greene Management For For 1e Elect Director Edward A. Kangas Management For For 1f Elect Director Suzanne Nora Johnson Management For For 1g Elect Director Dennis D. Powell Management For For 1h Elect Director Brad D. Smith Management For For 1i Elect Director Jeff Weiner Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For INTUITIVE SURGICAL, INC. Meeting Date:APR 23, 2015 Record Date:FEB 25, 2015 Meeting Type:ANNUAL Ticker:ISRG Security ID:46120E602 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Craig H. Barratt Management For For 1.2 Elect Director Gary S. Guthart Management For For 1.3 Elect Director Eric H. Halvorson Management For For 1.4 Elect Director Amal M. Johnson Management For For 1.5 Elect Director Alan J. Levy Management For For 1.6 Elect Director Mark J. Rubash Management For For 1.7 Elect Director Lonnie M. Smith Management For For 1.8 Elect Director George Stalk, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For JOHNSON & JOHNSON Meeting Date:APR 23, 2015 Record Date:FEB 24, 2015 Meeting Type:ANNUAL Ticker:JNJ Security ID:478160104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mary Sue Coleman Management For For 1b Elect Director D. Scott Davis Management For For 1c Elect Director Ian E. L. Davis Management For For 1d Elect Director Alex Gorsky Management For For 1e Elect Director Susan L. Lindquist Management For For 1f Elect Director Mark B. McClellan Management For For 1g Elect Director Anne M. Mulcahy Management For For 1h Elect Director William D. Perez Management For For 1i Elect Director Charles Prince Management For For 1j Elect Director A. Eugene Washington Management For For 1k Elect Director Ronald A. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Policy Regarding Overextended Directors Shareholder Against Against 5 Report on Consistency Between Corporate Values and Political Contributions Shareholder Against Against 6 Require Independent Board Chairman Shareholder Against For JOHNSON CONTROLS, INC. Meeting Date:JAN 28, 2015 Record Date:NOV 20, 2014 Meeting Type:ANNUAL Ticker:JCI Security ID:478366107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Natalie A. Black Management For For 1.2 Elect Director Raymond L. Conner Management For For 1.3 Elect Director Richard Goodman Management For For 1.4 Elect Director William H. Lacy Management For For 1.5 Elect Director Alex A. Molinaroli Management For For 1.6 Elect Director Mark P. Vergnano Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For JPMORGAN CHASE & CO. Meeting Date:MAY 19, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director James S. Crown Management For For 1f Elect Director James Dimon Management For For 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Laban P. Jackson, Jr. Management For For 1i Elect Director Michael A. Neal Management For For 1j Elect Director Lee R. Raymond Management For For 1k Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Require Independent Board Chairman Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Amend Bylaws Call Special Meetings Shareholder Against Against 8 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 9 Report on Certain Vesting Program Shareholder Against Against 10 Disclosure of Recoupment Activity from Senior Officers Shareholder Against Against KANSAS CITY SOUTHERN Meeting Date:MAY 07, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:KSU Security ID:485170302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lu M. Cordova Management For For 1.2 Elect Director Thomas A. McDonnell Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Bylaws Call Special Meetings Shareholder Against Against KEYSIGHT TECHNOLOGIES, INC. Meeting Date:MAR 19, 2015 Record Date:JAN 20, 2015 Meeting Type:ANNUAL Ticker:KEYS Security ID:49338L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald S. Nersesian Management For For 1.2 Elect Director Charles J. Dockendorff Management For Against 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote on Say on Pay Frequency Management One Year One Year LABORATORY CORPORATION OF AMERICA HOLDINGS Meeting Date:MAY 13, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:LH Security ID:50540R409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kerrii B. Anderson Management For For 1b Elect Director Jean-Luc Belingard Management For For 1c Elect Director D. Gary Gilliland Management For For 1d Elect Director David P. King Management For For 1e Elect Director Garheng Kong Management For For 1f Elect Director Robert E. Mittelstaedt, Jr. Management For For 1g Elect Director Peter M. Neupert Management For For 1h Elect Director Adam H. Schechter Management For For 1i Elect Director R. Sanders Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For LOCKHEED MARTIN CORPORATION Meeting Date:APR 23, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:LMT Security ID:539830109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Daniel F. Akerson Management For For 1.1b Elect Director Nolan D. Archibald Management For For 1.1c Elect Director Rosalind G. Brewer Management For For 1.1d Elect Director David B. Burritt Management For For 1.1e Elect Director James O. Ellis, Jr. Management For For 1.1f Elect Director Thomas J. Falk Management For For 1.1g Elect Director Marillyn A. Hewson Management For For 1.1h Elect Director Gwendolyn S. King Management For For 1.1i Elect Director James M. Loy Management For For 1.1j Elect Director Joseph W. Ralston Management For For 1.1k Elect Director Anne Stevens Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Report on Lobbying Payments and Policy Shareholder Against Against MARTIN MARIETTA MATERIALS, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:MLM Security ID:573284106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David G. Maffucci Management For For 1.2 Elect Director William E. McDonald Management For For 1.3 Elect Director Frank H. Menaker, Jr. Management For For 1.4 Elect Director Richard A. Vinroot Management For Against 2 Ratify Ernst & Young LLP as Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MASTERCARD INCORPORATED Meeting Date:JUN 09, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:MA Security ID:57636Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard Haythornthwaite Management For For 1b Elect Director Ajay Banga Management For For 1c Elect Director Silvio Barzi Management For For 1d Elect Director David R. Carlucci Management For For 1e Elect Director Steven J. Freiberg Management For For 1f Elect Director Julius Genachowski Management For For 1g Elect Director Merit E. Janow Management For For 1h Elect Director Nancy J. Karch Management For For 1i Elect Director Marc Olivie Management For For 1j Elect Director Rima Qureshi Management For For 1k Elect Director Jose Octavio Reyes Lagunes Management For For 1l Elect Director Jackson P. Tai Management For For 1m Elect Director Edward Suning Tian Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For MEAD JOHNSON NUTRITION COMPANY Meeting Date:APR 30, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:MJN Security ID:582839106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Steven M. Altschuler Management For For 1.1b Elect Director Howard B. Bernick Management For For 1.1c Elect Director Kimberly A. Casiano Management For For 1.1d Elect Director Anna C. Catalano Management For For 1.1e Elect Director Celeste A. Clark Management For For 1.1f Elect Director James M. Cornelius Management For For 1.1g Elect Director Stephen W. Golsby Management For For 1.1h Elect Director Michael Grobstein Management For For 1.1i Elect Director Peter Kasper Jakobsen Management For For 1.1j Elect Director Peter G. Ratcliffe Management For For 1.1k Elect Director Michael A. Sherman Management For For 1.1l Elect Director Elliott Sigal Management For For 1.1m Elect Director Robert S. Singer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For MERCK & CO., INC. Meeting Date:MAY 26, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leslie A. Brun Management For For 1b Elect Director Thomas R. Cech Management For For 1c Elect Director Kenneth C. Frazier Management For For 1d Elect Director Thomas H. Glocer Management For For 1e Elect Director William B. Harrison, Jr. Management For For 1f Elect Director C. Robert Kidder Management For For 1g Elect Director Rochelle B. Lazarus Management For For 1h Elect Director Carlos E. Represas Management For For 1i Elect Director Patricia F. Russo Management For For 1j Elect Director Craig B. Thompson Management For For 1k Elect Director Wendell P. Weeks Management For For 1l Elect Director Peter C. Wendell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Provide Right to Act by Written Consent Shareholder Against For 7 Pro-rata Vesting of Equity Awards Shareholder Against Against METTLER-TOLEDO INTERNATIONAL INC. Meeting Date:MAY 07, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:MTD Security ID:592688105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert F. Spoerry Management For For 1.2 Elect Director Wah-Hui Chu Management For For 1.3 Elect Director Francis A. Contino Management For For 1.4 Elect Director Olivier A. Filliol Management For For 1.5 Elect Director Michael A. Kelly Management For For 1.6 Elect Director Hans Ulrich Maerki Management For For 1.7 Elect Director George M. Milne, Jr. Management For For 1.8 Elect Director Thomas P. Salice Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MICROSOFT CORPORATION Meeting Date:DEC 03, 2014 Record Date:SEP 30, 2014 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates lll Management For For 1.2 Elect Director Maria M. Klawe Management For For 1.3 Elect Director Teri L. List-Stoll Management For For 1.4 Elect Director G. Mason Morfit Management For For 1.5 Elect Director Satya Nadella Management For For 1.6 Elect Director Charles H. Noski Management For For 1.7 Elect Director Helmut Panke Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Proxy Access Shareholder Against Against NATIONAL OILWELL VARCO, INC. Meeting Date:MAY 13, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:NOV Security ID:637071101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Clay C. Williams Management For For 1B Elect Director Greg L. Armstrong Management For For 1C Elect Director Robert E. Beauchamp Management For For 1D Elect Director Marcela E. Donadio Management For For 1E Elect Director Ben A. Guill Management For For 1F Elect Director David D. Harrison Management For For 1G Elect Director Roger L. Jarvis Management For For 1H Elect Director Eric L. Mattson Management For For 1I Elect Director Jeffery A. Smisek Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NEXTERA ENERGY, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:NEE Security ID:65339F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director Robert M. Beall, II Management For For 1c Elect Director James L. Camaren Management For For 1d Elect Director Kenneth B. Dunn Management For For 1.e Elect Director Naren K. Gursahaney Management For For 1f Elect Director Kirk S. Hachigian Management For For 1g Elect Director Toni Jennings Management For For 1h Elect Director Amy B. Lane Management For For 1i Elect Director James L. Robo Management For For 1j Elect Director Rudy E. Schupp Management For For 1k Elect Director John L. Skolds Management For For 1l Elect Director William H. Swanson Management For For 1m Elect Director Hansel E. Tookes, II Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Eliminate Supermajority Vote Requirement Management For For 5 Eliminate Supermajority Vote Requirement Management For For 6 Amend Charter to Eliminate Supermajority Vote Requirement and Provide that the Vote Required is a Majority of Outstanding Shares, For Shareholder Approval of Certain Amendments to the Charter Management For For 7 Amend Charter to Eliminate the 'for cause' Requirement for the Removal of a Director Management For For 8 Amend Right to Call Special Meeting Management For Against 9 Report on Political Contributions Shareholder Against Against 10 Amend Bylaws Call Special Meetings Shareholder Against Against NIKE, INC. Meeting Date:SEP 18, 2014 Record Date:JUL 18, 2014 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Michelle A. Peluso Management For For 1.4 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For NORTHROP GRUMMAN CORPORATION Meeting Date:MAY 20, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:NOC Security ID:666807102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Wesley G. Bush Management For For 1.2 Elect Director Marianne C. Brown Management For For 1.3 Elect Director Victor H. Fazio Management For For 1.4 Elect Director Donald E. Felsinger Management For For 1.5 Elect Director Bruce S. Gordon Management For For 1.6 Elect Director William H. Hernandez Management For For 1.7 Elect Director Madeleine A. Kleiner Management For For 1.8 Elect Director Karl J. Krapek Management For For 1.9 Elect Director Richard B. Myers Management For For 1.10 Elect Director Gary Roughead Management For For 1.11 Elect Director Thomas M. Schoewe Management For For 1.12 Elect Director James S. Turley Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Require Independent Board Chairman Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION Meeting Date:MAY 01, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:OXY Security ID:674599105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Spencer Abraham Management For For 1.2 Elect Director Howard I. Atkins Management For For 1.3 Elect Director Eugene L. Batchelder Management For For 1.4 Elect Director Stephen I. Chazen Management For For 1.5 Elect Director John E. Feick Management For For 1.6 Elect Director Margaret M. Foran Management For For 1.7 Elect Director Carlos M. Gutierrez Management For For 1.8 Elect Director William R. Klesse Management For For 1.9 Elect Director Avedick B. Poladian Management For For 1.10 Elect Director Elisse B. Walter Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify KPMG LLP as Auditors Management For For 5 Claw-back of Payments under Restatements Shareholder Against Against 6 Adopt Proxy Access Right Shareholder Against Against 7 Report on Methane and Flaring Emissions Management and Reduction Targets Shareholder Against Against 8 Review and Assess Membership of Lobbying Organizations Shareholder Against Against ORACLE CORPORATION Meeting Date:NOV 05, 2014 Record Date:SEP 08, 2014 Meeting Type:ANNUAL Ticker:ORCL Security ID:68389X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey S. Berg Management For For 1.2 Elect Director H. Raymond Bingham Management For Withhold 1.3 Elect Director Michael J. Boskin Management For For 1.4 Elect Director Safra A. Catz Management For For 1.5 Elect Director Bruce R. Chizen Management For Withhold 1.6 Elect Director George H. Conrades Management For For 1.7 Elect Director Lawrence J. Ellison Management For For 1.8 Elect Director Hector Garcia-Molina Management For For 1.9 Elect Director Jeffrey O. Henley Management For Withhold 1.10 Elect Director Mark V. Hurd Management For For 1.11 Elect Director Naomi O. Seligman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 5 Adopt Multiple Performance Metrics Under Executive Incentive Plans Shareholder Against Against 6 Adopt Specific Performance Standards Shareholder Against Against 7 Adopt Proxy Access Right Shareholder Against For PALL CORPORATION Meeting Date:DEC 10, 2014 Record Date:OCT 14, 2014 Meeting Type:ANNUAL Ticker:PLL Security ID:696429307 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Amy E. Alving Management For For 1.2 Elect Director Robert B. Coutts Management For For 1.3 Elect Director Mark E. Goldstein Management For For 1.4 Elect Director Cheryl W. Grise Management For For 1.5 Elect Director Ronald L. Hoffman Management For For 1.6 Elect Director Lawrence D. Kingsley Management For For 1.7 Elect Director Dennis N. Longstreet Management For For 1.8 Elect Director B. Craig Owens Management For For 1.9 Elect Director Katharine L. Plourde Management For For 1.10 Elect Director Edward Travaglianti Management For For 1.11 Elect Director Bret W. Wise Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PEPSICO, INC. Meeting Date:MAY 06, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shona L. Brown Management For For 1.2 Elect Director George W. Buckley Management For For 1.3 Elect Director Ian M. Cook Management For For 1.4 Elect Director Dina Dublon Management For For 1.5 Elect Director Rona A. Fairhead Management For For 1.6 Elect Director Richard W. Fisher Management For For 1.7 Elect Director Alberto Ibarguen Management For For 1.8 Elect Director William R. Johnson Management For For 1.9 Elect Director Indra K. Nooyi Management For For 1.10 Elect Director David C. Page Management For For 1.11 Elect Director Robert C. Pohlad Management For For 1.12 Elect Director Lloyd G. Trotter Management For For 1.13 Elect Director Daniel Vasella Management For For 1.14 Elect Director Alberto Weisser Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Establish a Board Committee on Sustainability Shareholder Against Against 5 Pro-Rata Vesting of Equity Awards Shareholder Against Against 6 Report on Plans to Minimize Pesticides' Impact on Pollinators Shareholder Against Against PFIZER INC. Meeting Date:APR 23, 2015 Record Date:FEB 25, 2015 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. Ausiello Management For For 1.2 Elect Director W. Don Cornwell Management For For 1.3 Elect Director Frances D. Fergusson Management For For 1.4 Elect Director Helen H. Hobbs Management For For 1.5 Elect Director James M. Kilts Management For For 1.6 Elect Director Shantanu Narayen Management For For 1.7 Elect Director Suzanne Nora Johnson Management For For 1.8 Elect Director Ian C. Read Management For For 1.9 Elect Director Stephen W. Sanger Management For For 1.10 Elect Director James C. Smith Management For For 1.11 Elect Director Marc Tessier-Lavigne Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Review and Assess Membership of Lobbying Organizations Shareholder Against Against PRAXAIR, INC. Meeting Date:APR 28, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:PX Security ID:74005P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen F. Angel Management For For 1.2 Elect Director Oscar Bernardes Management For For 1.3 Elect Director Nance K. Dicciani Management For For 1.4 Elect Director Edward G. Galante Management For For 1.5 Elect Director Ira D. Hall Management For For 1.6 Elect Director Raymond W. LeBoeuf Management For For 1.7 Elect Director Larry D. McVay Management For For 1.8 Elect Director Denise L. Ramos Management For For 1.9 Elect Director Wayne T. Smith Management For For 1.10 Elect Director Robert L. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Require Independent Board Chairman Shareholder Against For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For PRECISION CASTPARTS CORP. Meeting Date:AUG 12, 2014 Record Date:JUN 10, 2014 Meeting Type:ANNUAL Ticker:PCP Security ID:740189105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark Donegan Management For For 1b Elect Director Don R. Graber Management For For 1c Elect Director Lester L. Lyles Management For For 1d Elect Director Daniel J. Murphy Management For For 1e Elect Director Vernon E. Oechsle Management For For 1f Elect Director Ulrich Schmidt Management For For 1g Elect Director Richard L. Wambold Management For For 1h Elect Director Timothy A. Wicks Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Pro-rata Vesting of Equity Awards Shareholder Against Against QUALCOMM INCORPORATED Meeting Date:MAR 09, 2015 Record Date:JAN 12, 2015 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barbara T. Alexander Management For For 1b Elect Director Donald G. Cruickshank Management For For 1c Elect Director Raymond V. Dittamore Management For For 1d Elect Director Susan Hockfield Management For For 1e Elect Director Thomas W. Horton Management For For 1f Elect Director Paul E. Jacobs Management For For 1g Elect Director Sherry Lansing Management For For 1h Elect Director Harish Manwani Management For For 1i Elect Director Steven M. Mollenkopf Management For For 1j Elect Director Duane A. Nelles Management For For 1k Elect Director Clark T. 'Sandy' Randt, Jr. Management For For 1l Elect Director Francisco Ros Management For For 1m Elect Director Jonathan J. Rubinstein Management For For 1n Elect Director Brent Scowcroft Management For For 1o Elect Director Marc I. Stern Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For QUEST DIAGNOSTICS INCORPORATED Meeting Date:MAY 15, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:DGX Security ID:74834L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jenne K. Britell Management For For 1.2 Elect Director Vicky B. Gregg Management For For 1.3 Elect Director Jeffrey M. Leiden Management For For 1.4 Elect Director Timothy L. Main Management For For 1.5 Elect Director Timothy M. Ring Management For For 1.6 Elect Director Daniel C. Stanzione Management For For 1.7 Elect Director Gail R. Wilensky Management For For 1.8 Elect Director John B. Ziegler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Provide Right to Act by Written Consent Shareholder Against For RALPH LAUREN CORPORATION Meeting Date:AUG 07, 2014 Record Date:JUN 09, 2014 Meeting Type:ANNUAL Ticker:RL Security ID:751212101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank A. Bennack, Jr. Management For For 1.2 Elect Director Joel L. Fleishman Management For Withhold 1.3 Elect Director Hubert Joly Management For For 1.4 Elect Director Steven P. Murphy Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Human Rights Risk Assessment Process Shareholder Against Against RAYTHEON COMPANY Meeting Date:MAY 28, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:RTN Security ID:755111507 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Tracy A. Atkinson Management For For 1b Elect Director James E. Cartwright Management For For 1c Elect Director Vernon E. Clark Management For For 1d Elect Director Stephen J. Hadley Management For For 1e Elect Director Thomas A. Kennedy Management For For 1f Elect Director Letitia A. Long Management For For 1g Elect Director George R. Oliver Management For For 1h Elect Director Michael C. Ruettgers Management For For 1i Elect Director Ronald L. Skates Management For For 1j Elect Director William R. Spivey Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Report on Political Contributions Shareholder Against For 7 Require Independent Board Chairman Shareholder Against For ROBERT HALF INTERNATIONAL INC. Meeting Date:MAY 21, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:RHI Security ID:770323103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew S. Berwick, Jr. Management For For 1.2 Elect Director Harold M. Messmer, Jr. Management For For 1.3 Elect Director Barbara J. Novogradac Management For For 1.4 Elect Director Robert J. Pace Management For For 1.5 Elect Director Frederick A. Richman Management For For 1.6 Elect Director M. Keith Waddell Management For Withhold 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROCKWELL COLLINS, INC. Meeting Date:FEB 05, 2015 Record Date:DEC 08, 2014 Meeting Type:ANNUAL Ticker:COL Security ID:774341101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Anthony J. Carbone Management For For 1.2 Elect Director Robert K. Ortberg Management For For 1.3 Elect Director Cheryl L. Shavers Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Approve Omnibus Stock Plan Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 19, 2015 Record Date:APR 09, 2015 Meeting Type:ANNUAL Ticker:RDSA Security ID:780259206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Ben van Beurden as Director Management For For 4 Re-elect Guy Elliott as Director Management For For 5 Re-elect Euleen Goh as Director Management For For 6 Re-elect Simon Henry as Director Management For For 7 Re-elect Charles Holliday as Director Management For For 8 Re-elect Gerard Kleisterlee as Director Management For For 9 Re-elect Sir Nigel Sheinwald as Director Management For For 10 Re-elect Linda Stuntz as Director Management For For 11 Re-elect Hans Wijers as Director Management For For 12 Re-elect Patricia Woertz as Director Management For For 13 Re-elect Gerrit Zalm as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Approve Scrip Dividend Scheme Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Approve Strategic Resilience for 2035 and Beyond Shareholder For For SCHLUMBERGER LIMITED Meeting Date:APR 08, 2015 Record Date:FEB 11, 2015 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Peter L.S. Currie as Director Management For For 1b Elect K. Vaman Kamath as Director Management For For 1c Elect V. Maureen Kempston Darkes as Director Management For For 1d Elect Paal Kibsgaard as Director Management For For 1e Elect Nikolay Kudryavtsev as Director Management For For 1f Elect Michael E. Marks as Director Management For For 1g Elect Indra K. Nooyi as Director Management For For 1h Elect Lubna S. Olayan as Director Management For For 1i Elect Leo Rafael Reif as Director Management For For 1j Elect Tore I. Sandvold as Director Management For For 1k Elect Henri Seydoux as Director Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For SENSATA TECHNOLOGIES HOLDING N.V. Meeting Date:MAY 21, 2015 Record Date:APR 23, 2015 Meeting Type:ANNUAL Ticker:ST Security ID:N7902X106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Thomas Wroe, Jr. as Director Management For For 1.2 Elect Martha Sullivan as Director Management For For 1.3 Elect Lewis B. Campbell as Director Management For For 1.4 Elect Paul Edgerley as Director Management For For 1.5 Elect James E. Heppelmann as Director Management For For 1.6 Elect Michael J. Jacobson as Director Management For For 1.7 Elect Charles W. Peffer as Director Management For For 1.8 Elect Kirk P. Pond as Director Management For For 1.9 Elect Andrew Teich as Director Management For For 1.10 Elect Stephen Zide as Director Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Approve Financial Statements and Statutory Reports for Fiscal Year 2014 Management For For 4 Approve Discharge of Board and President Management For For 5 Approve Non-Executive Board Fees for Membership of the Finance Committee Management For For 6 Grant Board Authority to Repurchase Shares Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SIGMA-ALDRICH CORPORATION Meeting Date:DEC 05, 2014 Record Date:OCT 29, 2014 Meeting Type:SPECIAL Ticker:SIAL Security ID:826552101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For SIGMA-ALDRICH CORPORATION Meeting Date:MAY 05, 2015 Record Date:MAR 06, 2015 Meeting Type:ANNUAL Ticker:SIAL Security ID:826552101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Rebecca M. Bergman Management For For 1.1b Elect Director George M. Church Management For For 1.1c Elect Director Michael L. Marberry Management For For 1.1d Elect Director W. Lee McCollum Management For For 1.1e Elect Director Avi M. Nash Management For For 1.1f Elect Director Steven M. Paul Management For For 1.1g Elect Director J. Pedro Reinhard Management For For 1.1h Elect Director Rakesh Sachdev Management For For 1.1i Elect Director D. Dean Spatz Management For For 1.1j Elect Director Barrett A. Toan Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STANLEY BLACK & DECKER, INC. Meeting Date:APR 16, 2015 Record Date:FEB 20, 2015 Meeting Type:ANNUAL Ticker:SWK Security ID:854502101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrea J. Ayers Management For For 1.2 Elect Director George W. Buckley Management For For 1.3 Elect Director Patrick D. Campbell Management For For 1.4 Elect Director Carlos M. Cardoso Management For For 1.5 Elect Director Robert B. Coutts Management For For 1.6 Elect Director Debra A. Crew Management For For 1.7 Elect Director Benjamin H. Griswold, IV Management For For 1.8 Elect Director Anthony Luiso Management For For 1.9 Elect Director John F. Lundgren Management For For 1.10 Elect Director Marianne M. Parrs Management For For 1.11 Elect Director Robert L. Ryan Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STARWOOD HOTELS & RESORTS WORLDWIDE, INC. Meeting Date:MAY 28, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:HOT Security ID:85590A401 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Adam M. Aron Management For For 1b Elect Director Bruce W. Duncan Management For For 1c Elect Director Charlene Barshefsky Management For For 1d Elect Director Thomas E. Clarke Management For For 1e Elect Director Clayton C. Daley, Jr. Management For For 1f Elect Director Lizanne Galbreath Management For For 1g Elect Director Eric Hippeau Management For For 1h Elect Director Aylwin B. Lewis Management For For 1i Elect Director Stephen R. Quazzo Management For For 1j Elect Director Thomas O. Ryder Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Executive Incentive Bonus Plan Management For For STERICYCLE, INC. Meeting Date:MAY 27, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:SRCL Security ID:858912108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark C. Miller Management For For 1b Elect Director Jack W. Schuler Management For For 1c Elect Director Charles A. Alutto Management For For 1d Elect Director Lynn D. Bleil Management For For 1e Elect Director Thomas D. Brown Management For For 1f Elect Director Thomas F. Chen Management For For 1g Elect Director Rod F. Dammeyer Management For For 1h Elect Director William K. Hall Management For For 1i Elect Director John Patience Management For For 1j Elect Director Mike S. Zafirovski Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For STRYKER CORPORATION Meeting Date:APR 29, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:SYK Security ID:863667101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Howard E. Cox, Jr. Management For For 1.1b Elect Director Srikant M. Datar Management For For 1.1c Elect Director Roch Doliveux Management For For 1.1d Elect Director Louise L. Francesconi Management For For 1.1e Elect Director Allan C. Golston Management For For 1.1f Elect Director Kevin A. Lobo Management For For 1.1g Elect Director William U. Parfet Management For For 1.1h Elect Director Andrew K. Silvernail Management For For 1.1i Elect Director Ronda E. Stryker Management For For 2 Ratify Ernst & Young LLP as Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For T. ROWE PRICE GROUP, INC. Meeting Date:APR 23, 2015 Record Date:FEB 20, 2015 Meeting Type:ANNUAL Ticker:TROW Security ID:74144T108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark S. Bartlett Management For For 1b Elect Director Edward C. Bernard Management For For 1c Elect Director Mary K. Bush Management For For 1d Elect Director Donald B. Hebb, Jr. Management For For 1e Elect Director Freeman A. Hrabowski, III Management For For 1f Elect Director James A.C. Kennedy Management For For 1g Elect Director Robert F. MacLellan Management For For 1h Elect Director Brian C. Rogers Management For For 1i Elect Director Olympia J. Snowe Management For For 1j Elect Director Alfred Sommer Management For For 1k Elect Director Dwight S. Taylor Management For For 1l Elect Director Anne Marie Whittemore Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LL as Auditors Management For For TE CONNECTIVITY LTD. Meeting Date:MAR 03, 2015 Record Date:FEB 11, 2015 Meeting Type:ANNUAL Ticker:TEL Security ID:H84989104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Pierre R. Brondeau Management For For 1b Elect Director Juergen W. Gromer Management For For 1c Elect Director William A. Jeffrey Management For For 1d Elect Director Thomas J. Lynch Management For For 1e Elect Director Yong Nam Management For For 1f Elect Director Daniel J. Phelan Management For For 1g Elect Director Lawrence S. Smith Management For For 1h Elect Director Paula A. Sneed Management For For 1i Elect Director David P. Steiner Management For For 1j Elect Director John C. Van Scoter Management For For 1k Elect Director Laura H. Wright Management For For 2 Elect Board Chairman Thomas J. Lynch Management For Against 3a Elect Daniel J. Phelan as Member of Management Development & Compensation Committee Management For For 3b Elect Paula A. Sneed as Member of Management Development & Compensation Committee Management For For 3c Elect David P. Steiner as Member of Management Development & Compensation Committee Management For For 3d Elect John C. Van Scoter as Member of Management Development & Compensation Committee Management For For 4 Designate Jvo Grundler as Independent Proxy Management For For 5.1 Accept Annual Report for Fiscal Year Ended September 26, 2014 Management For For 5.2 Accept Statutory Financial Statements for Fiscal Year Ended September 26, 2014 Management For For 5.3 Approve Consolidated Financial Statements for Fiscal Year Ended September 26, 2014 Management For For 6 Approve Discharge of Board and Senior Management Management For For 7.1 Ratify Deloitte & Touche LLP as Independent Registered Public Accounting Firm for Fiscal Year Ending September 25, 2015 Management For For 7.2 Ratify Deloitte AG as Swiss Registered Auditors Management For For 7.3 Ratify PricewaterhouseCoopers AG as Special Auditors Management For For 8 Amend Articles of Association Re: Implementation of Requirements Under the Swiss Ordinance Regarding Elections and Certain Other Matters Management For For 9 Amend Articles of Association Re: Implementation of the New Legal Requirements Management For For 10 Amend Articles of Association Re: Vote Standard for Shareholder Resolutions and Elections Management For For 11 Amend Articles of Association Re: Applicable Vote Standard for Contested Election of Directors, Chairperson of the Board of Directors or Members of the Compensation Committee Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Approve the Increase in Maximum Aggregate Remuneration of Executive Management Management For For 14 Approve the Increase in Maximum Aggregate Remuneration of Board of Directors Management For For 15 Approve Allocation of Available Earnings for Fiscal Year 2014 Management For For 16 Approve Declaration of Dividend Management For For 17 Renew Authorized Capital Management For Against 18 Approve Reduction of Share Capital Management For For 19 Adjourn Meeting Management For Against TELEFLEX INCORPORATED Meeting Date:MAY 01, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:TFX Security ID:879369106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Candace H. Duncan Management For For 1.1b Elect Director Stephen K. Klasko Management For For 1.1c Elect Director Stuart A. Randle Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For TEXAS INSTRUMENTS INCORPORATED Meeting Date:APR 16, 2015 Record Date:FEB 17, 2015 Meeting Type:ANNUAL Ticker:TXN Security ID:882508104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ralph W. Babb, Jr. Management For For 1b Elect Director Mark A. Blinn Management For For 1c Elect Director Daniel A. Carp Management For For 1d Elect Director Carrie S. Cox Management For For 1e Elect Director Ronald Kirk Management For For 1f Elect Director Pamela H. Patsley Management For For 1g Elect Director Robert E. Sanchez Management For For 1h Elect Director Wayne R. Sanders Management For For 1i Elect Director Ruth J. Simmons Management For For 1j Elect Director Richard K. Templeton Management For For 1k Elect Director Christine Todd Whitman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For TEXTRON INC. Meeting Date:APR 22, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:TXT Security ID:883203101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Scott C. Donnelly Management For For 1.2 Elect Director Kathleen M. Bader Management For Against 1.3 Elect Director R. Kerry Clark Management For For 1.4 Elect Director James T. Conway Management For For 1.5 Elect Director Ivor J. Evans Management For For 1.6 Elect Director Lawrence K. Fish Management For For 1.7 Elect Director Paul E. Gagne Management For For 1.8 Elect Director Dain M. Hancock Management For For 1.9 Elect Director Lord Powell Management For For 1.10 Elect Director Lloyd G. Trotter Management For For 1.11 Elect Director James L. Ziemer Management For For 2 Approve Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Claw-back of Payments under Restatements Shareholder Against Against THE BOEING COMPANY Meeting Date:APR 27, 2015 Record Date:FEB 26, 2015 Meeting Type:ANNUAL Ticker:BA Security ID:097023105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David L. Calhoun Management For For 1b Elect Director Arthur D. Collins, Jr. Management For For 1c Elect Director Kenneth M. Duberstein Management For For 1d Elect Director Edmund P. Giambastiani, Jr. Management For For 1e Elect Director Lawrence W. Kellner Management For For 1f Elect Director Edward M. Liddy Management For For 1g Elect Director W. James McNerney, Jr. Management For For 1h Elect Director Susan C. Schwab Management For For 1i Elect Director Ronald A. Williams Management For For 1j Elect Director Mike S. Zafirovski Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Claw-back of Payments under Restatements Shareholder Against For 5 Require Independent Board Chairman Shareholder Against Against 6 Provide Right to Act by Written Consent Shareholder Against For 7 Report on Lobbying Payments and Policy Shareholder Against For THE DUN & BRADSTREET CORPORATION Meeting Date:MAY 06, 2015 Record Date:MAR 11, 2015 Meeting Type:ANNUAL Ticker:DNB Security ID:26483E100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert P. Carrigan Management For For 1b Elect Director Christopher J. Coughlin Management For For 1c Elect Director L. Gordon Crovitz Management For For 1d Elect Director James N. Fernandez Management For For 1e Elect Director Paul R. Garcia Management For For 1f Elect Director Anastassia Lauterbach Management For For 1g Elect Director Thomas J. Manning Management For For 1h Elect Director Sandra E. Peterson Management For For 1i Elect Director Judith A. Reinsdorf Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Amend Right to Call Special Meeting Management For For 6 Amend Bylaws Call Special Meetings Shareholder Against Against THE PROCTER & GAMBLE COMPANY Meeting Date:OCT 14, 2014 Record Date:AUG 15, 2014 Meeting Type:ANNUAL Ticker:PG Security ID:742718109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Angela F. Braly Management For For 1b Elect Director Kenneth I. Chenault Management For For 1c Elect Director Scott D. Cook Management For For 1d Elect Director Susan Desmond-Hellmann Management For For 1e Elect Director A.G. Lafley Management For For 1f Elect Director Terry J. Lundgren Management For For 1g Elect Director W. James McNerney, Jr. Management For For 1h Elect Director Margaret C. Whitman Management For For 1i Elect Director Mary Agnes Wilderotter Management For For 1j Elect Director Patricia A. Woertz Management For For 1k Elect Director Ernesto Zedillo Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Assess Environmental Impact of Non-Recyclable Packaging Shareholder Against Against 6 Report on Consistency Between Corporate Values and Political Contributions Shareholder Against Against THE WALT DISNEY COMPANY Meeting Date:MAR 12, 2015 Record Date:JAN 12, 2015 Meeting Type:ANNUAL Ticker:DIS Security ID:254687106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan E. Arnold Management For For 1b Elect Director John S. Chen Management For For 1c Elect Director Jack Dorsey Management For For 1d Elect Director Robert A. Iger Management For For 1e Elect Director Fred H. Langhammer Management For For 1f Elect Director Aylwin B. Lewis Management For For 1g Elect Director Monica C. Lozano Management For For 1h Elect Director Robert W. Matschullat Management For For 1i Elect Director Sheryl K. Sandberg Management For For 1j Elect Director Orin C. Smith Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Require Independent Board Chairman Shareholder Against For 5 Pro-rata Vesting of Equity Awards Shareholder Against Against TRIMBLE NAVIGATION LIMITED Meeting Date:MAY 07, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:TRMB Security ID:896239100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven W. Berglund Management For For 1.2 Elect Director Merit E. Janow Management For For 1.3 Elect Director Ulf J. Johansson Management For For 1.4 Elect Director Ronald S. Nersesian Management For For 1.5 Elect Director Mark S. Peek Management For For 1.6 Elect Director Nickolas W. Vande Steeg Management For For 1.7 Elect Director Borje Ekholm Management For For 1.8 Elect Director Kaigham (Ken) Gabriel Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For TRIPADVISOR, INC. Meeting Date:JUN 18, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:TRIP Security ID:896945201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory B. Maffei Management For For 1.2 Elect Director Stephen Kaufer Management For For 1.3 Elect Director Jonathan F. Miller Management For For 1.4 Elect Director Dipchand (Deep) Nishar Management For For 1.5 Elect Director Jeremy Philips Management For For 1.6 Elect Director Spencer M. Rascoff Management For For 1.7 Elect Director Christopher W. Shean Management For For 1.8 Elect Director Sukhinder Singh Cassidy Management For For 1.9 Elect Director Robert S. Wiesenthal Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against UNION PACIFIC CORPORATION Meeting Date:MAY 14, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:UNP Security ID:907818108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew H. Card, Jr. Management For For 1.2 Elect Director Erroll B. Davis, Jr. Management For For 1.3 Elect Director David B. Dillon Management For For 1.4 Elect Director Lance M. Fritz Management For For 1.5 Elect Director Judith Richards Hope Management For For 1.6 Elect Director John J. Koraleski Management For For 1.7 Elect Director Charles C. Krulak Management For For 1.8 Elect Director Michael R. McCarthy Management For For 1.9 Elect Director Michael W. McConnell Management For For 1.10 Elect Director Thomas F. McLarty, III Management For For 1.11 Elect Director Steven R. Rogel Management For For 1.12 Elect Director Jose H. Villarreal Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Stock Retention/Holding Period Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against For UNITED CONTINENTAL HOLDINGS, INC. Meeting Date:JUN 10, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:UAL Security ID:910047109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carolyn Corvi Management For For 1.2 Elect Director Jane C. Garvey Management For For 1.3 Elect Director Walter Isaacson Management For For 1.4 Elect Director Henry L. Meyer, III Management For For 1.5 Elect Director Oscar Munoz Management For For 1.6 Elect Director William R. Nuti Management For For 1.7 Elect Director Laurence E. Simmons Management For For 1.8 Elect Director Jeffery A. Smisek Management For For 1.9 Elect Director David J. Vitale Management For For 1.10 Elect Director John H. Walker Management For For 1.11 Elect Director Charles A. Yamarone Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For UNITED TECHNOLOGIES CORPORATION Meeting Date:APR 27, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:UTX Security ID:913017109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John V. Faraci Management For For 1b Elect Director Jean-Pierre Garnier Management For For 1c Elect Director Gregory J. Hayes Management For For 1d Elect Director Edward A. Kangas Management For For 1e Elect Director Ellen J. Kullman Management For For 1f Elect Director Marshall O. Larsen Management For For 1g Elect Director Harold McGraw, III Management For For 1h Elect Director Richard B. Myers Management For For 1i Elect Director H. Patrick Swygert Management For For 1j Elect Director Andre Villeneuve Management For For 1k Elect Director Christine Todd Whitman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VARIAN MEDICAL SYSTEMS, INC. Meeting Date:FEB 12, 2015 Record Date:DEC 15, 2014 Meeting Type:ANNUAL Ticker:VAR Security ID:92220P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy E. Guertin Management For For 1.2 Elect Director David J. Illingworth Management For For 1.3 Elect Director Ruediger Naumann-Etienne Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For VERISK ANALYTICS, INC. Meeting Date:MAY 20, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:VRSK Security ID:92345Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Hyatt Brown Management For For 1.2 Elect Director Samuel G. Liss Management For For 1.3 Elect Director Therese M. Vaughan Management For For 1.4 Elect Director Bruce Hansen Management For For 2 Adopt Majority Voting for Uncontested Election of Directors Management For For 3 Amend Articles of Incorporation and Bylaws to Eliminate References to Our Class B Common Stock, Rename Our Class A Common Stock and Update Certain Outdated Provisions and Remove Certain Redundant Provisions Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For VF CORPORATION Meeting Date:APR 28, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker:VFC Security ID:918204108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard T. Carucci Management For For 1.2 Elect Director Juliana L. Chugg Management For For 1.3 Elect Director Juan Ernesto de Bedout Management For For 1.4 Elect Director Mark S. Hoplamazian Management For For 1.5 Elect Director Robert J. Hurst Management For For 1.6 Elect Director Laura W. Lang Management For For 1.7 Elect Director W. Alan McCollough Management For For 1.8 Elect Director Clarence Otis, Jr. Management For For 1.9 Elect Director Matthew J. Shattock Management For For 1.10 Elect Director Raymond G. Viault Management For For 1.11 Elect Director Eric C. Wiseman Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For VISA INC. Meeting Date:JAN 28, 2015 Record Date:DEC 01, 2014 Meeting Type:ANNUAL Ticker:V Security ID:92826C839 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mary B. Cranston Management For Against 1b Elect Director Francisco Javier Fernandez-Carbajal Management For For 1c Elect Director Alfred F. Kelly, Jr. Management For For 1d Elect Director Robert W. Matschullat Management For For 1e Elect Director Cathy E. Minehan Management For For 1f Elect Director Suzanne Nora Johnson Management For For 1g Elect Director David J. Pang Management For For 1h Elect Director Charles W. Scharf Management For For 1i Elect Director William S. Shanahan Management For For 1j Elect Director John A. C. Swainson Management For For 1k Elect Director Maynard G. Webb, Jr. Management For For 2 Approve Amendments to the Certificate of Incorporation to Facilitate Stock Splits Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5a Remove Supermajority Vote Requirement for Exiting Core Payment Business Management For For 5b Remove Supermajority Vote Requirement for Future Amendments to Certain Sections of Company's Certificate of Incorporation Management For For 5c Remove Supermajority Vote Requirement for Approval of Exceptions to Transfer Certifications Management For For 5d Remove Supermajority Vote Requirement for Removal of Directors Management For For 5e Remove Supermajority Vote Requirement for Future Amendments to the Advance Notice Provision in the Bylaws Management For For 6 Ratify Auditors Management For For W.W. GRAINGER, INC. Meeting Date:APR 29, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:GWW Security ID:384802104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Adkins Management For For 1.2 Elect Director Brian P. Anderson Management For For 1.3 Elect Director V. Ann Hailey Management For For 1.4 Elect Director William K. Hall Management For For 1.5 Elect Director Stuart L. Levenick Management For For 1.6 Elect Director Neil S. Novich Management For For 1.7 Elect Director Michael J. Roberts Management For For 1.8 Elect Director Gary L. Rogers Management For For 1.9 Elect Director James T. Ryan Management For For 1.10 Elect Director E. Scott Santi Management For For 1.11 Elect Director James D. Slavik Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For WATERS CORPORATION Meeting Date:MAY 12, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:WAT Security ID:941848103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joshua Bekenstein Management For For 1.2 Elect Director Michael J. Berendt Management For For 1.3 Elect Director Douglas A. Berthiaume Management For For 1.4 Elect Director Edward Conard Management For For 1.5 Elect Director Laurie H. Glimcher Management For For 1.6 Elect Director Christopher A. Kuebler Management For For 1.7 Elect Director William J. Miller Management For For 1.8 Elect Director JoAnn A. Reed Management For For 1.9 Elect Director Thomas P. Salice Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WELLS FARGO & COMPANY Meeting Date:APR 28, 2015 Record Date:MAR 03, 2015 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For For 1b Elect Director Elaine L. Chao Management For For 1c Elect Director John S. Chen Management For For 1d Elect Director Lloyd H. Dean Management For For 1e Elect Director Elizabeth A. Duke Management For For 1f Elect Director Susan E. Engel Management For For 1g Elect Director Enrique Hernandez, Jr. Management For For 1h Elect Director Donald M. James Management For For 1i Elect Director Cynthia H. Milligan Management For For 1j Elect Director Federico F. Pena Management For For 1k Elect Director James H. Quigley Management For For 1l Elect Director Judith M. Runstad Management For For 1m Elect Director Stephen W. Sanger Management For For 1n Elect Director John G. Stumpf Management For For 1o Elect Director Susan G. Swenson Management For For 1p Elect Director Suzanne M. Vautrinot Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against For YAHOO! INC. Meeting Date:JUN 24, 2015 Record Date:APR 27, 2015 Meeting Type:ANNUAL Ticker:YHOO Security ID:984332106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David Filo Management For For 1.2 Elect Director Susan M. James Management For For 1.3 Elect Director Max R. Levchin Management For For 1.4 Elect Director Marissa A. Mayer Management For For 1.5 Elect Director Thomas J. McInerney Management For For 1.6 Elect Director Charles R. Schwab Management For For 1.7 Elect Director H. Lee Scott, Jr. Management For For 1.8 Elect Director Jane E. Shaw Management For For 1.9 Elect Director Maynard G. Webb, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Establish Board Committee on Human Rights Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For ZIMMER HOLDINGS, INC. Meeting Date:MAY 05, 2015 Record Date:MAR 06, 2015 Meeting Type:ANNUAL Ticker:ZMH Security ID:98956P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Christopher B. Begley Management For For 1.1b Elect Director Betsy J. Bernard Management For For 1.1c Elect Director Paul M. Bisaro Management For For 1.1d Elect Director Gail K. Boudreaux Management For For 1.1e Elect Director David C. Dvorak Management For For 1.1f Elect Director Michael J. Farrell Management For For 1.1g Elect Director Larry C. Glasscock Management For For 1.1h Elect Director Robert A. Hagemann Management For For 1.1i Elect Director Arthur J. Higgins Management For For 1.1j Elect Director Cecil B. Pickett Management For For 2 Amend Non-Employee Director Omnibus Stock Plan Management For For 3 Amend Deferred Compensation Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For Franklin Income Fund AGL RESOURCES INC. Meeting Date:APR 28, 2015 Record Date:FEB 17, 2015 Meeting Type:ANNUAL Ticker:GAS Security ID:001204106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sandra N. Bane Management For For 1b Elect Director Thomas D. Bell, Jr. Management For For 1c Elect Director Norman R. Bobins Management For For 1d Elect Director Charles R. Crisp Management For For 1e Elect Director Brenda J. Gaines Management For For 1f Elect Director Arthur E. Johnson Management For For 1g Elect Director Wyck A. Knox, Jr. Management For For 1h Elect Director Dennis M. Love Management For For 1i Elect Director Dean R. O'Hare Management For For 1j Elect Director Armando J. Olivera Management For For 1k Elect Director John E. Rau Management For For 1l Elect Director James A. Rubright Management For For 1m Elect Director John W. Somerhalder, II Management For For 1n Elect Director Bettina M. Whyte Management For For 1o Elect Director Henry C. Wolf Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Right to Call Special Meeting Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against AGRIUM INC. Meeting Date:MAY 06, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:AGU Security ID:008916108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David C. Everitt Management For For 1.2 Elect Director Russell K. Girling Management For For 1.3 Elect Director M. Marianne Harris Management For For 1.4 Elect Director Susan A. Henry Management For For 1.5 Elect Director Russell J. Horner Management For For 1.6 Elect Director John E. Lowe Management For For 1.7 Elect Director Charles (Chuck) V. Magro Management For For 1.8 Elect Director A. Anne McLellan Management For For 1.9 Elect Director Derek G. Pannell Management For For 1.10 Elect Director Mayo M. Schmidt Management For For 1.11 Elect Director Victor J. Zaleschuk Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Human Rights Risk Assessment Shareholder Against Against AMEREN CORPORATION Meeting Date:APR 23, 2015 Record Date:FEB 25, 2015 Meeting Type:ANNUAL Ticker:AEE Security ID:023608102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Warner L. Baxter Management For For 1.2 Elect Director Catherine S. Brune Management For For 1.3 Elect Director J. Edward Coleman Management For For 1.4 Elect Director Ellen M. Fitzsimmons Management For For 1.5 Elect Director Walter J. Galvin Management For For 1.6 Elect Director Richard J. Harshman Management For For 1.7 Elect Director Gayle P. W. Jackson Management For For 1.8 Elect Director James C. Johnson Management For For 1.9 Elect Director Steven H. Lipstein Management For For 1.10 Elect Director Stephen R. Wilson Management For For 1.11 Elect Director Jack D. Woodard Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Report on Lobbying Payments Shareholder Against Against 6 Include Carbon Reduction as a Performance Measure for Senior Executive Compensation Shareholder Against Against AMERICAN ELECTRIC POWER COMPANY, INC. Meeting Date:APR 21, 2015 Record Date:FEB 23, 2015 Meeting Type:ANNUAL Ticker:AEP Security ID:025537101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nicholas K. Akins Management For For 1.2 Elect Director David J. Anderson Management For For 1.3 Elect Director J. Barnie Beasley, Jr. Management For For 1.4 Elect Director Ralph D. Crosby, Jr. Management For For 1.5 Elect Director Linda A. Goodspeed Management For For 1.6 Elect Director Thomas E. Hoaglin Management For For 1.7 Elect Director Sandra Beach Lin Management For For 1.8 Elect Director Richard C. Notebaert Management For For 1.9 Elect Director Lionel L. Nowell, III Management For For 1.10 Elect Director Stephen S. Rasmussen Management For For 1.11 Elect Director Oliver G. Richard, III Management For For 1.12 Elect Director Sara Martinez Tucker Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Eliminate Fair Price Provision Management For For 6 Eliminate Supermajority Vote Requirement Management For For 7 Adopt Proxy Access Right Shareholder Against Against ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 12, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Anthony R. Chase Management For For 1.1b Elect Director Kevin P. Chilton Management For For 1.1c Elect Director H. Paulett Eberhart Management For For 1.1d Elect Director Peter J. Fluor Management For For 1.1e Elect Director Richard L. George Management For For 1.1f Elect Director Joseph W. Gorder Management For For 1.1g Elect Director John R. Gordon Management For For 1.1h Elect Director Mark C. McKinley Management For For 1.1i Elect Director Eric D. Mullins Management For For 1.1j Elect Director R. A. Walker Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Proxy Access Right Shareholder Against For 5 Report on Plans to Address Stranded Carbon Asset Risks Shareholder Against Against ANGLOGOLD ASHANTI LTD Meeting Date:MAY 06, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:ANG Security ID:035128206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reappoint Ernst & Young Inc as Auditors of the Company Management For For 2.1 Elect Christine Ramon as Director Management For For 2.2 Elect Maria Richter as Director Management For For 2.3 Elect Albert Garner as Director Management For For 3.1 Re-elect Wiseman Nkuhlu as Director Management For For 3.2 Re-elect Nozipho January-Bardill as Director Management For For 3.3 Re-elect Rodney Ruston as Director Management For For 4.1 Re-elect Rhidwaan Gasant as Member of the Audit and Risk Committee Management For For 4.2 Re-elect Wiseman Nkuhlu as Member of the Audit and Risk Committee Management For For 4.3 Re-elect Michael Kirkwood as Member of the Audit and Risk Committee Management For For 4.4 Re-elect Rodney Ruston as Member of the Audit and Risk Committee Management For For 4.5 Elect Albert Garner as Member of the Audit and Risk Committee Management For For 4.6 Elect Maria Richter as Member of the Audit and Risk Committee Management For For 5 Place Authorised but Unissued Shares under Control of Directors Management For For 6.1 Approve Increase in the Aggregate Limit of Shares to be Utilised for Purposes of the Share Incentive Schemes Management For For 6.2 Approve Increase in the Aggregate Limit of Shares to be Allocated to Any Individual Eligible Employees for Purposes of the Share Incentive Schemes Management For For 7 Approve Remuneration Policy Management For For 8 Approve Non-executive Directors' Remuneration Management For For 9 Authorise Board to Issue Shares for Cash Management For For 10 Authorise Repurchase of Issued Share Capital Management For For 11 Approve Financial Assistance in Terms of Sections 44 and 45 of the Companies Act Management For For 12 Amend Memorandum of Incorporation Management For For ASTRAZENECA PLC Meeting Date:APR 24, 2015 Record Date:APR 22, 2015 Meeting Type:ANNUAL Ticker:AZN Security ID:G0593M107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividends Management For For 3 Reappoint KPMG LLP as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5(a) Re-elect Leif Johansson as Director Management For For 5(b) Re-elect Pascal Soriot as Director Management For For 5(c) Re-elect Marc Dunoyer as Director Management For For 5(d) Elect Cori Bargmann as Director Management For For 5(e) Re-elect Genevieve Berger as Director Management For For 5(f) Re-elect Bruce Burlington as Director Management For For 5(g) Re-elect Ann Cairns as Director Management For For 5(h) Re-elect Graham Chipchase as Director Management For For 5(i) Re-elect Jean-Philippe Courtois as Director Management For For 5(j) Re-elect Rudy Markham as Director Management For For 5(k) Re-elect Shriti Vadera as Director Management For For 5(l) Re-elect Marcus Wallenberg as Director Management For For 6 Approve Remuneration Report Management For For 7 Authorise EU Political Donations and Expenditure Management For For 8 Authorise Issue of Equity with Pre-emptive Rights Management For For 9 Authorise Issue of Equity without Pre-emptive Rights Management For For 10 Authorise Market Purchase of Ordinary Shares Management For For 11 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 12 Adopt New Articles of Association Management For For AT&T INC. Meeting Date:APR 24, 2015 Record Date:FEB 25, 2015 Meeting Type:ANNUAL Ticker:T Security ID:00206R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Randall L. Stephenson Management For For 1.2 Elect Director Scott T. Ford Management For For 1.3 Elect Director Glenn H. Hutchins Management For For 1.4 Elect Director William E. Kennard Management For For 1.5 Elect Director Jon C. Madonna Management For For 1.6 Elect Director Michael B. McCallister Management For For 1.7 Elect Director John B. McCoy Management For For 1.8 Elect Director Beth E. Mooney Management For For 1.9 Elect Director Joyce M. Roche Management For For 1.10 Elect Director Matthew K. Rose Management For For 1.11 Elect Director Cynthia B. Taylor Management For For 1.12 Elect Director Laura D'Andrea Tyson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Indirect Political Contribution Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Amend Bylaws to Call Special Meetings Shareholder Against Against BANCO SANTANDER S.A. Meeting Date:SEP 14, 2014 Record Date:SEP 09, 2014 Meeting Type:SPECIAL Ticker:SAN Security ID:E19790109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.A Approve Issuance of Shares in Connection with Acquisition of Banco Santander Brasil SA Management For For 1.B Approve Issuance of Shares in Connection with Acquisition of Banco Santander Brasil SA Management For For 1.C Approve Issuance of Shares in Connection with Acquisition of Banco Santander Brasil SA Management For For 1.D Approve Issuance of Shares in Connection with Acquisition of Banco Santander Brasil SA Management For For 1.E Approve Issuance of Shares in Connection with Acquisition of Banco Santander Brasil SA Management For For 1.F Approve Issuance of Shares in Connection with Acquisition of Banco Santander Brasil SA Management For For 2.A Approve Amendment to Company's 2011-2014 Deferred Share Bonus Plans Management For For 2.B Approve Amendment to Company's 2014 Performance Shares Plan Management For For 2.C Approve Settlement of Santander Brasil Performance Shares Plan in Company's Shares Management For For 2.D Approve Settlement of Santander Brasil Share Option Plans in Company's Shares Management For For 3 Authorize Board to Ratify and Execute Approved Resolutions Management For For BARRICK GOLD CORPORATION Meeting Date:APR 28, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:ABX Security ID:067901108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. William D. Birchall Management For For 1.2 Elect Director Gustavo Cisneros Management For For 1.3 Elect Director J. Michael Evans Management For For 1.4 Elect Director Ned Goodman Management For For 1.5 Elect Director Brian L. Greenspun Management For For 1.6 Elect Director J. Brett Harvey Management For For 1.7 Elect Director Nancy H.O. Lockhart Management For For 1.8 Elect Director Dambisa Moyo Management For For 1.9 Elect Director Anthony Munk Management For For 1.10 Elect Director C. David Naylor Management For For 1.11 Elect Director Steven J. Shapiro Management For For 1.12 Elect Director John L. Thornton Management For For 1.13 Elect Director Ernie L. Thrasher Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For Against BASF SE Meeting Date:APR 30, 2015 Record Date: Meeting Type:ANNUAL Ticker:BAS Security ID:D06216317 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve Allocation of Income and Dividends of EUR 2.80 per Share Management For For 3 Approve Discharge of Supervisory Board for Fiscal 2014 Management For For 4 Approve Discharge of Management Board for Fiscal 2014 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2015 Management For For BCE INC. Meeting Date:APR 30, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:BCE Security ID:05534B760 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barry K. Allen Management For For 1.2 Elect Director Ronald A. Brenneman Management For For 1.3 Elect Director Sophie Brochu Management For For 1.4 Elect Director Robert E. Brown Management For For 1.5 Elect Director George A. Cope Management For For 1.6 Elect Director David F. Denison Management For For 1.7 Elect Director Robert P. Dexter Management For For 1.8 Elect Director Ian Greenberg Management For For 1.9 Elect Director Gordon M. Nixon Management For For 1.10 Elect Director Thomas C. O'Neill Management For For 1.11 Elect Director Robert C. Simmonds Management For For 1.12 Elect Director Carole Taylor Management For For 1.13 Elect Director Paul R. Weiss Management For For 2 Ratify Deloitte LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Amend By-law One Management For For 5.1 Require Environmental/Social Issue Qualifications for Director Nominees Shareholder Against Against 5.2 Critical Mass of 40% Representation of Each Sex in the Next Five Years Shareholder Against Against 5.3 Disclose Business and Pricing Practices Shareholder Against Against BHP BILLITON PLC Meeting Date:OCT 23, 2014 Record Date:OCT 21, 2014 Meeting Type:ANNUAL Ticker:BLT Security ID:G10877101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Reappoint KPMG LLP as Auditors Management For For 3 Authorise the Risk and Audit Committee to Fix Remuneration of Auditors Management For For 4 Authorise Issue of Equity with Pre-emptive Rights Management For For 5 Authorise Issue of Equity without Pre-emptive Rights Management For For 6 Authorise Market Purchase of Ordinary Shares Management For For 7 Approve Remuneration Policy Management For For 8 Approve Remuneration Report for UK Law Purposes Management For For 9 Approve Remuneration Report for Australian Law Purposes Management For For 10 Approve Leaving Entitlements Management For For 11 Approve Grant of Awards under the Group's Short and Long Term Incentive Plans to Andrew Mackenzie Management For For 12 Elect Malcolm Brinded as Director Management For For 13 Re-elect Malcolm Broomhead as Director Management For For 14 Re-elect Sir John Buchanan as Director Management For For 15 Re-elect Carlos Cordeiro as Director Management For For 16 Re-elect Pat Davies as Director Management For For 17 Re-elect Carolyn Hewson as Director Management For For 18 Re-elect Andrew Mackenzie as Director Management For For 19 Re-elect Lindsay Maxsted as Director Management For For 20 Re-elect Wayne Murdy as Director Management For For 21 Re-elect Keith Rumble as Director Management For For 22 Re-elect John Schubert as Director Management For For 23 Re-elect Shriti Vadera as Director Management For For 24 Re-elect Jac Nasser as Director Management For For 25 Elect Ian Dunlop, a Shareholder Nominee to the Board Shareholder Against Against BHP BILLITON PLC Meeting Date:MAY 06, 2015 Record Date:MAY 04, 2015 Meeting Type:SPECIAL Ticker:BLT Security ID:G10877101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Demerger of South32 from BHP Billiton Management For For BP PLC Meeting Date:APR 16, 2015 Record Date:FEB 20, 2015 Meeting Type:ANNUAL Ticker:BP. Security ID:055622104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Bob Dudley as Director Management For For 4 Re-elect Dr Brian Gilvary as Director Management For For 5 Re-elect Paul Anderson as Director Management For For 6 Elect Alan Boeckmann as Director Management For For 7 Re-elect Frank Bowman as Director Management For For 8 Re-elect Antony Burgmans as Director Management For For 9 Re-elect Cynthia Carroll as Director Management For For 10 Re-elect Ian Davis as Director Management For For 11 Re-elect Dame Ann Dowling as Director Management For For 12 Re-elect Brendan Nelson as Director Management For For 13 Re-elect Phuthuma Nhleko as Director Management For For 14 Re-elect Andrew Shilston as Director Management For For 15 Re-elect Carl-Henric Svanberg as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 17 Authorise the Renewal of the Scrip Dividend Programme Management For For 18 Approve Share Award Plan 2015 Management For For 19 Authorise EU Political Donations and Expenditure Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Adopt New Articles of Association Management For For 24 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 25 Approve Strategic Climate Change Resilience for 2035 and Beyond Shareholder For For BRISTOL-MYERS SQUIBB COMPANY Meeting Date:MAY 05, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:BMY Security ID:110122108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1A Elect Director Lamberto Andreotti Management For For 1.1B Elect Director Giovanni Caforio Management For For 1.1C Elect Director Lewis B. Campbell Management For For 1.1D Elect Director Laurie H. Glimcher Management For For 1.1E Elect Director Michael Grobstein Management For For 1.1F Elect Director Alan J. Lacy Management For For 1.1G Elect Director Thomas J. Lynch, Jr. Management For For 1.1H Elect Director Dinesh C. Paliwal Management For For 1.1I Elect Director Vicki L. Sato Management For For 1.1J Elect Director Gerald L. Storch Management For For 1.1K Elect Director Togo D. West, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against 5 Remove Supermajority Vote Requirement Applicable to Preferred Stock Management For For 6 Provide Right to Act by Written Consent Shareholder Against For CABOT OIL & GAS CORPORATION Meeting Date:APR 23, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:COG Security ID:127097103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Rhys J. Best Management For For 1.1b Elect Director Dan O. Dinges Management For For 1.1c Elect Director James R. Gibbs Management For For 1.1d Elect Director Robert L. Keiser Management For For 1.1e Elect Director Robert Kelley Management For For 1.1f Elect Director W. Matt Ralls Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Disclosure Shareholder Against Against 5 Proxy Access Shareholder Against Against CANADIAN OIL SANDS LIMITED Meeting Date:APR 30, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:COS Security ID:13643E105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 2.1 Elect Director Ian A. Bourne Management For For 2.2 Elect Director Gerald W. Grandey Management For For 2.3 Elect Director Arthur N. Korpach Management For For 2.4 Elect Director Ryan M. Kubik Management For For 2.5 Elect Director Donald J. Lowry Management For For 2.6 Elect Director Sarah E. Raiss Management For For 2.7 Elect Director John K. Read Management For For 2.8 Elect Director Brant G. Sangster Management For For 2.9 Elect Director Wesley R. Twiss Management For For 2.10 Elect Director John B. Zaozirny Management For For 3 Advisory Vote on Executive Compensation Approach Management For For CENTURYLINK, INC. Meeting Date:MAY 20, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:CTL Security ID:156700106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Virginia Boulet Management For For 1.2 Elect Director Peter C. Brown Management For For 1.3 Elect Director Richard A. Gephardt Management For For 1.4 Elect Director W. Bruce Hanks Management For For 1.5 Elect Director Gregory J. McCray Management For For 1.6 Elect Director C.G. Melville, Jr. Management For For 1.7 Elect Director William A. Owens Management For For 1.8 Elect Director Harvey P. Perry Management For For 1.9 Elect Director Glen F. Post, III Management For For 1.10 Elect Director Michael J. Roberts Management For For 1.11 Elect Director Laurie A. Siegel Management For For 1.12 Elect Director Joseph R. Zimmel Management For For 2 Ratify KPMG LLP as Auditors Management For Against 3 Approve Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Stock Retention/Holding Period Shareholder Against Against CHEVRON CORPORATION Meeting Date:MAY 27, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alexander B. Cummings, Jr. Management For For 1b Elect Director Linnet F. Deily Management For For 1c Elect Director Robert E. Denham Management For For 1d Elect Director Alice P. Gast Management For For 1e Elect Director Enrique Hernandez, Jr. Management For For 1f Elect Director Jon M. Huntsman, Jr. Management For For 1g Elect Director Charles W. Moorman, IV Management For For 1h Elect Director John G. Stumpf Management For For 1i Elect Director Ronald D. Sugar Management For For 1j Elect Director Inge G. Thulin Management For For 1k Elect Director Carl Ware Management For For 1l Elect Director John S. Watson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Charitable Contributions Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Prohibit Political Spending Shareholder Against Against 7 Increase Return of Capital to Shareholders in Light of Climate Change Risks Shareholder Against Against 8 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 9 Report on the Result of Efforts to Minimize Hydraulic Fracturing Impacts Shareholder Against Against 10 Proxy Access Shareholder Against For 11 Require Independent Board Chairman Shareholder Against For 12 Require Director Nominee with Environmental Experience Shareholder Against Against 13 Amend Bylaws Call Special Meetings Shareholder Against Against CISCO SYSTEMS, INC. Meeting Date:NOV 20, 2014 Record Date:SEP 22, 2014 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director M. Michele Burns Management For For 1c Elect Director Michael D. Capellas Management For For 1d Elect Director John T. Chambers Management For For 1e Elect Director Brian L. Halla Management For For 1f Elect Director John L. Hennessy Management For For 1g Elect Director Kristina M. Johnson Management For For 1h Elect Director Roderick C. McGeary Management For For 1i Elect Director Arun Sarin Management For For 1j Elect Director Steven M. West Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For 5 Establish Public Policy Board Committee Shareholder Against Against 6 Adopt Proxy Access Right Shareholder Against Against 7 Report on Political Contributions Shareholder Against Against COMMONWEALTH BANK OF AUSTRALIA Meeting Date:NOV 12, 2014 Record Date:NOV 10, 2014 Meeting Type:ANNUAL Ticker:CBA Security ID:Q26915100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect Launa Inman as Director Management For For 2b Elect Andrew Mohl as Director Management For For 2c Elect Shirish Apte as Director Management For For 2d Elect David Higgins as Director Management For For 3 Elect Stephen Mayne as Director Shareholder Against Against 4 Approve the Remuneration Report Management For For 5 Approve the Grant of Reward Rights to Ian Narev, Managing Director and Chief Executive Officer of the Company Management For For 6 Approve the Amendments to the Constitution Shareholder Against Against DEERE & COMPANY Meeting Date:FEB 25, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:DE Security ID:244199105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Samuel R. Allen Management For For 1b Elect Director Crandall C. Bowles Management For For 1c Elect Director Vance D. Coffman Management For For 1d Elect Director Charles O. Holliday, Jr. Management For For 1e Elect Director Dipak C. Jain Management For For 1f Elect Director Michael O. Johanns Management For For 1g Elect Director Clayton M. Jones Management For For 1h Elect Director Joachim Milberg Management For For 1i Elect Director Richard B. Myers Management For For 1j Elect Director Gregory R. Page Management For For 1k Elect Director Thomas H. Patrick Management For For 1l Elect Director Sherry M. Smith Management For For 2 Provide Right to Call Special Meeting Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Ratify Deloitte & Touche LLP as Auditors Management For For DEX MEDIA, INC. Meeting Date:MAY 28, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:DXM Security ID:25213A107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jonathan B. Bulkeley Management For For 1b Elect Director Thomas D. Gardner Management For Against 1c Elect Director John Slater Management For For 1d Elect Director W. Kirk Liddell Management For Against 1e Elect Director Thomas S. Rogers Management For Against 1f Elect Director Alan F. Schultz Management For For 1g Elect Director Douglas D. Wheat Management For For 1h Elect Director Joseph A. Walsh Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Ernst & Young LLP as Auditors Management For For DOMINION RESOURCES, INC. Meeting Date:MAY 06, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:D Security ID:25746U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William P. Barr Management For For 1.2 Elect Director Helen E. Dragas Management For For 1.3 Elect Director James O. Ellis, Jr. Management For For 1.4 Elect Director Thomas F. Farrell, II Management For For 1.5 Elect Director John W. Harris Management For For 1.6 Elect Director Mark J. Kington Management For For 1.7 Elect Director Pamela J. Royal Management For For 1.8 Elect Director Robert H. Spilman, Jr. Management For For 1.9 Elect Director Michael E. Szymanczyk Management For For 1.10 Elect Director David A. Wollard Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Call Special Meeting Management For For 5 Provide Right to Act by Written Consent Shareholder Against Against 6 Cease Construction of New Nuclear Units Shareholder Against Against 7 Report on Methane Emissions Management and Reduction Targets Shareholder Against Against 8 Include Carbon Reduction as a Performance Measure for Senior Executive Compensation Shareholder Against Against 9 Report on Financial and Physical Risks of Climate Change Shareholder Against Against 10 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 11 Report on Biomass Carbon Footprint and Assess Risks Shareholder Against Against DUKE ENERGY CORPORATION Meeting Date:MAY 07, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:DUK Security ID:26441C204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael G. Browning Management For For 1b Elect Director Harris E. DeLoach, Jr. Management For For 1c Elect Director Daniel R. DiMicco Management For For 1d Elect Director John H. Forsgren Management For For 1e Elect Director Lynn J. Good Management For For 1f Elect Director Ann Maynard Gray Management For For 1g Elect Director James H. Hance, Jr. Management For For 1h Elect Director John T. Herron Management For For 1i Elect Director James B. Hyler, Jr. Management For For 1j Elect Director William E. Kennard Management For For 1k Elect Director E. Marie McKee Management For For 1l Elect Director Richard A. Meserve Management For For 1m Elect Director James T. Rhodes Management For For 1n Elect Director Carlos A. Saladrigas Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Omnibus Stock Plan Management For For 5 Pro-rata Vesting of Equity Awards Shareholder Against Against 6 Report on Political Contributions Shareholder Against Against 7 Adopt Proxy Access Right Shareholder Against For DYNEGY INC. Meeting Date:JUN 03, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:DYN Security ID:26817R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Hilary E. Ackermann Management For For 1.2 Elect Director Paul M. Barbas Management For For 1.3 Elect Director Robert C. Flexon Management For For 1.4 Elect Director Richard Lee Kuersteiner Management For For 1.5 Elect Director Jeffrey S. Stein Management For For 1.6 Elect Director John R. Sult Management For For 1.7 Elect Director Pat Wood, III Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For E. I. DU PONT DE NEMOURS AND COMPANY Meeting Date:MAY 13, 2015 Record Date:MAR 17, 2015 Meeting Type:PROXY CONTEST Ticker:DD Security ID:263534109 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1.1 Elect Director Lamberto Andreotti Management For For 1.2 Elect Director Edward D. Breen Management For For 1.3 Elect Director Robert A. Brown Management For For 1.4 Elect Director Alexander M. Cutler Management For For 1.5 Elect Director Eleuthere I. du Pont Management For For 1.6 Elect Director James L. Gallogly Management For For 1.7 Elect Director Marillyn A. Hewson Management For For 1.8 Elect Director Lois D. Juliber Management For For 1.9 Elect Director Ellen J. Kullman Management For For 1.10 Elect Director Ulf M. Schneider Management For For 1.11 Elect Director Lee M. Thomas Management For For 1.12 Elect Director Patrick J. Ward Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Report on Herbicide Use on GMO Crops Shareholder Against Against 6 Establish Committee on Plant Closures Shareholder Against Against 7 Repeal Amendments to the Company's Bylaws Adopted Without Stockholder Approval After August 12, 2013 Shareholder Against Against Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Gold Card) 1.1 Elect Director Nelson Peltz Shareholder For Did Not Vote 1.2 Elect Director John H. Myers Shareholder For Did Not Vote 1.3 Elect Director Arthur B. Winkleblack Shareholder For Did Not Vote 1.4 Elect Director Robert J. Zatta Shareholder For Did Not Vote 1.5 Management Nominee - Lamberto Andreotti Shareholder For Did Not Vote 1.6 Management Nominee - Edward D. Breen Shareholder For Did Not Vote 1.7 Management Nominee - Eleuthere I. du Pont Shareholder For Did Not Vote 1.8 Management Nominee - James L. Gallogly Shareholder For Did Not Vote 1.9 Management Nominee - Marillyn A. Hewson Shareholder For Did Not Vote 1.10 Management Nominee - Ellen J. Kullman Shareholder For Did Not Vote 1.11 Management Nominee - Ulf M. Schneider Shareholder For Did Not Vote 1.12 Management Nominee - Patrick J. Ward Shareholder For Did Not Vote 2 Ratify Auditors Management None Did Not Vote 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management None Did Not Vote 4 Report on Lobbying Payments and Policy Shareholder None Did Not Vote 5 Report on Herbicide Use on GMO Crops Shareholder None Did Not Vote 6 Establish Committee on Plant Closures Shareholder None Did Not Vote 7 Repeal Amendments to the Company's Bylaws Adopted Without Stockholder Approval After August 12, 2013 Shareholder For Did Not Vote ELI LILLY AND COMPANY Meeting Date:MAY 04, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Katherine Baicker Management For For 1.1b Elect Director J. Erik Fyrwald Management For For 1.1c Elect Director Ellen R. Marram Management For For 1.1d Elect Director Jackson P. Tai Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For ENTERGY CORPORATION Meeting Date:MAY 08, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:ETR Security ID:29364G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Maureen S. Bateman Management For For 1b Elect Director Patrick J. Condon Management For For 1c Elect Director Leo P. Denault Management For For 1d Elect Director Kirkland H. Donald Management For For 1e Elect Director Gary W. Edwards Management For For 1f Elect Director Alexis M. Herman Management For For 1g Elect Director Donald C. Hintz Management For For 1h Elect Director Stuart L. Levenick Management For For 1i Elect Director Blanche L. Lincoln Management For For 1j Elect Director Karen A. Puckett Management For For 1k Elect Director W. J. 'Billy' Tauzin Management For For 1l Elect Director Steven V. Wilkinson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Approve Omnibus Stock Plan Management For For 6 Include Carbon Reduction as a Performance Measure for Senior Executive Compensation Shareholder Against Against EXELON CORPORATION Meeting Date:APR 28, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:EXC Security ID:30161N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Anthony K. Anderson Management For For 1.1b Elect Director Ann C. Berzin Management For For 1.1c Elect Director John A. Canning Management For For 1.1d Elect Director Christopher M. Crane Management For For 1.1e Elect Director Yves C. de Balmann Management For For 1.1f Elect Director Nicholas DeBenedictis Management For For 1.1g Elect Director Paul L. Joskow Management For For 1.1h Elect Director Robert J. Lawless Management For For 1.1i Elect Director Richard W. Mies Management For For 1.1j Elect Director William C. Richardson Management For For 1.1k Elect Director John W. Rogers, Jr. Management For For 1.1l Elect Director Mayo A. Shattuck, III Management For For 1.1m Elect Director Stephen D. Steinour Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Provide Proxy Access Right Management For For 6 Proxy Access Shareholder Against Against EXXON MOBIL CORPORATION Meeting Date:MAY 27, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:XOM Security ID:30231G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Boskin Management For For 1.2 Elect Director Peter Brabeck-Letmathe Management For For 1.3 Elect Director Ursula M. Burns Management For For 1.4 Elect Director Larry R. Faulkner Management For For 1.5 Elect Director Jay S. Fishman Management For For 1.6 Elect Director Henrietta H. Fore Management For For 1.7 Elect Director Kenneth C. Frazier Management For For 1.8 Elect Director Douglas R. Oberhelman Management For For 1.9 Elect Director Samuel J. Palmisano Management For For 1.10 Elect Director Steven S. Reinemund Management For For 1.11 Elect Director Rex W. Tillerson Management For For 1.12 Elect Director William C. Weldon Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Adopt Proxy Access Right Shareholder Against For 6 Require Director Nominee with Environmental Experience Shareholder Against Against 7 Increase the Number of Females on the Board Shareholder Against Against 8 Disclose Percentage of Females at Each Percentile of Compensation Shareholder Against Against 9 Report on Lobbying Payments and Policy Shareholder Against Against 10 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 11 Report on the Result of Efforts to Minimize Hydraulic Fracturing Impacts Shareholder Against Against FIRST DATA HOLDINGS, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker: Security ID:002YJJ3J9 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Frank J. Bisignano Management For For 2 Elect Director Joe W. Forehand Management For For 3 Elect Director Henry R. Kravis Management For For 4 Elect Director Heidi G. Miller Management For For 5 Elect Director James E. Nevels Management For For 6 Elect Director Scott C. Nuttall Management For For 7 Elect Director Tagar C. Olson Management For For 8 Elect Director Joseph J. Plumeri Management For For FIRSTENERGY CORP. Meeting Date:MAY 19, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:FE Security ID:337932107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul T. Addison Management For For 1.2 Elect Director Michael J. Anderson Management For For 1.3 Elect Director William T. Cottle Management For For 1.4 Elect Director Robert B. Heisler, Jr. Management For For 1.5 Elect Director Julia L. Johnson Management For For 1.6 Elect Director Charles E. Jones Management For For 1.7 Elect Director Ted J. Kleisner Management For For 1.8 Elect Director Donald T. Misheff Management For For 1.9 Elect Director Ernest J. Novak, Jr. Management For For 1.10 Elect Director Christopher D. Pappas Management For For 1.11 Elect Director Luis A. Reyes Management For For 1.12 Elect Director George M. Smart Management For For 1.13 Elect Director Jerry Sue Thornton Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Omnibus Stock Plan Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Adopt Quantitative Carbon Dioxide Reduction Goals Shareholder Against Against 7 Reduce Supermajority Vote Requirement Shareholder Against Against 8 Adopt Proxy Access Right Shareholder Against For FORD MOTOR COMPANY Meeting Date:MAY 14, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:F Security ID:345370860 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Stephen G. Butler Management For For 2 Elect Director Kimberly A. Casiano Management For For 3 Elect Director Anthony F. Earley, Jr. Management For For 4 Elect Director Mark Fields Management For For 5 Elect Director Edsel B. Ford II Management For For 6 Elect Director William Clay Ford, Jr. Management For For 7 Elect Director James P. Hackett Management For For 8 Elect Director James H. Hance, Jr. Management For For 9 Elect Director William W. Helman Iv Management For For 10 Elect Director Jon M. Huntsman, Jr. Management For For 11 Elect Director William E. Kennard Management For For 12 Elect Director John C. Lechleiter Management For For 13 Elect Director Ellen R. Marram Management For For 14 Elect Director Gerald L. Shaheen Management For For 15 Elect Director John L. Thornton Management For For 16 Ratify PricewaterhouseCoopers LLPas Auditors Management For For 17 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 18 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 19 Amend Bylaws to Call Special Meetings Shareholder Against For FREEPORT-MCMORAN INC. Meeting Date:JUN 10, 2015 Record Date:APR 16, 2015 Meeting Type:ANNUAL Ticker:FCX Security ID:35671D857 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Adkerson Management For For 1.2 Elect Director Robert J. Allison, Jr. Management For For 1.3 Elect Director Alan R. Buckwalter, III Management For For 1.4 Elect Director Robert A. Day Management For For 1.5 Elect Director James C. Flores Management For For 1.6 Elect Director Gerald J. Ford Management For For 1.7 Elect Director Thomas A. Fry, III Management For For 1.8 Elect Director H. Devon Graham, Jr. Management For For 1.9 Elect Director Lydia H. Kennard Management For For 1.10 Elect Director Charles C. Krulak Management For For 1.11 Elect Director Bobby Lee Lackey Management For For 1.12 Elect Director Jon C. Madonna Management For For 1.13 Elect Director Dustan E. McCoy Management For For 1.14 Elect Director James R. Moffett Management For For 1.15 Elect Director Stephen H. Siegele Management For For 1.16 Elect Director Frances Fragos Townsend Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adopt Proxy Access Right Shareholder Against For GENERAL ELECTRIC COMPANY Meeting Date:APR 22, 2015 Record Date:FEB 23, 2015 Meeting Type:ANNUAL Ticker:GE Security ID:369604103 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Elect Director W. Geoffrey Beattie Management For For A2 Elect Director John J. Brennan Management For For A3 Elect Director James I. Cash, Jr. Management For For A4 Elect Director Francisco D'Souza Management For For A5 Elect Director Marijn E. Dekkers Management For For A6 Elect Director Susan J. Hockfield Management For For A7 Elect Director Jeffrey R. Immelt Management For For A8 Elect Director Andrea Jung Management For For A9 Elect Director Robert W. Lane Management For For A10 Elect Director Rochelle B. Lazarus Management For For A11 Elect Director James J. Mulva Management For For A12 Elect Director James E. Rohr Management For For A13 Elect Director Mary L. Schapiro Management For For A14 Elect Director Robert J. Swieringa Management For For A15 Elect Director James S. Tisch Management For For A16 Elect Director Douglas A. Warner, III Management For For B1 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For B2 Ratify KPMG LLP as Auditors Management For For C1 Provide for Cumulative Voting Shareholder Against Against C2 Provide Right to Act by Written Consent Shareholder Against Against C3 Select One Director from Ranks of Retirees Shareholder Against Against C4 Adopt Holy Land Principles Shareholder Against Against C5 Pro-rata Vesting on Equity Plans Shareholder Against Against GENERAL MOTORS COMPANY Meeting Date:JUN 09, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:GM Security ID:37045V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Joseph J. Ashton Management For For 1b Elect Director Mary T. Barra Management For For 1c Elect Director Stephen J. Girsky Management For For 1d Elect Director Linda R. Gooden Management For For 1e Elect Director Joseph Jimenez, Jr. Management For For 1f Elect Director Kathryn V. Marinello Management For For 1g Elect Director Michael G. Mullen Management For For 1h Elect Director James J. Mulva Management For For 1i Elect Director Patricia F. Russo Management For For 1j Elect Director Thomas M. Schoewe Management For For 1k Elect Director Theodore M. Solso Management For For 1l Elect Director Carol M. Stephenson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Provide for Cumulative Voting Shareholder Against Against GOLDCORP INC. Meeting Date:APR 30, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:G Security ID:380956409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John P. Bell Management For For 1.2 Elect Director Beverley A. Briscoe Management For For 1.3 Elect Director Peter J. Dey Management For For 1.4 Elect Director Douglas M. Holtby Management For For 1.5 Elect Director Charles A. Jeannes Management For For 1.6 Elect Director Clement A. Pelletier Management For For 1.7 Elect Director P. Randy Reifel Management For For 1.8 Elect Director Ian W. Telfer Management For For 1.9 Elect Director Blanca Trevino Management For For 1.10 Elect Director Kenneth F. Williamson Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend By-Laws Management For For 4 Amend Restricted Share Unit Plan Management For For 5 Advisory Vote on Executive Compensation Approach Management For For HALLIBURTON COMPANY Meeting Date:MAR 27, 2015 Record Date:FEB 17, 2015 Meeting Type:SPECIAL Ticker:HAL Security ID:406216101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For HALLIBURTON COMPANY Meeting Date:MAY 20, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:HAL Security ID:406216101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Abdulaziz F. Al Khayyal Management For For 1.2 Elect Director Alan M. Bennett Management For For 1.3 Elect Director James R. Boyd Management For For 1.4 Elect Director Milton Carroll Management For Against 1.5 Elect Director Nance K. Dicciani Management For For 1.6 Elect Director Murry S. Gerber Management For For 1.7 Elect Director Jose C. Grubisich Management For For 1.8 Elect Director David J. Lesar Management For For 1.9 Elect Director Robert A. Malone Management For For 1.10 Elect Director J. Landis Martin Management For For 1.11 Elect Director Jeffrey A. Miller Management For For 1.12 Elect Director Debra L. Reed Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For HSBC HOLDINGS PLC Meeting Date:APR 24, 2015 Record Date:APR 23, 2015 Meeting Type:ANNUAL Ticker:HSBA Security ID:G4634U169 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3(a) Elect Phillip Ameen as Director Management For For 3(b) Elect Heidi Miller as Director Management For For 3(c) Re-elect Kathleen Casey as Director Management For For 3(d) Re-elect Safra Catz as Director Management For For 3(e) Re-elect Laura Cha as Director Management For For 3(f) Re-elect Lord Evans of Weardale as Director Management For For 3(g) Re-elect Joachim Faber as Director Management For For 3(h) Re-elect Rona Fairhead as Director Management For For 3(i) Re-elect Douglas Flint as Director Management For For 3(j) Re-elect Stuart Gulliver as Director Management For For 3(k) Re-elect Sam Laidlaw as Director Management For For 3(l) Re-elect John Lipsky as Director Management For For 3(m) Re-elect Rachel Lomax as Director Management For For 3(n) Re-elect Iain Mackay as Director Management For For 3(o) Re-elect Marc Moses as Director Management For For 3(p) Re-elect Sir Simon Robertson as Director Management For For 3(q) Re-elect Jonathan Symonds as Director Management For For 4 Appoint PricewaterhouseCoopers LLP as Auditors Management For For 5 Authorise the Group Audit Committee to Fix Remuneration of Auditors Management For For 6 Authorise Issue of Equity with Pre-emptive Rights Management For For 7 Authorise Issue of Equity without Pre-emptive Rights Management For For 8 Authorise Directors to Allot Any Repurchased Shares Management For For 9 Authorise Market Purchase of Ordinary Shares Management For For 10 Authorise Issue of Equity with Pre-emptive Rights in Relation to Contingent Convertible Securities Management For For 11 Authorise Issue of Equity without Pre-emptive Rights in Relation to Contingent Convertible Securities Management For For 12 Amend Savings-Related Share Option Plan (UK) Management For For 13 Authorise the Company to Call EGM with Two Weeks' Notice Management For For INTEL CORPORATION Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:INTC Security ID:458140100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charlene Barshefsky Management For For 1b Elect Director Aneel Bhusri Management For For 1c Elect Director Andy D. Bryant Management For For 1d Elect Director Susan L. Decker Management For For 1e Elect Director John J. Donahoe Management For For 1f Elect Director Reed E. Hundt Management For For 1g Elect Director Brian M. Krzanich Management For For 1h Elect Director James D. Plummer Management For For 1i Elect Director David S. Pottruck Management For For 1j Elect Director Frank D. Yeary Management For For 1k Elect Director David B. Yoffie Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Adopt Holy Land Principles Shareholder Against Against 7 Require Independent Board Chairman Shareholder Against Against 8 Provide Vote Counting to Exclude Abstentions Shareholder Against Against JOHNSON & JOHNSON Meeting Date:APR 23, 2015 Record Date:FEB 24, 2015 Meeting Type:ANNUAL Ticker:JNJ Security ID:478160104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mary Sue Coleman Management For For 1b Elect Director D. Scott Davis Management For For 1c Elect Director Ian E. L. Davis Management For For 1d Elect Director Alex Gorsky Management For For 1e Elect Director Susan L. Lindquist Management For For 1f Elect Director Mark B. McClellan Management For For 1g Elect Director Anne M. Mulcahy Management For For 1h Elect Director William D. Perez Management For For 1i Elect Director Charles Prince Management For For 1j Elect Director A. Eugene Washington Management For For 1k Elect Director Ronald A. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Policy Regarding Overextended Directors Shareholder Against Against 5 Report on Consistency Between Corporate Values and Political Contributions Shareholder Against Against 6 Require Independent Board Chairman Shareholder Against For JPMORGAN CHASE & CO. Meeting Date:MAY 19, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director James S. Crown Management For For 1f Elect Director James Dimon Management For For 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Laban P. Jackson, Jr. Management For For 1i Elect Director Michael A. Neal Management For For 1j Elect Director Lee R. Raymond Management For For 1k Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Require Independent Board Chairman Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Amend Bylaws Call Special Meetings Shareholder Against Against 8 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 9 Report on Certain Vesting Program Shareholder Against Against 10 Disclosure of Recoupment Activity from Senior Officers Shareholder Against Against LAS VEGAS SANDS CORP. Meeting Date:JUN 04, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:LVS Security ID:517834107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jason N. Ader Management For For 1.2 Elect Director Micheline Chau Management For For 1.3 Elect Director Michael A. Leven Management For For 1.4 Elect Director David F. Levi Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against LOCKHEED MARTIN CORPORATION Meeting Date:APR 23, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:LMT Security ID:539830109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Daniel F. Akerson Management For For 1.1b Elect Director Nolan D. Archibald Management For For 1.1c Elect Director Rosalind G. Brewer Management For For 1.1d Elect Director David B. Burritt Management For For 1.1e Elect Director James O. Ellis, Jr. Management For For 1.1f Elect Director Thomas J. Falk Management For For 1.1g Elect Director Marillyn A. Hewson Management For For 1.1h Elect Director Gwendolyn S. King Management For For 1.1i Elect Director James M. Loy Management For For 1.1j Elect Director Joseph W. Ralston Management For For 1.1k Elect Director Anne Stevens Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Report on Lobbying Payments and Policy Shareholder Against Against LYONDELLBASELL INDUSTRIES NV Meeting Date:MAY 06, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL Ticker:LYB Security ID:N53745100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Robin Buchanan Supervisory Board Management For For 1b Elect Stephen F. Cooper to Supervisory Board Management For For 1c Elect Isabella D. Goren to Supervisory Board Management For For 1d Elect Robert G. Gwin to Supervisory Board Management For For 2a Elect Kevin W. Brown to Management Board Management For For 2b Elect Jeffrey A. Kaplan to Management Board Management For For 3 Adopt Financial Statements and Statutory Reports Management For For 4 Approve Discharge of Management Board Management For For 5 Approve Discharge of Supervisory Board Management For For 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 7 Ratify PricewaterhouseCoopers Accountants N.V. as Auditors Management For For 8 Approve Dividends of USD 2.80 Per Share Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Authorize Board to Issue Shares up to 20 Percent of Authorized Capital Management For For 11 Authorize Board to Exclude Preemptive Rights from Share Issuances Management For Against 12 Amend Qualified Employee Stock Purchase Plan Management For For 13 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For MERCK & CO., INC. Meeting Date:MAY 26, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leslie A. Brun Management For For 1b Elect Director Thomas R. Cech Management For For 1c Elect Director Kenneth C. Frazier Management For For 1d Elect Director Thomas H. Glocer Management For For 1e Elect Director William B. Harrison, Jr. Management For For 1f Elect Director C. Robert Kidder Management For For 1g Elect Director Rochelle B. Lazarus Management For For 1h Elect Director Carlos E. Represas Management For For 1i Elect Director Patricia F. Russo Management For For 1j Elect Director Craig B. Thompson Management For For 1k Elect Director Wendell P. Weeks Management For For 1l Elect Director Peter C. Wendell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Provide Right to Act by Written Consent Shareholder Against For 7 Pro-rata Vesting of Equity Awards Shareholder Against Against METLIFE, INC. Meeting Date:APR 28, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cheryl W. Grise Management For For 1.2 Elect Director Carlos M. Gutierrez Management For For 1.3 Elect Director R. Glenn Hubbard Management For For 1.4 Elect Director Steven A. Kandarian Management For For 1.5 Elect Director Alfred F. Kelly, Jr. Management For For 1.6 Elect Director Edward J. Kelly, III Management For For 1.7 Elect Director William E. Kennard Management For For 1.8 Elect Director James M. Kilts Management For For 1.9 Elect Director Catherine R. Kinney Management For For 1.10 Elect Director Denise M. Morrison Management For For 1.11 Elect Director Kenton J. Sicchitano Management For For 1.12 Elect Director Lulu C. Wang Management For For 2a Reduce Supermajority Vote Requirement to Amend Certificate of Incorporation Management For For 2b Reduce Supermajority Vote Requirement to Amend Bylaws Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MICROSOFT CORPORATION Meeting Date:DEC 03, 2014 Record Date:SEP 30, 2014 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates lll Management For For 1.2 Elect Director Maria M. Klawe Management For For 1.3 Elect Director Teri L. List-Stoll Management For For 1.4 Elect Director G. Mason Morfit Management For For 1.5 Elect Director Satya Nadella Management For For 1.6 Elect Director Charles H. Noski Management For For 1.7 Elect Director Helmut Panke Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Proxy Access Shareholder Against Against NEXTERA ENERGY, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:NEE Security ID:65339F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director Robert M. Beall, II Management For For 1c Elect Director James L. Camaren Management For For 1d Elect Director Kenneth B. Dunn Management For For 1.e Elect Director Naren K. Gursahaney Management For For 1f Elect Director Kirk S. Hachigian Management For For 1g Elect Director Toni Jennings Management For For 1h Elect Director Amy B. Lane Management For For 1i Elect Director James L. Robo Management For For 1j Elect Director Rudy E. Schupp Management For For 1k Elect Director John L. Skolds Management For For 1l Elect Director William H. Swanson Management For For 1m Elect Director Hansel E. Tookes, II Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Eliminate Supermajority Vote Requirement Management For For 5 Eliminate Supermajority Vote Requirement Management For For 6 Amend Charter to Eliminate Supermajority Vote Requirement and Provide that the Vote Required is a Majority of Outstanding Shares, For Shareholder Approval of Certain Amendments to the Charter Management For For 7 Amend Charter to Eliminate the 'for cause' Requirement for the Removal of a Director Management For For 8 Amend Right to Call Special Meeting Management For Against 9 Report on Political Contributions Shareholder Against Against 10 Amend Bylaws Call Special Meetings Shareholder Against Against OCCIDENTAL PETROLEUM CORPORATION Meeting Date:MAY 01, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:OXY Security ID:674599105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Spencer Abraham Management For For 1.2 Elect Director Howard I. Atkins Management For For 1.3 Elect Director Eugene L. Batchelder Management For For 1.4 Elect Director Stephen I. Chazen Management For For 1.5 Elect Director John E. Feick Management For For 1.6 Elect Director Margaret M. Foran Management For For 1.7 Elect Director Carlos M. Gutierrez Management For For 1.8 Elect Director William R. Klesse Management For For 1.9 Elect Director Avedick B. Poladian Management For For 1.10 Elect Director Elisse B. Walter Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify KPMG LLP as Auditors Management For For 5 Claw-back of Payments under Restatements Shareholder Against Against 6 Adopt Proxy Access Right Shareholder Against Against 7 Report on Methane and Flaring Emissions Management and Reduction Targets Shareholder Against Against 8 Review and Assess Membership of Lobbying Organizations Shareholder Against Against OUTFRONT MEDIA INC. Meeting Date:JUN 09, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:OUT Security ID:69007J106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Manuel A. Diaz Management For For 1.2 Elect Director Peter Mathes Management For For 1.3 Elect Director Susan M. Tolson Management For Withhold 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For 6 Amend Executive Incentive Bonus Plan Management For For PEPSICO, INC. Meeting Date:MAY 06, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shona L. Brown Management For For 1.2 Elect Director George W. Buckley Management For For 1.3 Elect Director Ian M. Cook Management For For 1.4 Elect Director Dina Dublon Management For For 1.5 Elect Director Rona A. Fairhead Management For For 1.6 Elect Director Richard W. Fisher Management For For 1.7 Elect Director Alberto Ibarguen Management For For 1.8 Elect Director William R. Johnson Management For For 1.9 Elect Director Indra K. Nooyi Management For For 1.10 Elect Director David C. Page Management For For 1.11 Elect Director Robert C. Pohlad Management For For 1.12 Elect Director Lloyd G. Trotter Management For For 1.13 Elect Director Daniel Vasella Management For For 1.14 Elect Director Alberto Weisser Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Establish a Board Committee on Sustainability Shareholder Against Against 5 Pro-Rata Vesting of Equity Awards Shareholder Against Against 6 Report on Plans to Minimize Pesticides' Impact on Pollinators Shareholder Against Against PFIZER INC. Meeting Date:APR 23, 2015 Record Date:FEB 25, 2015 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. Ausiello Management For For 1.2 Elect Director W. Don Cornwell Management For For 1.3 Elect Director Frances D. Fergusson Management For For 1.4 Elect Director Helen H. Hobbs Management For For 1.5 Elect Director James M. Kilts Management For For 1.6 Elect Director Shantanu Narayen Management For For 1.7 Elect Director Suzanne Nora Johnson Management For For 1.8 Elect Director Ian C. Read Management For For 1.9 Elect Director Stephen W. Sanger Management For For 1.10 Elect Director James C. Smith Management For For 1.11 Elect Director Marc Tessier-Lavigne Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Review and Assess Membership of Lobbying Organizations Shareholder Against Against PG&E CORPORATION Meeting Date:MAY 04, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker:PCG Security ID:69331C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lewis Chew Management For For 1.2 Elect Director Anthony F. Earley, Jr. Management For For 1.3 Elect Director Fred J. Fowler Management For For 1.4 Elect Director Maryellen C. Herringer Management For For 1.5 Elect Director Richard C. Kelly Management For For 1.6 Elect Director Roger H. Kimmel Management For For 1.7 Elect Director Richard A. Meserve Management For For 1.8 Elect Director Forrest E. Miller Management For For 1.9 Elect Director Rosendo G. Parra Management For For 1.10 Elect Director Barbara L. Rambo Management For For 1.11 Elect Director Anne Shen Smith Management For For 1.12 Elect Director Barry Lawson Williams Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against PINNACLE WEST CAPITAL CORPORATION Meeting Date:MAY 20, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:PNW Security ID:723484101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald E. Brandt Management For For 1.2 Elect Director Denis A. Cortese Management For For 1.3 Elect Director Richard P. Fox Management For For 1.4 Elect Director Michael L. Gallagher Management For For 1.5 Elect Director Roy A. Herberger, Jr. Management For For 1.6 Elect Director Dale E. Klein Management For For 1.7 Elect Director Humberto S. Lopez Management For For 1.8 Elect Director Kathryn L. Munro Management For For 1.9 Elect Director Bruce J. Nordstrom Management For For 1.10 Elect Director David P. Wagener Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against PPL CORPORATION Meeting Date:MAY 20, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:PPL Security ID:69351T106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Adkins Management For For 1.2 Elect Director Frederick M. Bernthal Management For For 1.3 Elect Director John W. Conway Management For For 1.4 Elect Director Philip G. Cox Management For For 1.5 Elect Director Steven G. Elliott Management For For 1.6 Elect Director Louise K. Goeser Management For For 1.7 Elect Director Stuart E. Graham Management For For 1.8 Elect Director Raja Rajamannar Management For For 1.9 Elect Director Craig A. Rogerson Management For For 1.10 Elect Director William H. Spence Management For For 1.11 Elect Director Natica von Althann Management For For 1.12 Elect Director Keith H. Williamson Management For For 1.13 Elect Director Armando Zagalo de Lima Management For For 2 Provide Right to Call Special Meeting Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Report on Political Contributions Shareholder Against Against 6 Proxy Access Shareholder Against Against 7 Require Independent Board Chairman Shareholder Against Against 8 Report on GHG Emission Reduction Scenarios Shareholder Against Against PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED Meeting Date:APR 21, 2015 Record Date:FEB 20, 2015 Meeting Type:ANNUAL Ticker:PEG Security ID:744573106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Albert R. Gamper, Jr. Management For For 1.2 Elect Director William V. Hickey Management For For 1.3 Elect Director Ralph Izzo Management For For 1.4 Elect Director Shirley Ann Jackson Management For For 1.5 Elect Director David Lilley Management For For 1.6 Elect Director Thomas A. Renyi Management For For 1.7 Elect Director Hak Cheol (H.C) Shin Management For For 1.8 Elect Director Richard J. Swift Management For For 1.9 Elect Director Susan Tomasky Management For For 1.10 Elect Director Alfred W. Zollar Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For RAYTHEON COMPANY Meeting Date:MAY 28, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:RTN Security ID:755111507 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Tracy A. Atkinson Management For For 1b Elect Director James E. Cartwright Management For For 1c Elect Director Vernon E. Clark Management For For 1d Elect Director Stephen J. Hadley Management For For 1e Elect Director Thomas A. Kennedy Management For For 1f Elect Director Letitia A. Long Management For For 1g Elect Director George R. Oliver Management For For 1h Elect Director Michael C. Ruettgers Management For For 1i Elect Director Ronald L. Skates Management For For 1j Elect Director William R. Spivey Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Report on Political Contributions Shareholder Against For 7 Require Independent Board Chairman Shareholder Against For REPUBLIC SERVICES, INC. Meeting Date:MAY 14, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:RSG Security ID:760759100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ramon A. Rodriguez Management For For 1b Elect Director Tomago Collins Management For For 1c Elect Director James W. Crownover Management For For 1d Elect Director Ann E. Dunwoody Management For For 1e Elect Director William J. Flynn Management For For 1f Elect Director Manuel Kadre Management For For 1g Elect Director Michael Larson Management For For 1h Elect Director W. Lee Nutter Management For For 1i Elect Director Donald W. Slager Management For For 1j Elect Director John M. Trani Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Proxy Access Shareholder None For RIO TINTO PLC Meeting Date:APR 16, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:RIO Security ID:767204100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report for UK Law Purposes Management For For 4 Approve Remuneration Report for Australian Law Purposes Management For For 5 Elect Megan Clark as Director Management For For 6 Elect Michael L'Estrange as Director Management For For 7 Re-elect Robert Brown as Director Management For For 8 Re-elect Jan du Plessis as Director Management For For 9 Re-elect Ann Godbehere as Director Management For For 10 Re-elect Richard Goodmanson as Director Management For For 11 Re-elect Anne Lauvergeon as Director Management For For 12 Re-elect Chris Lynch as Director Management For For 13 Re-elect Paul Tellier as Director Management For For 14 Re-elect Simon Thompson as Director Management For For 15 Re-elect John Varley as Director Management For For 16 Re-elect Sam Walsh as Director Management For For 17 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 18 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ROYAL BANK OF CANADA Meeting Date:APR 10, 2015 Record Date:FEB 09, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:RY Security ID:780087102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director W. Geoffrey Beattie Management For For 1.2 Elect Director Jacynthe Cote Management For For 1.3 Elect Director Toos N. Daruvala Management For For 1.4 Elect Director David F. Denison Management For For 1.5 Elect Director Richard L. George Management For For 1.6 Elect Director Alice D. Laberge Management For For 1.7 Elect Director Michael H. McCain Management For For 1.8 Elect Director David I. McKay Management For For 1.9 Elect Director Heather Munroe-Blum Management For For 1.10 Elect Director J. Pedro Reinhard Management For For 1.11 Elect Director Thomas A. Renyi Management For For 1.12 Elect Director Edward Sonshine Management For For 1.13 Elect Director Kathleen P. Taylor Management For For 1.14 Elect Director Bridget A. van Kralingen Management For For 1.15 Elect Director Victor L. Young Management For For 2 Ratify Deloitte LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Fix Maximum Variable Compensation Ratio for Certain RBC Employees in the United Kingdom to Comply with New Regulatory Requirements Management For For 5 SP 1: Adopt an Executive Compensation Policy that Makes Annual Use of the Pay Equity Ratio as a Yardstick for Setting Compensation Shareholder Against Against 6 SP 2: Phase Out Stock Options as a Form of Compensation Shareholder Against Against ROYAL DUTCH SHELL PLC Meeting Date:MAY 19, 2015 Record Date:APR 09, 2015 Meeting Type:ANNUAL Ticker:RDSA Security ID:780259206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Ben van Beurden as Director Management For For 4 Re-elect Guy Elliott as Director Management For For 5 Re-elect Euleen Goh as Director Management For For 6 Re-elect Simon Henry as Director Management For For 7 Re-elect Charles Holliday as Director Management For For 8 Re-elect Gerard Kleisterlee as Director Management For For 9 Re-elect Sir Nigel Sheinwald as Director Management For For 10 Re-elect Linda Stuntz as Director Management For For 11 Re-elect Hans Wijers as Director Management For For 12 Re-elect Patricia Woertz as Director Management For For 13 Re-elect Gerrit Zalm as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Approve Scrip Dividend Scheme Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Approve Strategic Resilience for 2035 and Beyond Shareholder For For SANOFI Meeting Date:MAY 04, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:SAN Security ID:80105N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.85 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For Against 5 Reelect Serge Weinberg as Director Management For For 6 Reelect Suet-Fern Lee as Director Management For For 7 Ratify Appointment of Bonnie Bassler as Director Management For For 8 Reelect Bonnie Bassler as Director Management For For 9 Ratify Appointment of Olivier Brandicourt as Director Management For For 10 Advisory Vote on Compensation of Serge Weinberg Management For For 11 Advisory Vote on Compensation of Christopher Viehbacher Management For Against 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 1 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1.3 Billion Management For For 2 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 260 Million Management For For 3 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 260 Million Management For For 4 Approve Issuance of Debt Securities Giving Access to New Shares of Subsidiaries and/or Existing Shares and/or Debt Securities, up to Aggregate Amount of EUR 7 Billion Management For For 5 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 6 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 7 Authorize Capitalization of Reserves of Up to EUR 500 Million for Bonus Issue or Increase in Par Value Management For Against 8 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 9 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 10 Authorize up to 1.2 Percent of Issued Capital for Use in Restricted Stock Plans Management For For 11 Amend Article 7 of Bylaws Re: Shareholding Disclosure Thresholds Management For Against 12 Amend Article 19 of Bylaws Re: Attendance to General Meetings Management For For 13 Authorize Filing of Required Documents/Other Formalities Management For For SCHLUMBERGER LIMITED Meeting Date:APR 08, 2015 Record Date:FEB 11, 2015 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Peter L.S. Currie as Director Management For For 1b Elect K. Vaman Kamath as Director Management For For 1c Elect V. Maureen Kempston Darkes as Director Management For For 1d Elect Paal Kibsgaard as Director Management For For 1e Elect Nikolay Kudryavtsev as Director Management For For 1f Elect Michael E. Marks as Director Management For For 1g Elect Indra K. Nooyi as Director Management For For 1h Elect Lubna S. Olayan as Director Management For For 1i Elect Leo Rafael Reif as Director Management For For 1j Elect Tore I. Sandvold as Director Management For For 1k Elect Henri Seydoux as Director Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For SEMPRA ENERGY Meeting Date:MAY 13, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:SRE Security ID:816851109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director James G. Brocksmith, Jr. Management For For 1.3 Elect Director Kathleen L. Brown Management For For 1.4 Elect Director Pablo A. Ferrero Management For For 1.5 Elect Director William D. Jones Management For For 1.6 Elect Director William G. Ouchi Management For For 1.7 Elect Director Debra L. Reed Management For For 1.8 Elect Director William C. Rusnack Management For For 1.9 Elect Director William P. Rutledge Management For For 1.10 Elect Director Lynn Schenk Management For For 1.11 Elect Director Jack T. Taylor Management For For 1.12 Elect Director Luis M. Tellez Management For For 1.13 Elect Director James C. Yardley Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against SPECTRA ENERGY CORP Meeting Date:APR 28, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:SE Security ID:847560109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Gregory L. Ebel Management For For 1.1b Elect Director F. Anthony Comper Management For For 1.1c Elect Director Austin A. Adams Management For For 1.1d Elect Director Joseph Alvarado Management For For 1.1e Elect Director Pamela L. Carter Management For Against 1.1f Elect Director Clarence P. Cazalot, Jr. Management For For 1.1g Elect Director Peter B. Hamilton Management For For 1.1h Elect Director Miranda C. Hubbs Management For For 1.1i Elect Director Michael McShane Management For For 1.1j Elect Director Michael G. Morris Management For For 1.1k Elect Director Michael E.J. Phelps Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against SSE PLC Meeting Date:JUL 17, 2014 Record Date:JUL 15, 2014 Meeting Type:ANNUAL Ticker:SSE Security ID:G8842P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Re-elect Lord Smith of Kelvin as Director Management For For 6 Re-elect Alistair Phillips-Davies as Director Management For For 7 Re-elect Gregor Alexander as Director Management For For 8 Re-elect Jeremy Beeton as Director Management For For 9 Re-elect Katie Bickerstaffe as Director Management For For 10 Elect Sue Bruce as Director Management For For 11 Re-elect Richard Gillingwater as Director Management For For 12 Elect Peter Lynas as Director Management For For 13 Reappoint KPMG LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For TARGET CORPORATION Meeting Date:JUN 10, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:TGT Security ID:87612E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Roxanne S. Austin Management For For 1b Elect Director Douglas M. Baker, Jr. Management For For 1c Elect Director Brian C. Cornell Management For For 1d Elect Director Calvin Darden Management For For 1e Elect Director Henrique De Castro Management For For 1f Elect Director Mary E. Minnick Management For For 1g Elect Director Anne M. Mulcahy Management For For 1h Elect Director Derica W. Rice Management For For 1i Elect Director Kenneth L. Salazar Management For For 1j Elect Director John G. Stumpf Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Require Independent Board Chairman Shareholder Against Against 6 Cease Discrimination in Hiring, Vendor Contracts, or Customer Relations Shareholder Against Against TECO ENERGY, INC. Meeting Date:APR 29, 2015 Record Date:FEB 20, 2015 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Ferman, Jr. Management For For 1.2 Elect Director Evelyn V. Follit Management For For 1.3 Elect Director Sherrill W. Hudson Management For For 1.4 Elect Director Joseph P. Lacher Management For For 1.5 Elect Director Loretta A. Penn Management For For 1.6 Elect Director John B. Ramil Management For For 1.7 Elect Director Tom L. Rankin Management For For 1.8 Elect Director William D. Rockford Management For For 1.9 Elect Director Paul L. Whiting Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against Against TELSTRA CORPORATION LIMITED Meeting Date:OCT 14, 2014 Record Date:OCT 12, 2014 Meeting Type:ANNUAL Ticker:TLS Security ID:Q8975N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 3a Elect Peter Hearl as Director Management For For 3b Elect John Mullen as Director Management For For 3c Elect Catherine Livingstone as Director Management For For 4 Approve the Grant of Up to 939,716 Performance Rights to David Thodey, Chief Executive Officer of the Company Management For For 5 Approve the Remuneration Report Management For For TELUS CORPORATION Meeting Date:MAY 07, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:T Security ID:87971M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R. H. (Dick) Auchinleck Management For For 1.2 Elect Director Micheline Bouchard Management For For 1.3 Elect Director R. John Butler Management For For 1.4 Elect Director Raymond T. Chan Management For For 1.5 Elect Director Stockwell Day Management For For 1.6 Elect Director Lisa de Wilde Management For For 1.7 Elect Director Darren Entwistle Management For For 1.8 Elect Director Ruston (Rusty) E.T. Goepel Management For For 1.9 Elect Director Mary Jo Haddad Management For For 1.10 Elect Director John S. Lacey Management For For 1.11 Elect Director William (Bill) A. MacKinnon Management For For 1.12 Elect Director John Manley Management For For 1.13 Elect Director Sarabjit (Sabi) S. Marwah Management For For 1.14 Elect Director Joe Natale Management For For 1.15 Elect Director Donald Woodley Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For THE BOEING COMPANY Meeting Date:APR 27, 2015 Record Date:FEB 26, 2015 Meeting Type:ANNUAL Ticker:BA Security ID:097023105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David L. Calhoun Management For For 1b Elect Director Arthur D. Collins, Jr. Management For For 1c Elect Director Kenneth M. Duberstein Management For For 1d Elect Director Edmund P. Giambastiani, Jr. Management For For 1e Elect Director Lawrence W. Kellner Management For For 1f Elect Director Edward M. Liddy Management For For 1g Elect Director W. James McNerney, Jr. Management For For 1h Elect Director Susan C. Schwab Management For For 1i Elect Director Ronald A. Williams Management For For 1j Elect Director Mike S. Zafirovski Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Claw-back of Payments under Restatements Shareholder Against For 5 Require Independent Board Chairman Shareholder Against Against 6 Provide Right to Act by Written Consent Shareholder Against For 7 Report on Lobbying Payments and Policy Shareholder Against For THE DOW CHEMICAL COMPANY Meeting Date:MAY 14, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:DOW Security ID:260543103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ajay Banga Management For For 1b Elect Director Jacqueline K. Barton Management For For 1c Elect Director James A. Bell Management For For 1d Elect Director Richard K. Davis Management For For 1e Elect Director Jeff M. Fettig Management For For 1f Elect Director Andrew N. Liveris Management For For 1g Elect Director Mark Loughridge Management For For 1h Elect Director Raymond J. Milchovich Management For For 1i Elect Director Robert S. Miller Management For For 1j Elect Director Paul Polman Management For For 1k Elect Director Dennis H. Reilley Management For For 1l Elect Director James M. Ringler Management For For 1m Elect Director Ruth G. Shaw Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Pro-rata Vesting of Equity Awards Shareholder Against Against THE MOSAIC COMPANY Meeting Date:MAY 14, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:MOS Security ID:61945C103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Nancy E. Cooper Management For For 1b Elect Director Gregory L. Ebel Management For For 1c Elect Director Denise C. Johnson Management For For 1d Elect Director Robert L. Lumpkins Management For For 1e Elect Director William T. Monahan Management For For 1f Elect Director James L. Popowich Management For For 1g Elect Director James T. Prokopanko Management For For 1h Elect Director Steven M. Seibert Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE SOUTHERN COMPANY Meeting Date:MAY 27, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:SO Security ID:842587107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Juanita Powell Baranco Management For For 1b Elect Director Jon A. Boscia Management For For 1c Elect Director Henry A. 'Hal' Clark, III Management For For 1d Elect Director Thomas A. Fanning Management For For 1e Elect Director David J. Grain Management For For 1f Elect Director Veronica M. Hagen Management For For 1g Elect Director Warren A. Hood, Jr. Management For For 1h Elect Director Linda P. Hudson Management For For 1i Elect Director Donald M. James Management For For 1j Elect Director John D. Johns Management For For 1k Elect Director Dale E. Klein Management For For 1l Elect Director William G. Smith, Jr. Management For For 1m Elect Director Steven R. Specker Management For For 1n Elect Director Larry D. Thompson Management For For 1o Elect Director E. Jenner Wood, III Management For Against 2 Approve Outside Director Stock Awards Management For For 3 Provide Right to Act by Written Consent Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For 6 Adopt Proxy Access Right Shareholder Against Against 7 Adopt Quantitative GHG Goals for Operations Shareholder Against Against THE TORONTO-DOMINION BANK Meeting Date:MAR 26, 2015 Record Date:FEB 02, 2015 Meeting Type:ANNUAL Ticker:TD Security ID:891160509 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William E. Bennett Management For For 1.2 Elect Director John L. Bragg Management For For 1.3 Elect Director Amy W. Brinkley Management For For 1.4 Elect Director Brian C. Ferguson Management For For 1.5 Elect Director Colleen A. Goggins Management For For 1.6 Elect Director Mary Jo Haddad Management For For 1.7 Elect Director David E. Kepler Management For For 1.8 Elect Director Brian M. Levitt Management For For 1.9 Elect Director Alan N. MacGibbon Management For For 1.10 Elect Director Harold H. MacKay Management For For 1.11 Elect Director Karen E. Maidment Management For For 1.12 Elect Director Bharat B. Masrani Management For For 1.13 Elect Director Irene R. Miller Management For For 1.14 Elect Director Nadir H. Mohamed Management For For 1.15 Elect Director Claude Mongeau Management For For 1.16 Elect Director Wilbur J. Prezzano Management For For 1.17 Elect Director Helen K. Sinclair Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 SP A: Adopt a Senior Executive Compensation Policy Including the Use of a Pay Equity Ratio as an Annual Benchmark for Setting Compensation Shareholder Against Against 5 SP B: Phase Out Stock Options as a Form of Compensation Shareholder Against Against 6 SP C: Adopt a Pension Plan for New Senior Executives that is the same as for all employees Shareholder Against Against 7 SP D: Adopt a Policy regarding Credit Card Business Practices and Social Responsibility Shareholder Against Against THE WILLIAMS COMPANIES, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:WMB Security ID:969457100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan S. Armstrong Management For For 1.2 Elect Director Joseph R. Cleveland Management For For 1.3 Elect Director Kathleen B. Cooper Management For For 1.4 Elect Director John A. Hagg Management For For 1.5 Elect Director Juanita H. Hinshaw Management For For 1.6 Elect Director Ralph Izzo Management For For 1.7 Elect Director Frank T. MacInnis Management For Against 1.8 Elect Director Eric W. Mandelblatt Management For For 1.9 Elect Director Keith A. Meister Management For For 1.10 Elect Director Steven W. Nance Management For For 1.11 Elect Director Murray D. Smith Management For For 1.12 Elect Director Janice D. Stoney Management For For 1.13 Elect Director Laura A. Sugg Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TOTAL SA Meeting Date:MAY 29, 2015 Record Date:APR 24, 2015 Meeting Type:ANNUAL Ticker:FP Security ID:89151E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.44 per Share Management For For 4 Approve Stock Dividend Program (Cash or New Shares) Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Patrick Artus as Director Management For For 7 Reelect Anne-Marie Idrac as Director Management For For 8 Elect Patrick Pouyanne as Director Management For For 9 Approve Agreement with Patrick Pouyanne, CEO Management For For 10 Advisory Vote on Compensation of Thierry Desmarest, Chairman since Oct. 22, 2014 Management For For 11 Advisory Vote on Compensation of Patrick Pouyanne, CEO since Oct. 22, 2014 Management For For 12 Advisory Vote on Compensation of Christophe de Margerie, CEO and Chairman until Oct. 20, 2014 Management For For 13 Address the Matter of a Fair Sharing of Costs between Shareholders and Company Employees Shareholder Against Against TRANSOCEAN LTD. Meeting Date:SEP 22, 2014 Record Date:SEP 03, 2014 Meeting Type:SPECIAL Ticker:RIG Security ID:H8817H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Decrease in Size of Board Management For For 2 Elect Merrill A. "Pete" Miller, Jr. as Director Management For For UNITED TECHNOLOGIES CORPORATION Meeting Date:APR 27, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:UTX Security ID:913017109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John V. Faraci Management For For 1b Elect Director Jean-Pierre Garnier Management For For 1c Elect Director Gregory J. Hayes Management For For 1d Elect Director Edward A. Kangas Management For For 1e Elect Director Ellen J. Kullman Management For For 1f Elect Director Marshall O. Larsen Management For For 1g Elect Director Harold McGraw, III Management For For 1h Elect Director Richard B. Myers Management For For 1i Elect Director H. Patrick Swygert Management For For 1j Elect Director Andre Villeneuve Management For For 1k Elect Director Christine Todd Whitman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VERIZON COMMUNICATIONS INC. Meeting Date:MAY 07, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:VZ Security ID:92343V104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shellye L. Archambeau Management For For 1.2 Elect Director Mark T. Bertolini Management For For 1.3 Elect Director Richard L. Carrion Management For For 1.4 Elect Director Melanie L. Healey Management For For 1.5 Elect Director M. Frances Keeth Management For For 1.6 Elect Director Lowell C. McAdam Management For For 1.7 Elect Director Donald T. Nicolaisen Management For For 1.8 Elect Director Clarence Otis, Jr. Management For For 1.9 Elect Director Rodney E. Slater Management For For 1.10 Elect Director Kathryn A. Tesija Management For For 1.11 Elect Director Gregory D. Wasson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Net Neutrality Shareholder Against Against 5 Report on Indirect Political Contributions Shareholder Against For 6 Submit Severance Agreement (Change-in-Control) to Shareholder Vote Shareholder Against Against 7 Stock Retention/Holding Period Shareholder Against Against 8 Provide Right to Act by Written Consent Shareholder Against For VODAFONE GROUP PLC Meeting Date:JUL 29, 2014 Record Date:JUL 25, 2014 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882192 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Elect Nick Read as Director Management For For 5 Re-elect Stephen Pusey as Director Management For For 6 Elect Sir Crispin Davis as Director Management For For 7 Elect Dame Clara Furse as Director Management For For 8 Elect Valerie Gooding as Director Management For For 9 Re-elect Renee James as Director Management For For 10 Re-elect Samuel Jonah as Director Management For For 11 Re-elect Omid Kordestani as Director Management For For 12 Re-elect Nick Land as Director Management For For 13 Re-elect Luc Vandevelde as Director Management For For 14 Re-elect Philip Yea as Director Management For For 15 Approve Final Dividend Management For For 16 Approve Remuneration Policy Management For For 17 Approve Remuneration Report Management For For 18 Approve Incentive Plan Management For For 19 Appoint PricewaterhouseCoopers LLP as Auditors Management For For 20 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity without Pre-emptive Rights Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise EU Political Donations and Expenditure Management For For 25 Authorise the Company to Call EGM with Two Weeks' Notice Management For For WASTE MANAGEMENT, INC. Meeting Date:MAY 12, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:WM Security ID:94106L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Bradbury H. Anderson Management For For 1b Elect Director Frank M. Clark, Jr. Management For For 1c Elect Director Andres R. Gluski Management For For 1d Elect Director Patrick W. Gross Management For For 1e Elect Director Victoria M. Holt Management For For 1f Elect Director John C. Pope Management For For 1g Elect Director W. Robert Reum Management For For 1h Elect Director David P. Steiner Management For For 1i Elect Director Thomas H. Weidemeyer Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Report on Political Contributions Shareholder Against For 6 Pro-rata Vesting of Equity Awards Shareholder Against Against WELLS FARGO & COMPANY Meeting Date:APR 28, 2015 Record Date:MAR 03, 2015 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For For 1b Elect Director Elaine L. Chao Management For For 1c Elect Director John S. Chen Management For For 1d Elect Director Lloyd H. Dean Management For For 1e Elect Director Elizabeth A. Duke Management For For 1f Elect Director Susan E. Engel Management For For 1g Elect Director Enrique Hernandez, Jr. Management For For 1h Elect Director Donald M. James Management For For 1i Elect Director Cynthia H. Milligan Management For For 1j Elect Director Federico F. Pena Management For For 1k Elect Director James H. Quigley Management For For 1l Elect Director Judith M. Runstad Management For For 1m Elect Director Stephen W. Sanger Management For For 1n Elect Director John G. Stumpf Management For For 1o Elect Director Susan G. Swenson Management For For 1p Elect Director Suzanne M. Vautrinot Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against For WOODSIDE PETROLEUM LTD. Meeting Date:AUG 01, 2014 Record Date:JUL 30, 2014 Meeting Type:SPECIAL Ticker:WPL Security ID:980228100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Buy Back of Shell Shares Management For For WOODSIDE PETROLEUM LTD. Meeting Date:APR 16, 2015 Record Date:APR 14, 2015 Meeting Type:ANNUAL Ticker:WPL Security ID:980228100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect Melinda Cilento as Director Management For For 2b Elect Christopher M. Haynes as Director Management For For 2c Elect Gene T Tilbrook as Director Management For For 3 Approve the Remuneration Report Management For For XCEL ENERGY INC. Meeting Date:MAY 20, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:XEL Security ID:98389B100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gail K. Boudreaux Management For For 1b Elect Director Richard K. Davis Management For For 1c Elect Director Ben Fowke Management For For 1d Elect Director Albert F. Moreno Management For For 1e Elect Director Richard T. O'Brien Management For For 1f Elect Director Christopher J. Policinski Management For For 1g Elect Director A. Patricia Sampson Management For For 1h Elect Director James J. Sheppard Management For For 1i Elect Director David A. Westerlund Management For For 1j Elect Director Kim Williams Management For For 1k Elect Director Timothy V. Wolf Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Require Independent Board Chairman Shareholder Against Against Franklin U.S. Government Securities Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Utilities Fund ALLETE, INC. Meeting Date:MAY 12, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:ALE Security ID:018522300 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kathryn W. Dindo Management For For 1b Elect Director Sidney W. Emery, Jr. Management For For 1c Elect Director George G. Goldfarb Management For For 1d Elect Director James S. Haines, Jr. Management For For 1e Elect Director Alan R. Hodnik Management For For 1f Elect Director James J. Hoolihan Management For For 1g Elect Director Heidi E. Jimmerson Management For For 1h Elect Director Madeleine W. Ludlow Management For For 1i Elect Director Douglas C. Neve Management For For 1j Elect Director Leonard C. Rodman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ALLIANT ENERGY CORPORATION Meeting Date:MAY 07, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:LNT Security ID:018802108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ann K. Newhall Management For For 1.2 Elect Director Dean C. Oestreich Management For For 1.3 Elect Director Carol P. Sanders Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For AMEREN CORPORATION Meeting Date:APR 23, 2015 Record Date:FEB 25, 2015 Meeting Type:ANNUAL Ticker:AEE Security ID:023608102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Warner L. Baxter Management For For 1.2 Elect Director Catherine S. Brune Management For For 1.3 Elect Director J. Edward Coleman Management For For 1.4 Elect Director Ellen M. Fitzsimmons Management For For 1.5 Elect Director Walter J. Galvin Management For For 1.6 Elect Director Richard J. Harshman Management For For 1.7 Elect Director Gayle P. W. Jackson Management For For 1.8 Elect Director James C. Johnson Management For For 1.9 Elect Director Steven H. Lipstein Management For For 1.10 Elect Director Stephen R. Wilson Management For For 1.11 Elect Director Jack D. Woodard Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Report on Lobbying Payments Shareholder Against Against 6 Include Carbon Reduction as a Performance Measure for Senior Executive Compensation Shareholder Against Against AMERICAN ELECTRIC POWER COMPANY, INC. Meeting Date:APR 21, 2015 Record Date:FEB 23, 2015 Meeting Type:ANNUAL Ticker:AEP Security ID:025537101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nicholas K. Akins Management For For 1.2 Elect Director David J. Anderson Management For For 1.3 Elect Director J. Barnie Beasley, Jr. Management For For 1.4 Elect Director Ralph D. Crosby, Jr. Management For For 1.5 Elect Director Linda A. Goodspeed Management For For 1.6 Elect Director Thomas E. Hoaglin Management For For 1.7 Elect Director Sandra Beach Lin Management For For 1.8 Elect Director Richard C. Notebaert Management For For 1.9 Elect Director Lionel L. Nowell, III Management For For 1.10 Elect Director Stephen S. Rasmussen Management For For 1.11 Elect Director Oliver G. Richard, III Management For For 1.12 Elect Director Sara Martinez Tucker Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Eliminate Fair Price Provision Management For For 6 Eliminate Supermajority Vote Requirement Management For For 7 Adopt Proxy Access Right Shareholder Against Against AMERICAN WATER WORKS COMPANY, INC. Meeting Date:JUN 01, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:AWK Security ID:030420103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Julie A. Dobson Management For For 1b Elect Director Paul J. Evanson Management For For 1c Elect Director Martha Clark Goss Management For For 1d Elect Director Richard R. Grigg Management For For 1e Elect Director Julia L. Johnson Management For For 1f Elect Director Karl F. Kurz Management For For 1g Elect Director George MacKenzie Management For For 1h Elect Director William J. Marrazzo Management For For 1i Elect Director Susan N. Story Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For For 6 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against AT&T INC. Meeting Date:APR 24, 2015 Record Date:FEB 25, 2015 Meeting Type:ANNUAL Ticker:T Security ID:00206R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Randall L. Stephenson Management For For 1.2 Elect Director Scott T. Ford Management For For 1.3 Elect Director Glenn H. Hutchins Management For For 1.4 Elect Director William E. Kennard Management For For 1.5 Elect Director Jon C. Madonna Management For For 1.6 Elect Director Michael B. McCallister Management For For 1.7 Elect Director John B. McCoy Management For For 1.8 Elect Director Beth E. Mooney Management For For 1.9 Elect Director Joyce M. Roche Management For For 1.10 Elect Director Matthew K. Rose Management For For 1.11 Elect Director Cynthia B. Taylor Management For For 1.12 Elect Director Laura D'Andrea Tyson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Indirect Political Contribution Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Amend Bylaws to Call Special Meetings Shareholder Against Against CENTERPOINT ENERGY, INC. Meeting Date:APR 23, 2015 Record Date:FEB 23, 2015 Meeting Type:ANNUAL Ticker:CNP Security ID:15189T107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Milton Carroll Management For For 1b Elect Director Michael P. Johnson Management For For 1c Elect Director Janiece M. Longoria Management For For 1d Elect Director Scott J. McLean Management For For 1e Elect Director Theodore F. Pound Management For For 1f Elect Director Scott M. Prochazka Management For For 1g Elect Director Susan O. Rheney Management For For 1h Elect Director Phillip R. Smith Management For For 1i Elect Director Peter S. Wareing Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Report on Lobbying Payments and Policy Shareholder Against Against CLECO CORPORATION Meeting Date:FEB 26, 2015 Record Date:JAN 13, 2015 Meeting Type:SPECIAL Ticker:CNL Security ID:12561W105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For CMS ENERGY CORPORATION Meeting Date:MAY 01, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:CMS Security ID:125896100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jon E. Barfield Management For For 1b Elect Director Deborah H. Butler Management For For 1c Elect Director Kurt L. Darrow Management For For 1d Elect Director Stephen E. Ewing Management For For 1e Elect Director Richard M. Gabrys Management For For 1f Elect Director William D. Harvey Management For For 1g Elect Director David W. Joos Management For For 1h Elect Director Philip R. Lochner, Jr. Management For For 1i Elect Director John G. Russell Management For For 1j Elect Director Myrna M. Soto Management For For 1k Elect Director Laura H. Wright Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For CONSOLIDATED EDISON, INC. Meeting Date:MAY 18, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:ED Security ID:209115104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Vincent A. Calarco Management For For 1b Elect Director George Campbell, Jr. Management For For 1c Elect Director Michael J. Del Giudice Management For For 1d Elect Director Ellen V. Futter Management For For 1e Elect Director John F. Killian Management For For 1f Elect Director John McAvoy Management For For 1g Elect Director Armando J. Olivera Management For For 1h Elect Director Michael W. Ranger Management For For 1i Elect Director Linda S. Sanford Management For For 1j Elect Director L. Frederick Sutherland Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DOMINION RESOURCES, INC. Meeting Date:MAY 06, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:D Security ID:25746U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William P. Barr Management For For 1.2 Elect Director Helen E. Dragas Management For For 1.3 Elect Director James O. Ellis, Jr. Management For For 1.4 Elect Director Thomas F. Farrell, II Management For For 1.5 Elect Director John W. Harris Management For For 1.6 Elect Director Mark J. Kington Management For For 1.7 Elect Director Pamela J. Royal Management For For 1.8 Elect Director Robert H. Spilman, Jr. Management For For 1.9 Elect Director Michael E. Szymanczyk Management For For 1.10 Elect Director David A. Wollard Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Call Special Meeting Management For For 5 Provide Right to Act by Written Consent Shareholder Against Against 6 Cease Construction of New Nuclear Units Shareholder Against Against 7 Report on Methane Emissions Management and Reduction Targets Shareholder Against Against 8 Include Carbon Reduction as a Performance Measure for Senior Executive Compensation Shareholder Against Against 9 Report on Financial and Physical Risks of Climate Change Shareholder Against Against 10 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 11 Report on Biomass Carbon Footprint and Assess Risks Shareholder Against Against DRAX GROUP PLC Meeting Date:APR 22, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:DRX Security ID:G2904K127 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Phil Cox as Director Management For For 5 Re-elect Tim Cobbold as Director Management For For 6 Re-elect Peter Emery as Director Management For For 7 Re-elect Melanie Gee as Director Management For For 8 Re-elect David Lindsell as Director Management For For 9 Re-elect Tony Quinlan as Director Management For For 10 Re-elect Paul Taylor as Director Management For For 11 Re-elect Dorothy Thompson as Director Management For For 12 Re-elect Tony Thorne as Director Management For For 13 Reappoint Deloitte LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Approve US Employee Stock Purchase Plan Management For For 20 Approve Sharesave Plan Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For DTE ENERGY COMPANY Meeting Date:MAY 07, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:DTE Security ID:233331107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerard M. Anderson Management For For 1.2 Elect Director David A. Brandon Management For For 1.3 Elect Director W. Frank Fountain, Jr. Management For For 1.4 Elect Director Charles G. McClure, Jr. Management For For 1.5 Elect Director Gail J. McGovern Management For For 1.6 Elect Director Mark A. Murray Management For For 1.7 Elect Director James B. Nicholson Management For For 1.8 Elect Director Charles W. Pryor, Jr. Management For For 1.9 Elect Director Josue Robles, Jr. Management For For 1.10 Elect Director Ruth G. Shaw Management For For 1.11 Elect Director David A. Thomas Management For For 1.12 Elect Director James H. Vandenberghe Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Report on Political Contributions Shareholder Against For 6 Adopt Proxy Access Right Shareholder Against For 7 Assess Plans to Increase Distributed Low-Carbon Electricity Generation Shareholder Against For 8 Require Independent Board Chairman Shareholder Against For DUKE ENERGY CORPORATION Meeting Date:MAY 07, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:DUK Security ID:26441C204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael G. Browning Management For For 1b Elect Director Harris E. DeLoach, Jr. Management For For 1c Elect Director Daniel R. DiMicco Management For For 1d Elect Director John H. Forsgren Management For For 1e Elect Director Lynn J. Good Management For For 1f Elect Director Ann Maynard Gray Management For For 1g Elect Director James H. Hance, Jr. Management For For 1h Elect Director John T. Herron Management For For 1i Elect Director James B. Hyler, Jr. Management For For 1j Elect Director William E. Kennard Management For For 1k Elect Director E. Marie McKee Management For For 1l Elect Director Richard A. Meserve Management For For 1m Elect Director James T. Rhodes Management For For 1n Elect Director Carlos A. Saladrigas Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Omnibus Stock Plan Management For For 5 Pro-rata Vesting of Equity Awards Shareholder Against Against 6 Report on Political Contributions Shareholder Against Against 7 Adopt Proxy Access Right Shareholder Against For EDISON INTERNATIONAL Meeting Date:APR 23, 2015 Record Date:FEB 26, 2015 Meeting Type:ANNUAL Ticker:EIX Security ID:281020107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jagjeet S. Bindra Management For For 1.2 Elect Director Vanessa C.L. Chang Management For For 1.3 Elect Director Theodore F. Craver, Jr. Management For For 1.4 Elect Director Richard T. Schlosberg, III Management For For 1.5 Elect Director Linda G. Stuntz Management For For 1.6 Elect Director William P. Sullivan Management For For 1.7 Elect Director Ellen O. Tauscher Management For For 1.8 Elect Director Peter J. Taylor Management For For 1.9 Elect Director Brett White Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Claw-back of Payments under Restatements Shareholder Against Against ENBRIDGE INC. Meeting Date:MAY 06, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:ENB Security ID:29250N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David A. Arledge Management For For 2 Elect Director James J. Blanchard Management For For 3 Elect Director Marcel R. Coutu Management For For 4 Elect Director J. Herb England Management For For 5 Elect Director Charles W. Fischer Management For For 6 Elect Director V. Maureen Kempston Darkes Management For For 7 Elect Director Al Monaco Management For For 8 Elect Director George K. Petty Management For For 9 Elect Director Rebecca B. Roberts Management For For 10 Elect Director Dan C. Tutcher Management For For 11 Elect Director Catherine L. Williams Management For For 12 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 13 Approve Advance Notice Policy Management For For 14 Advisory Vote on Executive Compensation Approach Management For For ENTERGY CORPORATION Meeting Date:MAY 08, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:ETR Security ID:29364G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Maureen S. Bateman Management For For 1b Elect Director Patrick J. Condon Management For For 1c Elect Director Leo P. Denault Management For For 1d Elect Director Kirkland H. Donald Management For For 1e Elect Director Gary W. Edwards Management For For 1f Elect Director Alexis M. Herman Management For For 1g Elect Director Donald C. Hintz Management For For 1h Elect Director Stuart L. Levenick Management For For 1i Elect Director Blanche L. Lincoln Management For For 1j Elect Director Karen A. Puckett Management For For 1k Elect Director W. J. 'Billy' Tauzin Management For For 1l Elect Director Steven V. Wilkinson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Approve Omnibus Stock Plan Management For For 6 Include Carbon Reduction as a Performance Measure for Senior Executive Compensation Shareholder Against Against EVERSOURCE ENERGY Meeting Date:APR 29, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:ES Security ID:30040W108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John S. Clarkeson Management For For 1.2 Elect Director Cotton M. Cleveland Management For For 1.3 Elect Director Sanford Cloud, Jr. Management For For 1.4 Elect Director James S. DiStasio Management For For 1.5 Elect Director Francis A. Doyle Management For For 1.6 Elect Director Charles K. Gifford Management For For 1.7 Elect Director Paul A. La Camera Management For For 1.8 Elect Director Kenneth R. Leibler Management For For 1.9 Elect Director Thomas J. May Management For For 1.10 Elect Director William C. Van Faasen Management For For 1.11 Elect Director Frederica M. Williams Management For For 1.12 Elect Director Dennis R. Wraase Management For For 2 Amend Declaration of Trust to Change the Name of the Company from Northeast Utilities to Eversource Energy Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For EXELON CORPORATION Meeting Date:APR 28, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:EXC Security ID:30161N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Anthony K. Anderson Management For For 1.1b Elect Director Ann C. Berzin Management For For 1.1c Elect Director John A. Canning Management For For 1.1d Elect Director Christopher M. Crane Management For For 1.1e Elect Director Yves C. de Balmann Management For For 1.1f Elect Director Nicholas DeBenedictis Management For For 1.1g Elect Director Paul L. Joskow Management For For 1.1h Elect Director Robert J. Lawless Management For For 1.1i Elect Director Richard W. Mies Management For For 1.1j Elect Director William C. Richardson Management For For 1.1k Elect Director John W. Rogers, Jr. Management For For 1.1l Elect Director Mayo A. Shattuck, III Management For For 1.1m Elect Director Stephen D. Steinour Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Provide Proxy Access Right Management For For 6 Proxy Access Shareholder Against Against FIRSTENERGY CORP. Meeting Date:MAY 19, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:FE Security ID:337932107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul T. Addison Management For For 1.2 Elect Director Michael J. Anderson Management For For 1.3 Elect Director William T. Cottle Management For For 1.4 Elect Director Robert B. Heisler, Jr. Management For For 1.5 Elect Director Julia L. Johnson Management For For 1.6 Elect Director Charles E. Jones Management For For 1.7 Elect Director Ted J. Kleisner Management For For 1.8 Elect Director Donald T. Misheff Management For For 1.9 Elect Director Ernest J. Novak, Jr. Management For For 1.10 Elect Director Christopher D. Pappas Management For For 1.11 Elect Director Luis A. Reyes Management For For 1.12 Elect Director George M. Smart Management For For 1.13 Elect Director Jerry Sue Thornton Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Omnibus Stock Plan Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Adopt Quantitative Carbon Dioxide Reduction Goals Shareholder Against Against 7 Reduce Supermajority Vote Requirement Shareholder Against Against 8 Adopt Proxy Access Right Shareholder Against For GREAT PLAINS ENERGY INCORPORATED Meeting Date:MAY 05, 2015 Record Date:FEB 24, 2015 Meeting Type:ANNUAL Ticker:GXP Security ID:391164100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terry Bassham Management For For 1.2 Elect Director David L. Bodde Management For For 1.3 Elect Director Randall C. Ferguson, Jr. Management For For 1.4 Elect Director Gary D. Forsee Management For For 1.5 Elect Director Scott D. Grimes Management For For 1.6 Elect Director Thomas D. Hyde Management For For 1.7 Elect Director James A. Mitchell Management For For 1.8 Elect Director Ann D. Murtlow Management For For 1.9 Elect Director John J. Sherman Management For For 1.10 Elect Director Linda H. Talbott Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Adopt Quantitative Carbon Dioxide Reduction Goals Shareholder Against Against HAWAIIAN ELECTRIC INDUSTRIES, INC. Meeting Date:JUN 10, 2015 Record Date:MAR 23, 2015 Meeting Type:SPECIAL Ticker:HE Security ID:419870100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For IDACORP, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 26, 2015 Meeting Type:ANNUAL Ticker:IDA Security ID:451107106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Darrel T. Anderson Management For For 1.2 Elect Director Thomas Carlile Management For For 1.3 Elect Director Richard J. Dahl Management For For 1.4 Elect Director Ronald W. Jibson Management For For 1.5 Elect Director Judith A. Johansen Management For For 1.6 Elect Director Dennis L. Johnson Management For For 1.7 Elect Director J. LaMont Keen Management For For 1.8 Elect Director Christine King Management For For 1.9 Elect Director Richard J. Navarro Management For For 1.10 Elect Director Robert A. Tinstman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For ITC HOLDINGS CORP. Meeting Date:MAY 20, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL Ticker:ITC Security ID:465685105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Albert Ernst Management For For 1.2 Elect Director Christopher H. Franklin Management For For 1.3 Elect Director Edward G. Jepsen Management For For 1.4 Elect Director David R. Lopez Management For For 1.5 Elect Director Hazel R. O'Leary Management For For 1.6 Elect Director Thomas G. Stephens Management For For 1.7 Elect Director G. Bennett Stewart, III Management For For 1.8 Elect Director Lee C. Stewart Management For For 1.9 Elect Director Joseph L. Welch Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Approve Omnibus Stock Plan Management For For 6 Amend Bylaws Call Special Meetings Shareholder Against Against KINDER MORGAN, INC. Meeting Date:NOV 20, 2014 Record Date:OCT 20, 2014 Meeting Type:SPECIAL Ticker:KMI Security ID:49456B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Stock Management For For 2 Issue Shares in Connection with Mergers Management For For 3 Adjourn Meeting Management For For KINDER MORGAN, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:KMI Security ID:49456B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard D. Kinder Management For For 1.2 Elect Director Steven J. Kean Management For For 1.3 Elect Director Ted A. Gardner Management For For 1.4 Elect Director Anthony W. Hall, Jr. Management For For 1.5 Elect Director Gary L. Hultquist Management For For 1.6 Elect Director Ronald L. Kuehn, Jr. Management For For 1.7 Elect Director Deborah A. MacDonald Management For For 1.8 Elect Director Michael J. Miller Management For For 1.9 Elect Director Michael C. Morgan Management For For 1.10 Elect Director Arthur C. Reichstetter Management For For 1.11 Elect Director Fayez Sarofim Management For For 1.12 Elect Director C. Park Shaper Management For For 1.13 Elect Director William A. Smith Management For For 1.14 Elect Director Joel V. Staff Management For For 1.15 Elect Director Robert F. Vagt Management For For 1.16 Elect Director Perry M. Waughtal Management For For 2 Approve Omnibus Stock Plan Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 6 Amend Charter to Eliminate Inapplicable Provisions Management For For 7 Report on Capital Expenditure Strategy with Respect to Climate Change Policy Shareholder Against Against 8 Report on Methane Emissions Management and Reduction Targets Shareholder Against Against 9 Report on Sustainability Shareholder Against Against MDU RESOURCES GROUP, INC. Meeting Date:APR 28, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:MDU Security ID:552690109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas Everist Management For For 1.2 Elect Director Karen B. Fagg Management For For 1.3 Elect Director David L. Goodin Management For For 1.4 Elect Director Mark A. Hellerstein Management For For 1.5 Elect Director A. Bart Holaday Management For For 1.6 Elect Director Dennis W. Johnson Management For For 1.7 Elect Director William E. McCracken Management For For 1.8 Elect Director Patricia L. Moss Management For For 1.9 Elect Director Harry J. Pearce Management For For 1.10 Elect Director John K. Wilson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NATIONAL GRID PLC Meeting Date:JUL 28, 2014 Record Date:JUL 26, 2014 Meeting Type:ANNUAL Ticker:NG. Security ID:G6375K151 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect Sir Peter Gershon as Director Management For For 4 Re-elect Steve Holliday as Director Management For For 5 Re-elect Andrew Bonfield as Director Management For For 6 Re-elect Tom King as Director Management For For 7 Elect John Pettigrew as Director Management For For 8 Re-elect Philip Aiken as Director Management For For 9 Re-elect Nora Mead Brownell as Director Management For For 10 Re-elect Jonathan Dawson as Director Management For For 11 Elect Therese Esperdy as Director Management For For 12 Re-elect Paul Golby as Director Management For For 13 Re-elect Ruth Kelly as Director Management For For 14 Re-elect Mark Williamson as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Approve Remuneration Policy Management For For 18 Approve Remuneration Report Management For For 19 Amend Long Term Performance Plan Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Approve Scrip Dividend Scheme Management For For 22 Authorise Directors to Capitalise the Appropriate Nominal Amounts of New Shares of the Company Allotted Pursuant to the Company's Scrip Dividend Scheme Management For For 23 Authorise Issue of Equity without Pre-emptive Rights Management For For 24 Authorise Market Purchase of Ordinary Shares Management For For 25 Authorise the Company to Call EGM with Two Weeks' Notice Management For For NEXTERA ENERGY, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:NEE Security ID:65339F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director Robert M. Beall, II Management For For 1c Elect Director James L. Camaren Management For For 1d Elect Director Kenneth B. Dunn Management For For 1.e Elect Director Naren K. Gursahaney Management For For 1f Elect Director Kirk S. Hachigian Management For For 1g Elect Director Toni Jennings Management For For 1h Elect Director Amy B. Lane Management For For 1i Elect Director James L. Robo Management For For 1j Elect Director Rudy E. Schupp Management For For 1k Elect Director John L. Skolds Management For For 1l Elect Director William H. Swanson Management For For 1m Elect Director Hansel E. Tookes, II Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Eliminate Supermajority Vote Requirement Management For For 5 Eliminate Supermajority Vote Requirement Management For For 6 Amend Charter to Eliminate Supermajority Vote Requirement and Provide that the Vote Required is a Majority of Outstanding Shares, For Shareholder Approval of Certain Amendments to the Charter Management For For 7 Amend Charter to Eliminate the 'for cause' Requirement for the Removal of a Director Management For For 8 Amend Right to Call Special Meeting Management For Against 9 Report on Political Contributions Shareholder Against Against 10 Amend Bylaws Call Special Meetings Shareholder Against Against NISOURCE INC. Meeting Date:MAY 12, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:NI Security ID:65473P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Richard A. Abdoo Management For For 2 Elect Director Aristides S. Candris Management For For 3 Elect Director Sigmund L. Cornelius Management For For 4 Elect Director Michael E. Jesanis Management For For 5 Elect Director Marty R. Kittrell Management For For 6 Elect Director W. Lee Nutter Management For For 7 Elect Director Deborah S. Parker Management For For 8 Elect Director Robert C. Skaggs, Jr. Management For For 9 Elect Director Teresa A.Taylor Management For For 10 Elect Director Richard L. Thompson Management For For 11 Elect Director Carolyn Y. Woo Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Ratify Deloitte & Touche LLP as Auditors Management For For 14 Provide Right to Call Special Meeting Management For For 15 Approve Decrease in Size of Board Management For For 16 Amend Omnibus Stock Plan Management For For 17 Amend Qualified Employee Stock Purchase Plan Management For For 18 Report on Political Contributions Shareholder Against For NORTHWEST NATURAL GAS COMPANY Meeting Date:MAY 28, 2015 Record Date:APR 09, 2015 Meeting Type:ANNUAL Ticker:NWN Security ID:667655104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy P. Boyle Management For For 1.2 Elect Director Mark S. Dodson Management For For 1.3 Elect Director Gregg S. Kantor Management For For 1.4 Elect Director Malia H. Wasson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For NORTHWESTERN CORPORATION Meeting Date:APR 23, 2015 Record Date:FEB 23, 2015 Meeting Type:ANNUAL Ticker:NWE Security ID:668074305 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen P. Adik Management For For 1.2 Elect Director Dorothy M. Bradley Management For For 1.3 Elect Director E. Linn Draper, Jr. Management For For 1.4 Elect Director Dana J. Dykhouse Management For For 1.5 Elect Director Jan R. Horsfall Management For For 1.6 Elect Director Julia L. Johnson Management For For 1.7 Elect Director Denton Louis Peoples Management For For 1.8 Elect Director Robert C. Rowe Management For For 2 Ratify Deloitte & Touche LLP Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Other Business Management For Against OGE ENERGY CORP. Meeting Date:MAY 14, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:OGE Security ID:670837103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James H. Brandi Management For For 1.2 Elect Director Luke R. Corbett Management For For 1.3 Elect Director Peter B. Delaney Management For For 1.4 Elect Director John D. Groendyke Management For For 1.5 Elect Director Kirk Humphreys Management For For 1.6 Elect Director Robert Kelley Management For For 1.7 Elect Director Robert O. Lorenz Management For For 1.8 Elect Director Judy R. McReynolds Management For For 1.9 Elect Director Sheila G. Talton Management For For 1.10 Elect Director Sean Trauschke Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Simple Majority Vote Shareholder For For 5 Report on GHG emission Reduction Scenarios Shareholder Against Against ONE GAS, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:OGS Security ID:68235P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John W. Gibson Management For For 1.2 Elect Director Pattye L. Moore Management For For 1.3 Elect Director Douglas H. Yaeger Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year PG&E CORPORATION Meeting Date:MAY 04, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker:PCG Security ID:69331C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lewis Chew Management For For 1.2 Elect Director Anthony F. Earley, Jr. Management For For 1.3 Elect Director Fred J. Fowler Management For For 1.4 Elect Director Maryellen C. Herringer Management For For 1.5 Elect Director Richard C. Kelly Management For For 1.6 Elect Director Roger H. Kimmel Management For For 1.7 Elect Director Richard A. Meserve Management For For 1.8 Elect Director Forrest E. Miller Management For For 1.9 Elect Director Rosendo G. Parra Management For For 1.10 Elect Director Barbara L. Rambo Management For For 1.11 Elect Director Anne Shen Smith Management For For 1.12 Elect Director Barry Lawson Williams Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against PINNACLE WEST CAPITAL CORPORATION Meeting Date:MAY 20, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:PNW Security ID:723484101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald E. Brandt Management For For 1.2 Elect Director Denis A. Cortese Management For For 1.3 Elect Director Richard P. Fox Management For For 1.4 Elect Director Michael L. Gallagher Management For For 1.5 Elect Director Roy A. Herberger, Jr. Management For For 1.6 Elect Director Dale E. Klein Management For For 1.7 Elect Director Humberto S. Lopez Management For For 1.8 Elect Director Kathryn L. Munro Management For For 1.9 Elect Director Bruce J. Nordstrom Management For For 1.10 Elect Director David P. Wagener Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against PNM RESOURCES, INC. Meeting Date:MAY 12, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:PNM Security ID:69349H107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Adelmo E. Archuleta Management For For 1.2 Elect Director Patricia K. Collawn Management For For 1.3 Elect Director E. Renae Conley Management For For 1.4 Elect Director Alan J. Fohrer Management For For 1.5 Elect Director Sidney M. Gutierrez Management For For 1.6 Elect Director Maureen T. Mullarkey Management For For 1.7 Elect Director Robert R. Nordhaus Management For For 1.8 Elect Director Donald K. Schwanz Management For For 1.9 Elect Director Bruce W. Wilkinson Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PORTLAND GENERAL ELECTRIC COMPANY Meeting Date:MAY 06, 2015 Record Date:MAR 03, 2015 Meeting Type:ANNUAL Ticker:POR Security ID:736508847 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John W. Ballantine Management For For 1b Elect Director Rodney L. Brown, Jr. Management For For 1c Elect Director Jack E. Davis Management For For 1d Elect Director David A. Dietzler Management For For 1e Elect Director Kirby A. Dyess Management For For 1f Elect Director Mark B. Ganz Management For For 1g Elect Director Kathryn J. Jackson Management For For 1h Elect Director Neil J. Nelson Management For For 1i Elect Director M. Lee Pelton Management For For 1j Elect Director James J. Piro Management For For 1k Elect Director Charles W. Shivery Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PPL CORPORATION Meeting Date:MAY 20, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:PPL Security ID:69351T106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Adkins Management For For 1.2 Elect Director Frederick M. Bernthal Management For For 1.3 Elect Director John W. Conway Management For For 1.4 Elect Director Philip G. Cox Management For For 1.5 Elect Director Steven G. Elliott Management For For 1.6 Elect Director Louise K. Goeser Management For For 1.7 Elect Director Stuart E. Graham Management For For 1.8 Elect Director Raja Rajamannar Management For For 1.9 Elect Director Craig A. Rogerson Management For For 1.10 Elect Director William H. Spence Management For For 1.11 Elect Director Natica von Althann Management For For 1.12 Elect Director Keith H. Williamson Management For For 1.13 Elect Director Armando Zagalo de Lima Management For For 2 Provide Right to Call Special Meeting Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Report on Political Contributions Shareholder Against Against 6 Proxy Access Shareholder Against Against 7 Require Independent Board Chairman Shareholder Against Against 8 Report on GHG Emission Reduction Scenarios Shareholder Against Against PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED Meeting Date:APR 21, 2015 Record Date:FEB 20, 2015 Meeting Type:ANNUAL Ticker:PEG Security ID:744573106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Albert R. Gamper, Jr. Management For For 1.2 Elect Director William V. Hickey Management For For 1.3 Elect Director Ralph Izzo Management For For 1.4 Elect Director Shirley Ann Jackson Management For For 1.5 Elect Director David Lilley Management For For 1.6 Elect Director Thomas A. Renyi Management For For 1.7 Elect Director Hak Cheol (H.C) Shin Management For For 1.8 Elect Director Richard J. Swift Management For For 1.9 Elect Director Susan Tomasky Management For For 1.10 Elect Director Alfred W. Zollar Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For QUESTAR CORPORATION Meeting Date:MAY 27, 2015 Record Date:MAR 19, 2015 Meeting Type:ANNUAL Ticker:STR Security ID:748356102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Teresa Beck Management For For 1b Elect Director Laurence M. Downes Management For For 1c Elect Director Christopher A. Helms Management For For 1d Elect Director Ronald W. Jibson Management For For 1e Elect Director James T. McManus, II Management For For 1f Elect Director Rebecca Ranich Management For For 1g Elect Director Harris H. Simmons Management For For 1h Elect Director Bruce A. Williamson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For SEMPRA ENERGY Meeting Date:MAY 13, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:SRE Security ID:816851109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director James G. Brocksmith, Jr. Management For For 1.3 Elect Director Kathleen L. Brown Management For For 1.4 Elect Director Pablo A. Ferrero Management For For 1.5 Elect Director William D. Jones Management For For 1.6 Elect Director William G. Ouchi Management For For 1.7 Elect Director Debra L. Reed Management For For 1.8 Elect Director William C. Rusnack Management For For 1.9 Elect Director William P. Rutledge Management For For 1.10 Elect Director Lynn Schenk Management For For 1.11 Elect Director Jack T. Taylor Management For For 1.12 Elect Director Luis M. Tellez Management For For 1.13 Elect Director James C. Yardley Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against SPECTRA ENERGY CORP Meeting Date:APR 28, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:SE Security ID:847560109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Gregory L. Ebel Management For For 1.1b Elect Director F. Anthony Comper Management For For 1.1c Elect Director Austin A. Adams Management For For 1.1d Elect Director Joseph Alvarado Management For For 1.1e Elect Director Pamela L. Carter Management For Against 1.1f Elect Director Clarence P. Cazalot, Jr. Management For For 1.1g Elect Director Peter B. Hamilton Management For For 1.1h Elect Director Miranda C. Hubbs Management For For 1.1i Elect Director Michael McShane Management For For 1.1j Elect Director Michael G. Morris Management For For 1.1k Elect Director Michael E.J. Phelps Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against SSE PLC Meeting Date:JUL 17, 2014 Record Date:JUL 15, 2014 Meeting Type:ANNUAL Ticker:SSE Security ID:G8842P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Re-elect Lord Smith of Kelvin as Director Management For For 6 Re-elect Alistair Phillips-Davies as Director Management For For 7 Re-elect Gregor Alexander as Director Management For For 8 Re-elect Jeremy Beeton as Director Management For For 9 Re-elect Katie Bickerstaffe as Director Management For For 10 Elect Sue Bruce as Director Management For For 11 Re-elect Richard Gillingwater as Director Management For For 12 Elect Peter Lynas as Director Management For For 13 Reappoint KPMG LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For TECO ENERGY, INC. Meeting Date:APR 29, 2015 Record Date:FEB 20, 2015 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Ferman, Jr. Management For For 1.2 Elect Director Evelyn V. Follit Management For For 1.3 Elect Director Sherrill W. Hudson Management For For 1.4 Elect Director Joseph P. Lacher Management For For 1.5 Elect Director Loretta A. Penn Management For For 1.6 Elect Director John B. Ramil Management For For 1.7 Elect Director Tom L. Rankin Management For For 1.8 Elect Director William D. Rockford Management For For 1.9 Elect Director Paul L. Whiting Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against Against THE LACLEDE GROUP, INC. Meeting Date:JAN 29, 2015 Record Date:NOV 20, 2014 Meeting Type:ANNUAL Ticker:LG Security ID:505597104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark A. Borer Management For For 1.2 Elect Director Maria V. Fogarty Management For For 1.3 Elect Director Anthony V. Leness Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For THE SOUTHERN COMPANY Meeting Date:MAY 27, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:SO Security ID:842587107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Juanita Powell Baranco Management For For 1b Elect Director Jon A. Boscia Management For For 1c Elect Director Henry A. 'Hal' Clark, III Management For For 1d Elect Director Thomas A. Fanning Management For For 1e Elect Director David J. Grain Management For For 1f Elect Director Veronica M. Hagen Management For For 1g Elect Director Warren A. Hood, Jr. Management For For 1h Elect Director Linda P. Hudson Management For For 1i Elect Director Donald M. James Management For For 1j Elect Director John D. Johns Management For For 1k Elect Director Dale E. Klein Management For For 1l Elect Director William G. Smith, Jr. Management For For 1m Elect Director Steven R. Specker Management For For 1n Elect Director Larry D. Thompson Management For For 1o Elect Director E. Jenner Wood, III Management For Against 2 Approve Outside Director Stock Awards Management For For 3 Provide Right to Act by Written Consent Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For 6 Adopt Proxy Access Right Shareholder Against Against 7 Adopt Quantitative GHG Goals for Operations Shareholder Against Against THE WILLIAMS COMPANIES, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:WMB Security ID:969457100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan S. Armstrong Management For For 1.2 Elect Director Joseph R. Cleveland Management For For 1.3 Elect Director Kathleen B. Cooper Management For For 1.4 Elect Director John A. Hagg Management For For 1.5 Elect Director Juanita H. Hinshaw Management For For 1.6 Elect Director Ralph Izzo Management For For 1.7 Elect Director Frank T. MacInnis Management For Against 1.8 Elect Director Eric W. Mandelblatt Management For For 1.9 Elect Director Keith A. Meister Management For For 1.10 Elect Director Steven W. Nance Management For For 1.11 Elect Director Murray D. Smith Management For For 1.12 Elect Director Janice D. Stoney Management For For 1.13 Elect Director Laura A. Sugg Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TRANSCANADA CORPORATION Meeting Date:MAY 01, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:TRP Security ID:89353D107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin E. Benson Management For For 1.2 Elect Director Derek H. Burney Management For For 1.3 Elect Director Paule Gauthier Management For For 1.4 Elect Director Russell K. Girling Management For For 1.5 Elect Director S. Barry Jackson Management For For 1.6 Elect Director Paula Rosput Reynolds Management For For 1.7 Elect Director John Richels Management For For 1.8 Elect Director Mary Pat Salomone Management For For 1.9 Elect Director D. Michael G. Stewart Management For For 1.10 Elect Director Siim A. Vanaselja Management For For 1.11 Elect Director Richard E. Waugh Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Establish Range for Board Size (Minimum of Eight to Maximum of Fifteen) Management For For 5 Amend By-Law Number 1 Management For For UIL HOLDINGS CORPORATION Meeting Date:MAY 12, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:UIL Security ID:902748102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thelma R. Albright Management For For 1.2 Elect Director Arnold L. Chase Management For Withhold 1.3 Elect Director Betsy Henley-Cohn Management For For 1.4 Elect Director Suedeen G. Kelly Management For For 1.5 Elect Director John L. Lahey Management For For 1.6 Elect Director Daniel J. Miglio Management For For 1.7 Elect Director William F. Murdy Management For For 1.8 Elect Director William B. Plummer Management For For 1.9 Elect Director Donald R. Shassian Management For For 1.10 Elect Director James P. Torgerson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For UNITED UTILITIES GROUP PLC Meeting Date:JUL 25, 2014 Record Date:JUL 23, 2014 Meeting Type:ANNUAL Ticker:UU. Security ID:G92755100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Approve Remuneration Policy Management For For 5 Re-elect Dr John McAdam as Director Management For For 6 Re-elect Steve Mogford as Director Management For For 7 Re-elect Russ Houlden as Director Management For For 8 Re-elect Dr Catherine Bell as Director Management For For 9 Elect Mark Clare as Director Management For For 10 Re-elect Brian May as Director Management For For 11 Re-elect Sara Weller as Director Management For For 12 Reappoint KPMG LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 18 Authorise EU Political Donations and Expenditure Management For For VECTREN CORPORATION Meeting Date:MAY 12, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:VVC Security ID:92240G101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carl L. Chapman Management For For 1.2 Elect Director James H. DeGraffenreidt, Jr. Management For For 1.3 Elect Director John D. Engelbrecht Management For For 1.4 Elect Director Anton H. George Management For For 1.5 Elect Director Martin C. Jischke Management For For 1.6 Elect Director Robert G. Jones Management For For 1.7 Elect Director J. Timothy McGinley Management For For 1.8 Elect Director Patrick K. Mullen Management For For 1.9 Elect Director R. Daniel Sadlier Management For For 1.10 Elect Director Michael L. Smith Management For For 1.11 Elect Director Jean L. Wojtowicz Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For VERIZON COMMUNICATIONS INC. Meeting Date:MAY 07, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:VZ Security ID:92343V104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shellye L. Archambeau Management For For 1.2 Elect Director Mark T. Bertolini Management For For 1.3 Elect Director Richard L. Carrion Management For For 1.4 Elect Director Melanie L. Healey Management For For 1.5 Elect Director M. Frances Keeth Management For For 1.6 Elect Director Lowell C. McAdam Management For For 1.7 Elect Director Donald T. Nicolaisen Management For For 1.8 Elect Director Clarence Otis, Jr. Management For For 1.9 Elect Director Rodney E. Slater Management For For 1.10 Elect Director Kathryn A. Tesija Management For For 1.11 Elect Director Gregory D. Wasson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Net Neutrality Shareholder Against Against 5 Report on Indirect Political Contributions Shareholder Against For 6 Submit Severance Agreement (Change-in-Control) to Shareholder Vote Shareholder Against Against 7 Stock Retention/Holding Period Shareholder Against Against 8 Provide Right to Act by Written Consent Shareholder Against For WESTAR ENERGY, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:WR Security ID:95709T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles Q. Chandler, IV Management For For 1.2 Elect Director R. A. Edwards, III Management For For 1.3 Elect Director Sandra A.J. Lawrence Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For WISCONSIN ENERGY CORPORATION Meeting Date:NOV 21, 2014 Record Date:OCT 13, 2014 Meeting Type:SPECIAL Ticker:WEC Security ID:976657106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Change Company Name to WEC Energy Group, Inc. Management For For 3 Adjourn Meeting Management For For WISCONSIN ENERGY CORPORATION Meeting Date:MAY 07, 2015 Record Date:FEB 26, 2015 Meeting Type:ANNUAL Ticker:WEC Security ID:976657106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Bergstrom Management For For 1.2 Elect Director Barbara L. Bowles Management For For 1.3 Elect Director Patricia W. Chadwick Management For For 1.4 Elect Director Curt S. Culver Management For For 1.5 Elect Director Thomas J. Fischer Management For For 1.6 Elect Director Gale E. Klappa Management For For 1.7 Elect Director Henry W. Knueppel Management For For 1.8 Elect Director Ulice Payne, Jr. Management For For 1.9 Elect Director Mary Ellen Stanek Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For XCEL ENERGY INC. Meeting Date:MAY 20, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:XEL Security ID:98389B100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gail K. Boudreaux Management For For 1b Elect Director Richard K. Davis Management For For 1c Elect Director Ben Fowke Management For For 1d Elect Director Albert F. Moreno Management For For 1e Elect Director Richard T. O'Brien Management For For 1f Elect Director Christopher J. Policinski Management For For 1g Elect Director A. Patricia Sampson Management For For 1h Elect Director James J. Sheppard Management For For 1i Elect Director David A. Westerlund Management For For 1j Elect Director Kim Williams Management For For 1k Elect Director Timothy V. Wolf Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Require Independent Board Chairman Shareholder Against Against SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Custodian Funds By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 26, 2015 * Print the name and title of each signing officer under his or her signature.
